OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2017 ITEM 1. REPORT(S) TO STOCKHOLDERS. Table of Contents The Alger Funds Shareholders’ Letter 1 Fund Highlights 13 Portfolio Summary 28 Schedules of Investments 30 Statements of Assets and Liabilities 65 Statements of Operations 73 Statements of Changes in Net Assets 77 Financial Highlights 85 Notes to Financial Statements 117 Additional Information 157 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2017 Dear Shareholders, Economic Strength Sustains Bull Market The strong bull market continued during the six-month period ended April 30, 2017, with the S&P 500 Index generating a 13.32% return. Growth stocks, broadly speaking, outperformed with the Russell 3000 Growth Index generating a 15.47% return. Small capitalization growth equities were even stronger as illustrated by the 18.48% return of the Russell 2000 Growth Index. We maintain that expectations for strengthening economic growth worldwide and improving corporate earnings have been the primary drivers of equity performance. We also believe that ongoing innovation, including medical breakthroughs and internet-based technology, is supporting equities. Yet, some commentators have attributed recent equity gains to the U.S. presidential election. Others have said it has been momentum trading. If it were either of those factors, we believe a temporary decline of equities that occurred in March following growing concerns over Washington’s ability to pass meaningful legislation would have been more severe. In regard to economic factors, consider the following: • Consumer and business confidence have risen to at or near their highest levels in more than a decade. • Wage growth is also accelerating. In December, hourly wages among private employers increased 2.9%, the highest rate since the financial crisis. Wages continued to increase during the first four months of this year. • Corporate profits, meanwhile, are strengthening. At the end of the reporting period, Wall Street analysts expected first quarter S&P 500 earnings per share (EPS) to increase 12% year over year for the first quarter of 2017—the high - est rate in five years. • The Conference Board’s Leading Economic Index has been climbing in a fairly steady manner since 2009 and hit a record high of 126.7 in March of this year. Economic Growth Extends Beyond U.S. Investor sentiment was also supported by expectations for improving economic growth abroad. Indeed, 2017 may be the first time since 2010 that all G-20 countries simultaneously experience economic growth and help strengthen corporate fundamentals. The encouraging outlook helped extend the equity rally beyond the U.S. as illustrated by the MSCI Emerging Markets Index gaining 9.03% and the MSCI ACWI ex USA Index gaining 10.61%. A perception that geopolitical risk, including elections in France, was moderating supported investor sentiment. Upward revisions for earnings for both developed and emerging markets and strengthening Purchasing Managers’ Index readings in Europe and China were also encouraging. Our view has consistently been that the economic recovery would be longer and stronger than expected, but also slower in pace due to the severity and nature of the 2008/2009 bear - 1 - market and recession. While improving economic conditions are likely to make the Federal Reserve more aggressive in its tightening, we don’t believe that monetary policy changes will derail the expansion. We note that the U.S. does not typically enter into a recession until about three years after material Fed tightening, which we maintain is just starting now. Rising equity valuations concern some investors, but growth sectors such as Information Technology and Health Care are trading in line or at a discount to their 20-year median price-to-earnings (P/E) ratios. It is also reasonable to argue that with extremely low interest rates, equity multiples should be higher than their current levels. Skepticism Versus Euphoria In the face of new market highs for equities, many commentators are calling for a market correction, with the average analyst rating for S&P 500 companies being approximately one standard deviation below the average over the past decade. If bull markets begin in despair and end in euphoria as we believe, then the equity market still has room to run, particularly given strong fundamentals. One asset class where we continue to see euphoria, however, is fixed income. Investors’ craving for fixed income exists despite the expensive valuations of bonds. Treasury bond yields are normally tightly linked to nominal GDP growth (both averaged 6.5% over the past 50 years), but current 10-year yields are more than two percentage points below next year’s estimated nominal GDP growth rate. Keep in mind that a one percentage point increase in interest rates should theoretically cause an 8% decline in the price of a 10-year bond. A historically wide disparity, meanwhile, exists between equity and bond valuations. When considering the wide disparity, two scenarios are possible: fixed income yields will rise and bond returns will be very disappointing or equity yields will fall (i.e. P/E ratios will rise) and stock returns will be strong. Under both scenarios, equities would outperform. A rotation from bonds and bond-like stocks to equities would also have implications for active investing. Over the past few years, investors have favored bond-like equities (including those with weak fundamentals) as an alternative to low-yielding fixed income securities. This behavior weighed on active managers who focus on identifying strong businesses rather than pursuing dividend quality. The fact is that rising interest rates have typically been associated with active investing outperforming passive and we believe that may be the case going forward. We are optimistic that we have seen the cyclical lows in interest rates and active investing. Navigating the Ship Forward While we think that the economic expansion can continue, we believe that a good captain does not simply look at calm waters and expect smooth sailing; rather, it is prudent to be prepared for all weather conditions. As bottom-up focused growth investors, we concentrate on building a boat or investment portfolio that we believe can sail through whatever conditions lie ahead. Instead of changing course based on which way economic winds are blowing (e.g. rotating to cyclical stocks when the economy is strong or to defensive stocks when it appears to be weakening), we focus on finding companies that can take market share and grow in both good and bad times. The best risk management we know of is to understand our companies as well or better than anyone else, feel confident in their growth under multiple scenarios, and let the strength - 2 - of their management teams and competitive advantages create value for our clients. Our research and experience shows that there are always areas of the economy that are growing, irrespective of where we are in market or economic cycles. For example, during the Global Financial Crisis that occurred from the second quarter of 2008 until the second quarter of 2011, U.S. GDP was somewhat flat, but U.S. internet advertising and e-commerce grew over 30%. Companies that exploited that growth generated strong returns. Innovation is Strong We see many areas that seem poised to grow regardless of economic conditions. They range from established growth industries such as cloud computing and the mobile internet to emerging technologies such as artificial intelligence (AI). We believe the following factors will support rapid growth of AI: • Hardware improvements. • Algorithm development. • Storage efficiency. Those factors are driving a revolution in what computers and robots can do including how they interact with us. It has long been established that technology is increasing at an ever faster rate, as popularized by Moore’s Law, but recent advances in the fundamentals that drive AI are simply astounding. For example, CPU deep learning performance has increased by 65 times in four years. These types of technological leaps are allowing computers to actually learn on their own—an AI program named Libratus, developed at Carnegie Mellon, recently beat some of the world’s best poker players. The truly incredible thing is not that it won, but that it taught itself and developed its own strategy. AI will change many industries. In health care, doctors struggle to keep up with technology given the thousands of medical studies that are published each day. Yet, in one experiment, not only did IBM’s AI supercomputer, Watson, recommend the same treatments for cancer patients as oncologists 99% of the time, but incredibly it also found additional treatment options that physicians had not identified in 30% of the cases, potentially giving patients new hope. In transportation, cars are learning to drive themselves much more safely with Google, for instance, achieving an error rate of 2 per 10,000 miles driven in 2016, a huge 75% drop from the previous year. Some AI applications are already in use. It is estimated that 35% of Amazon’s current sales are generated with its AI-curated personal recommendations. According to a UBS survey, nearly 90% of large U.S. companies have a cognitive computing project underway and 20% expect machine learning to have a business impact within a year. The huge computing power needed to drive these projects forward will be aided by services or platforms such as those from Google, Amazon, and Microsoft. Conclusion Finding areas of growth and companies that we believe will benefit from them, no matter what the environment, is our passion and expertise. Regardless of economic conditions, we believe our time-tested philosophy of focusing on Positive Dynamic Change has strong potential for producing attractive results for our clients and partners. - 3 - Portfolio Matters Alger Capital Appreciation Fund The Alger Capital Appreciation Fund returned 14.83% for the fiscal six-month period ended April 30, 2017, compared to the 15.23% return of the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Information Technology and Financials sectors provided the largest contributions to relative performance, while Consumer Discretionary and Materials were among sectors that detracted from results. Amazon.com, Inc.; Alphabet, Inc., Cl. C; Microsoft Corp.; and Comcast Corporation, Cl. A. were among top contributors to performance. Shares of Apple, Inc. also contributed to performance. Shares of Apple performed strongly in response to continued strong sales of the company’s iPhone. Conversely, QUALCOMM, Inc.; Molson Coors Brewing Co., Cl. B; Palo Alto Networks, Inc.; and Activision Blizzard, Inc. were among top detractors from performance. Shares of Anadarko Petroleum Corp. also detracted from results. Anadarko is an independent natural gas and oil company that engages in exploration and production. Its stock underperformed in the earlier portion of this year. The company announced encouraging quarterly results with healthy production growth and solid profitability; however, some investors were disappointed in the lack of near-term news on a pending sale of assets in Mozambique. In addition, softening oil prices hurt the performance of energy company stocks, including shares of Anadarko. Alger International Growth Fund The Alger International Growth Fund returned 7.71% for the fiscal six-month period ended April 30, 2017, compared to the 10.61% return of the MSCI ACWI ex USA Index. Stock selection resulted in Japan and the Netherlands being among countries that provided the greatest contributions to relative performance. An overweighting of Germany and France also supported results. Stock selection, however, resulted in Canada, Australia, Switzerland, and Brazil being among countries that provided the largest negative contributions to returns. During the reporting period, the largest sector weightings were Financials and Information Technology. The largest sector overweight was Information Technology and the largest underweight was Consumer Discretionary. The Information Technology and Financials sectors provided the greatest contributions to relative performance, while Materials and Consumer Discretionary were among sectors that detracted from results. Mitsubishi UFJ Financial Group, Inc.; Banco Santander SA; Schneider Electric SE; Bayer AG; and CKD Corp. were among top contributors to performance. Mitsubishi UFJ is a Japanese mega bank. The company has significant U.S. exposure through its stakes in Morgan Stanley and Union Bank of California. Late in the fourth quarter, investors anticipated that Mitsubishi could therefore benefit from a hoped for improvement in the U.S. business environment under a new president. Conversely, Iberdrola SA; Cenovus Energy Inc.; KDDI Corporation; BB Seguridade Participacoes SA; and Asahi Group Holdings, Ltd. were among top detractors from - 4 - performance. Iberdrola is a Spanish public multinational electric utility company that has potential to benefit from the economic recovery in Spain and the normalization of interest rates. However, its stock underperformed late in the reporting period as investors sold off utility stocks and rotated into cyclical sectors. Alger Mid Cap Growth Fund The Alger Mid Cap Growth Fund returned 17.16% for the fiscal six-month period ended April 30, 2017, compared to the 13.59% return of the Russell Midcap Growth Index. During the reporting period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Health Care and the largest underweight was Consumer Discretionary. The Health Care and Information Technology sectors provided the greatest contribution to relative performance, while Consumer Discretionary and Materials were among sectors that detracted from results. Tolero Pharmaceuticals Series B, ARIAD Pharmaceuticals, Inc.; Tolero CDR; IDEXX Laboratories, Inc.; and Masimo Corp. were among top contributors to performance. IDEXX provides health testing products for companion animals (pets), poultry, and livestock. Earlier this year, the company announced strong quarterly results with revenues and earnings increasing substantially driven by strong sales of testing equipment for companion animals. Conversely, TransDigm Group, Inc.; TreeHouse Foods, Inc.; Palo Alto Networks, Inc.; and Advance Auto Parts, Inc. were among top detractors from performance. Shares of WisdomTree Investments, Inc. also detracted from performance. WisdomTree Investments creates and sells exchange traded funds (ETFs) in a variety of asset classes. Investors’ preference for passive investment strategies has enabled the company to grow its assets under management meaningfully over the last few years; however, uneven flows into the company’s products hurt the performance of WisdomTree shares during the first quarter. In addition, quarterly earnings were disappointing, in part due to expenses associated with the company increasing its number of employees. Investors also became concerned over the company’s decision to increase the portion of its compensation from cash instead of company stock. Alger SMid Cap Growth Fund Alger Associates, Inc., the parent company of Fred Alger Management, Inc., has expanded upon our growth equity expertise by acquiring Weatherbie Capital, LLC. As of March 1, 2017, Weatherbie Capital became the sub-adviser to the Fund. The Fund’s investment strategy remains unchanged. The Alger SMid Cap Growth Fund returned 13.72% for the fiscal six-month period ended April 30, 2017, compared to the 17.04% return of the Russell 2500 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest underweight was Consumer Discretionary. The Information Technology and Real Estate sectors provided the greatest contributions to relative performance, while Industrials and Materials were among sectors that detracted from results. TubeMogul, Inc.; FirstService Corp; Incyte Corp.; Portola Pharmaceuticals, Inc.; and LendingClub Corp. were among top contributors to performance. Incyte is a premier oncology biopharmaceutical company focused on discovering, developing, and commercializing - 5 - novel therapies that recruit the immune system to tackle cancer. Its therapies also seek to block the effects of cancer-causing cell mutations. Jakafi, which treats rare blood cancers such as myelofibrosis and polycythemia, is the company’s main marketed drug. Jakafi is also in development for treating other diseases. Incyte stock outperformed during the first quarter in response to Jakafi sales growth and advances in the company’s drug development pipeline. Investors also responded favorably to news that Incyte and Merck & Co. will expand their collaboration into developing a combination cancer treatment. The treatment includes Incyte’s Epacadostat drug and Merck’s Keytruda product. Lions Gate Entertainment Corp., Cl. B; Stamps.com, Inc.; Signature Bank; and Palantir Series B Preferred., however, were among stocks that detracted from performance. Shares of BofI Holding, Inc. also detracted from results. BofI is the holding company of BofI Federal Bank, a branchless bank that uses the internet and affiliates for low-cost distribution. The bank provides financing for residential properties and for small-to-medium size businesses. It also provides specialty financing for receivables and other banking products such as checking and savings accounts. Its stock performance strengthened late in 2016 but then weakened in March along with the overall banking sector, despite the company’s sound fundamentals and a partnership with H&R Block that is helping BofI capture additional retail customers Alger Small Cap Growth Fund The Alger Small Cap Growth Fund returned 18.54% for the fiscal six-month period ended April 30, 2017, compared to the 18.48% return of the Russell 2000 Growth Index. During the quarter, the largest portfolio sector weightings were Health Care and Information Technology. The largest sector overweight was Health Care and the largest sector underweight was Consumer Discretionary. The Information Technology and Health Care sectors provided the greatest contributions to relative performance while Consumer Discretionary and Materials were among sectors that detracted from results. Cognex Corporation; TubeMogul, Inc.; Tolero Pharmaceutical Series B Convertible Preferred Stock; Medidata Solutions, Inc.; and Masonite International Corp. were among top contributors to performance. Cognex is a global market leader in machine-vision and identification systems used to automate manufacturing and logistics. Scale, reach, a continued focus on innovation, and a strong balance sheet are allowing the company to continue to grow faster than the fragmented machine vision and automated ID market by capturing share, moving into adjacencies, and acquiring competitors. The company also has attractive opportunities in smartphone manufactures’ investments in automation, including demand for Cognex products that is being created by the Apple, Inc. “supercycle.” Conversely, Lions Gate Entertainment Corp Class B; Endologix, Inc.; TreeHouse Foods, Inc.; U.S. Silica Holdings, Inc.; and Luminex Corp. were among top detractors from results. Endologix is developing the Nellix EndoVascular Aneurysm Sealing System, which is a minimally invasive technology that addresses abdominal aortic aneurysms. Performance of Endologix shares weakened after the FDA requested follow up data from the company’s Nellix clinical study which will delay the potential regulatory approval of the product. Essentially, Nellix is now a potential earnings catalyst for next year rather than in 2017. - 6 - Alger Small Cap Focus Fund The Alger Small Cap Focus Fund returned 15.41% for the fiscal six-month period ended April 30, 2017, compared to the 18.48% return of the Russell 2000 Growth Index. Cognex Corp.; TubeMogul, Inc.; Incyte Corp.; Veeva Systems Inc., Class A; and Medidata Solutions, Inc. were among top contributors to performance. Shares of Cognex outperformed in response to developments described in the Alger Small Cap Growth Fund discussion. Conversely, U.S. Silica Holdings, Inc.; Endologix, Inc.; Tesaro Inc.; and SPS Commerce, Inc. were among top detractors from results. Shares of WisdomTree Investment’s, Inc. also detracted from results. Performance of WisdomTree shares weakened in response to developments described in the Alger Mid Cap Growth Fund discussion. Alger Health Sciences Fund The Alger Health Sciences Fund returned 38.23% for the fiscal six-month period ended April 30, 2017, compared to the 13.32% return of the S&P 500 Index and 14.18% return of the Russell 3000 Growth Health Care sector. Tolero Pharmaceuticals Series B Convertible Preferred; Tolero Pharmaceuticals CDR; Incyte Corp.; ARIAD Pharmaceuticals, Inc.; and UnitedHealth Group Inc. were among top contributors to performance. Shares of Incyte Corp. performed strongly in response to developments identified in the Alger SMid Cap Growth Fund discussion. Conversely, Prosetta Biosciences, Inc. Series D Preferred; Sarepta Therapeutics, Inc.; Cempra, Inc.; and Trillium Therapeutics, Inc. were among top detractors from performance. Shares of DexCom, Inc. also detracted from performance. DexCom is focused on developing and providing continuous glucose monitoring (CGM) systems for people with diabetes. In the fourth quarter of 2016, shares of DexCom underperformed due to near-term competitive concerns and potential market disruption from the launch of a competitive product. Alger Growth & Income Fund The Alger Growth & Income Fund returned 14.35% for the fiscal six-month period ended April 30, 2017, compared to the 13.32% return of the S&P 500 Index. The Fund invests in companies that are classified in one of the following categories: Dividend Leaders, which generate high dividend yields; Dividend Growers, which have a history of strong and consistent dividend growth; and Kings of Cash Flow, which have strong potential for capital appreciation and returning cash to investors as a result of generating strong free cash flow. During the reporting period, we continued to emphasize Dividend Growers and Kings of Cash Flow, in part because Dividend Leaders continued to trade at high valuations. During the reporting period, the largest sector weightings were Information Technology and Financials. The largest sector overweight was Consumer Staples and the largest underweight was Utilities. The Industrials and Financials sectors provided the greatest contributions to relative performance, while Materials and Utilities were among sectors that detracted from results. Apple, Inc.; CSX Corp.; JPMorgan Chase & Co.; Microsoft Corp.; and Morgan Stanley were among top contributors to performance. Shares of Apple outperformed in response to developments identified in the Alger Capital Appreciation Fund discussion. - 7 - Conversely, QUALCOMM Incorporated; Mattel, Inc.; Molson Coors Brewing Company Class B; L Brands, Inc.; and Choicestream Inc. Series B Convertible Preferred were among top detractors from performance. QUALCOMM designs and manufactures semiconductors and software for the telecommunications industry. Its chips are vital to the operation of telephone handsets. QUALCOMM shares underperformed during the first quarter following news that Apple had filed a lawsuit seeking to have the company reduce its product pricing. I thank you for putting your trust in Alger. Sincerely, Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund performance returns represent the six-month period return of Class A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represent past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund which is included in this report for a complete list of fund - 8 - holdings as of April 30, 2017. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the fiscal period. A Word about Risk Investing in the stock market involves gains and losses and may not be suitable for all investors. Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Some of the countries where a fund can invest may have restrictions that could limit the access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investing in emerging markets involves even higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. Funds that participate in leveraging, such as Capital Appreciation, SMid Cap, and Health Sciences, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a fund’s net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a fund’s performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying security’s value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a fund’s portfolio securities may not correlate precisely with movements in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. Forward currency contracts are subject to currency exchange rate risks and the risk that Fred Alger Management, Inc. may not predict accurately future foreign exchange rates. Derivative contracts generally are subject to the risk of non-performance by the contract counterparty. For a more detailed discussion of the risks associated with a fund, please see the Prospectus. Before investing, carefully consider a fund’s investment objective, risks, charges, - 9 - and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Funds call us at (800) 992-3863 or visit us at www. alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 Index: An index of large company stocks considered representative of the U.S. stock market. • Morgan Stanley Capital International (MSCI) All Country World Index (ACWI) ex USA is an unmanaged, market capitalization-weighted index de- signed to provide a broad measure of equity market performance throughout the world, including both developing and emerging markets, but excluding the United States. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • Russell 3000 Growth Index: An index of common stocks designed to track performance of companies with greater than average growth orientation in general. • Russell 3000 Growth Index Health Care measures he performance of the Health Care sector within the Russell 3000 Growth Index. • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation. • Russell 2500 Growth Index: An index of common stocks designed to track performance of small- and medium-capitalization companies with greater than average growth orientation. • Russell 2000 Growth Index: An index of common stocks designed to track performance of small-capitalization companies with greater than average growth orientation. • The Conference Board’s Leading Economic Indicator Index is based on a va- riety of economic data and is part of the Conference Board’s analytic system that seeks to signal peaks and troughs in the business cycle. • The Purchasing Managers' Index (PMI) is an indicator of the economic health of the manufacturing sector. The PMI is based on five major indi - cators: new orders, inventory levels, production, supplier deliveries and the employment environment. - 10 - FUND PERFORMANCE AS OF 3/31/17 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class A (Inception 12/31/96) 9.10 % 11.57 % 8.84 % 8.80 % Alger Capital Appreciation Class B (Inception 11/1/93) 9.22 % 11.64 % 8.71 % 8.78 % Alger Capital Appreciation Class C (Inception 7/31/97) *,† 13.28 % 11.93 % 8.60 % 8.59 % Alger Capital Appreciation Class Z (Inception 12/29/10) 15.54 % 13.16 % n/a 13.00 % Alger International Growth Class A (Inception 12/31/96) 0.18 % 1.95 % 2.26 % 4.79 % Alger International Growth Class B (Inception 11/11/86) (0.08 )% 1.96 % 2.25 % 4.75 % Alger International Growth Class C (Inception 7/31/97) *,† 3.89 % 2.24 % 2.04 % 4.58 % Alger International Growth Class I (Inception 5/31/13) 5.85 % n/a n/a 2.96 % Alger International Growth Class Z (Inception 12/29/10) 6.22 % 3.51 % n/a 4.92 % Alger Mid Cap Growth Class A (Inception 12/31/96) 10.54 % 8.93 % 4.07 % 7.95 % Alger Mid Cap Growth Class B (Inception 5/24/93) 10.79 % 9.03 % 3.98 % 7.91 % Alger Mid Cap Growth Class C (Inception 7/31/97) *,† 14.84 % 9.23 % 3.76 % 7.36 % Alger Mid Cap Growth Class Z (Inception 5/28/15) 17.03 % n/a n/a 0.55 % Alger SMid Cap Growth Class A (Inception 5/8/02) 11.19 % 7.22 % 5.37 % 7.60 % Alger SMid Cap Growth Class C (Inception 5/8/02) 15.52 % 7.55 % 5.12 % 7.34 % Alger SMid Cap Growth Class I (Inception 8/5/07) * 17.55 % 8.39 % 6.03 % 8.05 % Alger SMid Cap Growth Class Z (Inception 12/29/10) 17.84 % 8.74 % n/a 8.49 % Alger Small Cap Growth Class A (Inception 12/31/96) 18.84 % 6.74 % 5.14 % 4.10 % Alger Small Cap Growth Class B (Inception 11/11/86) 19.32 % 6.85 % 5.16 % 4.09 % Alger Small Cap Growth Class C (Inception 7/31/97) *,† 23.13 % 7.03 % 4.80 % 3.92 % Alger Small Cap Growth Class Z (Inception 12/29/10) 25.90 % 8.30 % n/a 7.98 % Alger Small Cap Focus Class A (Inception 3/3/08) 23.29 % 9.56 % n/a 7.50 % Alger Small Cap Focus Class C (Inception 3/3/08) 28.20 % 10.02 % n/a 7.36 % Alger Small Cap Focus Class I (Inception 3/3/08) 30.15 % 10.96 % n/a 8.35 % Alger Small Cap Focus Class Y (Inception 2/28/17) n/a n/a n/a 2.01 % Alger Small Cap Focus Class Z (Inception 12/29/10) 30.34 % 11.25 % n/a 10.31 % Alger Health Sciences Class A (Inception 5/1/02) 26.97 % 13.11 % 9.35 % 11.31 % Alger Health Sciences Class C (Inception 5/1/02) 32.05 % 13.47 % 9.10 % 11.03 % Alger Health Sciences Class Z (Inception 5/28/15) 34.57 % n/a n/a 0.28 % Alger Growth & Income Class A (Inception 12/31/96) 10.53 % 10.58 % 7.28 % 7.90 % Alger Growth & Income Class B (Inception 6/1/92) n/a n/a n/a 7.86 % Alger Growth & Income Class C (Inception 7/31/97) *,† 14.80 % 10.95 % 7.05 % 7.68 % Alger Growth & Income Class Z (Inception 3/1/12) 16.99 % 12.07 % n/a 12.37 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Beginning August 7, 2015, Alger Small Cap Focus Fund (formerly Alger Growth Opportunities Fund) changed its investment strategy to normally invest at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of companies that, at the time of purchase of the securities, have a total market capitalization within the range of companies included in the Russell 2000 Growth Index. Beginning May 31, 2013, Alger International Growth Fund (formerly Alger Large Cap Growth Fund) changed its investment strategy to include securities of foreign companies of any market capitalization; its previous investment strategy considered securities of United States companies with a market capitalization equal to or greater than the companies in the Russell 1000 Growth Index. Beginning April 1, 2011, Alger Growth & Income Fund changed its investment strategy to focus on securities that offer opportunities for capital appreciation as well as pay dividends. Previously, under the name “Alger Balanced - 11 - Fund”, its investment strategy focused on securities, including fixed-income, with an emphasis on income-producing and a potential for capital appreciation. * Historical performance prior to the inception of the Class, is that of the Fund's Class A shares, which has been adjusted to remove the sales charge imposed by Class A shares and adding the higher operating expenses of the Class C shares. † Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 12 - ALGER CAPITAL APPRECIATION FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 1000 Growth Index (unmanaged index of common stocks) for the ten years ended April 30, 2017. Figures for the Alger Capital Appreciation Fund Class A shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for Alger Capital Appreciation Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 13 - ALGER CAPITAL APPRECIATION FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 13.36 % 12.34 % 8.72 % 8.91 % Class B (Inception 11/1/93) 13.69 % 12.42 % 8.58 % 8.88 % Class C (Inception 7/31/97) * 17.74 % 12.71 % 8.47 % 8.69 % Russell 1000 Growth Index 19.50 % 13.87 % 8.88 % 7.33 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 20.09 % 13.94 % n/a 13.29 % Russell 1000 Growth Index 19.50 % 13.87 % n/a 13.61 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class B and C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 14 - ALGER INTERNATIONAL GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger International Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the MSCI AC WORLD INDEX ex USA (unmanaged index of common stocks) for the ten years ended April 30, 2017. Beginning May 31, 2013 Alger International Growth Fund changed its investment strategy to include securities of foreign companies of any market capitalization. Previously, under the name “Alger Large Cap Growth Fund”, its investment strategy considered securities of United States companies with a market capitalization equal to or greater than the companies in the Russell 1000 Growth Index. Figures for the Alger International Growth Fund Class A shares and the index include reinvestment of dividends. Performance for the Alger International Growth Fund Class B, Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Indices performance does not reflect deduction for fees, expenses, or taxes. - 15 - ALGER INTERNATIONAL GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 1.12 % 2.76 % 2.15 % 4.90 % Class B (Inception 11/11/86) 1.04 % 2.79 % 2.15 % 4.86 % Class C (Inception 7/31/97) * 4.96 % 3.08 % 1.93 % 4.69 % MSCI AC WORLD INDEX ex USA 13.12 % 5.61 % 1.58 % 5.37 % Since 1 YEAR 5 YEARS 10 YEARS 5/31/2013 Class I (Inception 5/31/13) 6.97 % n/a n/a 3.59 % MSCI AC WORLD INDEX ex USA 13.12 % n/a n/a 4.13 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 7.25 % 4.33 % n/a 5.28 % MSCI AC WORLD INDEX ex USA 13.12 % 5.61 % n/a 3.66 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 16 - ALGER MID CAP GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Figures for the Alger Mid Cap Growth Fund Class A shares and Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 17 - ALGER MID CAP GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 13.16 % 9.19 % 3.87 % 8.00 % Class B (Inception 5/24/93) 13.50 % 9.31 % 3.79 % 7.96 % Class C (Inception 7/31/97) * 17.43 % 9.47 % 3.55 % 7.42 % Russell Midcap Growth Index 15.83 % 12.28 % 7.83 % 8.52 % Since 1 YEAR 5 YEARS 10 YEARS 5/28/2015 Class Z (Inception 5/28/15) 19.72 % n/a n/a 1.41 % Russell Midcap Growth Index 15.83 % n/a n/a 4.64 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 18 - ALGER SMID CAP GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger SMid Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 2500 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Effective March 1, 2017, Weatherbie Capital, LLC, a wholly-owned subsidiary of Alger Associates, Inc., the parent company of Fred Alger Management, Inc., began providing investment management to the Alger SMid Cap Growth Fund. Figures for the Alger SMid Cap Growth Fund Class A shares and the Russell 2500 Growth Index include reinvestment of dividends. Performance for the Alger SMid Cap Growth Fund Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 19 - ALGER SMID CAP GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/8/2002 Class A (Inception 5/8/02) 12.03 % 7.70 % 5.24 % 7.70 % Class C (Inception 5/8/02) 16.24 % 8.02 % 4.98 % 7.44 % Class I (Inception 8/5/07) * 18.34 % 8.87 % 5.89 % 8.15 % Russell 2500 Growth Index 20.72 % 12.75 % 8.33 % 9.13 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 18.70 % 9.23 % n/a 8.73 % Russell 2500 Growth Index 20.72 % 12.75 % n/a 11.78 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Historical performance prior to August 5, 2007, inception of the class, is that of the Fund's Class A shares, which has been reduced to remove the sales charge imposed by Class A shares. - 20 - ALGER SMALL CAP GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Figures for the Alger Small Cap Growth Fund Class A shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 21 - ALGER SMALL CAP GROWTH FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 18.92 % 7.19 % 4.98 % 4.15 % Class B (Inception 11/11/86) 19.50 % 7.27 % 4.99 % 4.14 % Class C (Inception 7/31/97) * 23.31 % 7.46 % 4.63 % 3.97 % Russell 2000 Growth Index 24.06 % 12.89 % 7.97 % 6.57 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 25.89 % 8.70 % n/a 8.11 % Russell 2000 Growth Index 24.06 % 12.89 % n/a 11.26 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is t hat of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 22 - ALGER SMALL CAP FOCUS FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Focus Fund Class A shares, with an initial 5.25% maximum sales charge, the Russell 2000 Growth (unmanaged indices of common stocks) from March 3, 2008, the inception date of the Alger Small Cap Focus Fund, through April 30, 2017. Prior to August 7, 2015, the Fund followed different investment strategies under the name “Alger Growth Opportunities Fund” and prior to February 12, 2105 was managed by a different portfolio manager. Accordingly, performance prior to those dates does not reflect the Fund’s current investment strategies and investment personnel. Prior to August 7, 2015 the Fund compared its performance to the Russell 2500 Growth Index. From August 7, 2015 forward, the Fund compares its performance to the Russell 2000 Growth Index to better reflect its investment strategies. Figures for the Alger Small Cap Focus Fund Class A shares, the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Focus Fund Class C, Class I, Class Y and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 23 - ALGER SMALL CAP FOCUS FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 3/3/2008 Class A (Inception 3/3/08) 22.09 % 9.76 % n/a 7.54 % Class C (Inception 3/3/08) 26.90 % 10.21 % n/a 7.40 % Class I (Inception 3/3/08) 28.88 % 11.18 % n/a 8.39 % Russell 2000 Growth Index 24.06 % 12.89 % n/a 10.13 % Since 1 YEAR 5 YEARS 10 YEARS 2/28/2017 Class Y (Inception 2/28/17) n/a n/a n/a 3.02 % Russell 2000 Growth Index n/a n/a n/a 3.05 % Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 29.19 % 11.45 % n/a 10.34 % Russell 2000 Growth Index 24.06 % 12.89 % n/a 11.26 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 24 - ALGER HEALTH SCIENCES FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Health Sciences Fund Class A shares, with a maximum sales charge of 5.25%, and the S&P 500 Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Figures for the Alger Health Sciences Fund Class A shares and the S&P 500 Index include reinvestment of dividends. Performance for the Alger Health Sciences Fund Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. The 1 year performance shown in the graph above and the table below was significantly impacted in a positive way by the disposition of a private equity investment held in the fund. It is unlikely that a similar contribution to performance will reoccur in 2017. PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/1/2002 Class A (Inception 5/1/02) 29.26 % 14.24 % 9.15 % 11.49 % Class C (Inception 5/1/02) 34.38 % 14.60 % 8.90 % 11.21 % S&P 500 Index 17.92 % 13.68 % 7.15 % 7.55 % Since 1 YEAR 5 YEARS 10 YEARS 5/28/2015 Class Z (Inception 5/28/15) 36.98 % n/a n/a 1.98 % S&P 500 Index 17.92 % n/a n/a 8.53 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 25 - ALGER GROWTH & INCOME FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Growth & Income Fund Class A shares, with a maximum sales charge of 5.25%, and the S&P 500 Index (an unmanaged index of common stocks), for the ten years ended April 30, 2017. Beginning April 1, 2011, Alger Growth & Income Fund changed its investment strategy to focus on securities that offer opportunities for capital appreciation as well as pay dividends. Previously, under the name “Alger Balanced Fund”, its investment strategy focused on securities, including fixed-income, with an emphasis on income-producing and a potential for capital appreciation. Figures for the Alger Growth & Income Fund Class A shares, and the S&P 500 Index include reinvestment of dividends and/ or interest. Performance for the Alger Growth & Income Fund Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 26 - ALGER GROWTH & INCOME FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 11.98 % 11.17 % 7.15 % 7.94 % Class C (Inception 7/31/97) * 16.30 % 11.53 % 6.92 % 7.72 % S&P 500 Index 17.92 % 13.68 % 7.15 % 7.92 % 1 YEAR 5 YEARS 10 YEARS Since 3/1/2012 Class Z (Inception 3/1/12) 18.48 % 12.65 % n/a 12.45 % S&P 500 Index 17.92 % 13.68 % n/a 13.65 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Prior to April 1, 2011, the Fund followed a different investment objective and different strategies under the name “Alger Balanced Fund”. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 27 - PORTFOLIO SUMMARY† April 30, 2017 (Unaudited) ` Alger Capital Alger Mid Cap Growth Alger SMid Cap Growth Alger Small Cap Growth SECTORS Appreciation Fund Fund Fund Fund Consumer Discretionary 20.3 % 16.1 % 12.4 % 6.2 % Consumer Staples 3.8 3.5 0.0 2.0 Energy 1.8 1.4 0.0 1.9 Financials 5.1 6.4 9.2 4.8 Health Care 14.5 19.8 18.9 37.0 Industrials 6.5 12.1 15.9 8.6 Information Technology 43.0 26.4 34.9 34.9 Materials 1.1 4.5 0.0 2.6 Real Estate 1.7 3.4 5.1 1.0 Telecommunication Services 1.3 0.0 0.0 0.0 Short-Term Investments and Net Other Assets 0.9 6.4 3.6 1.0 % Alger Small Cap Focus Alger Health Sciences Alger Growth & Income SECTORS Fund Fund Fund Consumer Discretionary 1.7 % 0.0 % 12.2 % Consumer Staples 0.0 0.3 11.1 Energy 1.8 0.0 5.5 Financials 6.7 0.0 14.3 Health Care 39.3 97.1 14.1 Industrials 5.8 0.0 11.4 Information Technology 37.6 0.0 21.5 Materials 1.9 0.0 1.3 Real Estate 0.0 0.0 2.5 Telecommunication Services 0.0 0.0 2.9 Utilities 0.0 0.0 0.8 Short-Term Investments and Net Other Assets 5.2 2.6 2.4 % % % - 28 - PORTFOLIO SUMMARY† April 30, 2017 (Unaudited) (Continued) Alger International COUNTRY Growth Fund Australia 1.5 % Austria 0.7 Belgium 1.1 Brazil 0.5 Canada 10.7 China 7.3 France 8.6 Germany 10.5 Greece 0.6 Hong Kong 3.3 India 2.2 Ireland 2.4 Italy 0.8 Japan 14.9 Netherlands 2.3 Norway 1.2 South Korea 3.8 Spain 2.4 Sweden 3.2 Switzerland 3.4 Taiwan 2.3 United Kingdom 11.3 United States 2.8 Cash and Net Other Assets 2.2 % † Based on net assets for each Fund. - 29 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—96.1% SHARES VALUE AEROSPACE & DEFENSE—0.3% General Dynamics Corp. 41,449 $ ALTERNATIVE CARRIERS—0.6% Level 3 Communications, Inc.* 240,907 APPAREL ACCESSORIES & LUXURY GOODS—0.6% Kate Spade & Co.* 149,803 2,606,572 PVH Corp. 143,888 14,537,005 APPAREL RETAIL—0.3% The TJX Cos., Inc. 98,477 APPLICATION SOFTWARE—4.0% Adobe Systems, Inc.* 211,000 28,219,140 Autodesk, Inc.* 321,220 28,932,285 salesforce.com, Inc.* 562,800 48,468,336 AUTO PARTS & EQUIPMENT—0.8% Delphi Automotive PLC. 265,811 AUTOMOTIVE RETAIL—0.0% Carvana Co.* 112,403 BIOTECHNOLOGY—4.9% ACADIA Pharmaceuticals, Inc.* 205,841 7,066,521 Alexion Pharmaceuticals, Inc.* 68,643 8,771,203 BioMarin Pharmaceutical, Inc.* 152,596 14,624,801 Celgene Corp.* 427,726 53,059,410 Incyte Corp.* 164,529 20,447,664 TESARO, Inc.* 34,220 5,050,530 Vertex Pharmaceuticals, Inc.* 168,871 19,977,439 BREWERS—0.8% Molson Coors Brewing Co., Cl. B 227,490 BROADCASTING—1.7% CBS Corp., Cl. B 677,637 BUILDING PRODUCTS—0.3% Johnson Controls International PLC. 201,313 CABLE & SATELLITE—3.3% Charter Communications, Inc., Cl. A* 48,519 16,746,818 Comcast Corporation, Cl. A 1,793,742 70,296,749 CONSTRUCTION MATERIALS—0.3% Vulcan Materials Co. 68,868 CONSUMER FINANCE—0.2% LendingClub Corp.* 957,563 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc., Cl. A 1,120,463 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 164,441 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Rockwell Automation, Inc. 68,186 - 30 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FINANCIAL EXCHANGES & DATA—1.7% IntercontinentalExchange Group, Inc. 524,921 $ 31,600,244 S&P Global, Inc. 101,800 13,660,542 FOOD DISTRIBUTORS—0.6% Performance Food Group Co.* 608,684 FOOTWEAR—0.4% NIKE, Inc., Cl. B 166,563 HEALTH CARE EQUIPMENT—3.0% Boston Scientific Corp.* 347,559 9,168,606 Danaher Corp. 226,253 18,853,663 DexCom, Inc.* 159,469 12,432,203 Edwards Lifesciences Corp.* 164,215 18,009,459 Medtronic PLC. 237,032 19,694,989 HEALTH CARE SERVICES—0.1% Envision Healthcare Corp.* 38,524 HOME ENTERTAINMENT SOFTWARE—0.8% Electronic Arts, Inc.* 231,597 HOME IMPROVEMENT RETAIL—1.7% The Home Depot, Inc. 292,319 HOTELS RESORTS & CRUISE LINES—0.3% Marriott International, Inc., Cl. A 96,822 HOUSEWARES & SPECIALTIES—0.7% Newell Brands, Inc. 413,745 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 75,480 INDUSTRIAL CONGLOMERATES—3.2% Honeywell International, Inc. 639,565 INDUSTRIAL GASES—0.7% Air Products & Chemicals, Inc. 134,701 INDUSTRIAL MACHINERY—0.5% Stanley Black & Decker, Inc. 94,694 INTERNET RETAIL—6.9% Amazon.com, Inc.* 181,858 168,216,831 NetFlix, Inc.* 104,918 15,968,520 INTERNET SOFTWARE & SERVICES—13.2% Alibaba Group Holding Ltd.#* 330,757 38,202,434 Alphabet, Inc., Cl. C* 170,048 154,056,686 Facebook, Inc., Cl. A* 865,533 130,046,333 Match Group, Inc.* 287,114 5,348,934 Palantir Technologies, Inc., Cl. A* ,@ 153,282 931,955 Yahoo! Inc.* 417,340 20,119,961 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 466,142 IT CONSULTING & OTHER SERVICES—0.7% Cognizant Technology Solutions Corp., Cl. A* 287,126 - 31 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LEISURE FACILITIES—0.5% Vail Resorts, Inc. 71,759 $ LIFE SCIENCES TOOLS & SERVICES—0.5% Illumina, Inc.* 72,695 MANAGED HEALTH CARE—4.7% Aetna, Inc. 249,495 33,699,290 Cigna Corp. 85,403 13,354,467 Humana, Inc. 64,151 14,240,239 UnitedHealth Group, Inc. 364,750 63,787,480 MOVIES & ENTERTAINMENT—2.0% The Walt Disney Co. 328,292 37,950,555 Time Warner, Inc. 153,186 15,206,774 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 271,738 OIL & GAS EXPLORATION & PRODUCTION—1.3% Anadarko Petroleum Corp. 459,078 26,176,628 Pioneer Natural Resources Co. 55,063 9,525,348 OTHER DIVERSIFIED FINANCIAL SERVICES—0.9% Bank of America Corp. 1,039,960 PHARMACEUTICALS—1.1% Allergan PLC. 76,060 18,547,991 Bristol-Myers Squibb Co. 209,133 11,721,905 RAILROADS—0.8% Union Pacific Corp. 183,356 RESTAURANTS—1.1% McDonald's Corp. 92,863 12,994,319 Starbucks Corp. 281,246 16,891,635 SEMICONDUCTOR EQUIPMENT—0.5% Applied Materials, Inc. 326,051 SEMICONDUCTORS—5.1% Broadcom Ltd. 263,928 58,277,942 Cavium Networks, Inc.* 153,733 10,584,517 Microchip Technology, Inc. 369,467 27,924,316 Micron Technology, Inc.* 823,190 22,777,667 Microsemi Corp.* 224,215 10,524,652 NVIDIA Corp. 38,661 4,032,342 SOFT DRINKS—0.7% PepsiCo, Inc. 160,524 SPECIALTY CHEMICALS—0.1% The Sherwin-Williams Co. 10,879 SYSTEMS SOFTWARE—7.1% Choicestream, Inc.* ,@,(a) 82,955 – Microsoft Corp. 2,230,679 152,712,284 32 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Red Hat, Inc.* 145,236 $ 12,792,387 ServiceNow, Inc.* 249,578 23,580,130 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.6% Apple, Inc. 1,189,668 170,895,808 Western Digital Corp. 339,773 30,263,581 TOBACCO—1.2% Philip Morris International, Inc. 284,329 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 518,440 20,893,132 United Rentals, Inc.* 56,341 6,178,354 WIRELESS TELECOMMUNICATION SERVICES—0.7% T-Mobile US, Inc.* 260,970 TOTAL COMMON STOCKS (Cost $2,013,921,144) PREFERRED STOCKS—0.3% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.1% Palantir Technologies, Inc., Cl. B* ,@ 625,130 3,800,790 Palantir Technologies, Inc., Cl. D* ,@ 81,445 495,186 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 76,682 SYSTEMS SOFTWARE—0.0% Choicestream, Inc., Cl. A* ,@,(a) 715,332 – Choicestream, Inc., Cl. B* ,@,(a) 1,649,956 – – TOTAL PREFERRED STOCKS (Cost $8,711,512) WARRANTS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 6/22/26 @,(a) 387,502 – (Cost $387,114) – MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 834,846 (Cost $24,338,365) REAL ESTATE INVESTMENT TRUST—1.7% SHARES VALUE SPECIALIZED—1.7% Crown Castle International Corp. 260,492 24,642,543 Equinix, Inc. 48,780 20,375,406 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $41,578,303) - 33 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18* @,(a) 387,502 $ – (Cost $388) – Total Investments (Cost $2,088,936,826) (b) 99.1 % Other Assets in Excess of Liabilities 0.9 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,125,223,618, amounted to $502,989,846 which consisted of aggregate gross unrealized appreciation of $545,888,567 and aggregate gross unrealized depreciation of $42,898,721. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % 0 % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 9,585,002 0.37 % See Notes to Financial Statements. - 34 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—97.8% SHARES VALUE AUSTRALIA—1.5% DIVERSIFIED METALS & MINING—1.5% BHP Billiton Ltd. 93,200 $ 1,659,328 Rio Tinto Ltd. 21,000 950,706 (Cost $2,318,447) AUSTRIA—0.7% DIVERSIFIED BANKS—0.7% Erste Group Bank AG 35,000 1,253,076 (Cost $1,143,301) BELGIUM—1.1% BREWERS—1.1% Anheuser-Busch InBev SA 16,300 1,838,073 (Cost $1,729,214) BRAZIL—0.5% DIVERSIFIED BANKS—0.5% Itau Unibanco Holding SA* 70,000 865,725 (Cost $861,351) CANADA—10.7% DIVERSIFIED BANKS—2.3% Royal Bank of Canada 56,489 3,868,010 FOOD RETAIL—1.2% Alimentation Couche-Tard, Inc. 45,000 2,069,594 GOLD—0.3% Agnico Eagle Mines Ltd. 12,700 607,066 INTEGRATED OIL & GAS—1.5% Suncor Energy, Inc. 80,037 2,508,320 LIFE & HEALTH INSURANCE—2.1% Manulife Financial Corp. 207,000 3,630,329 OIL & GAS EXPLORATION & PRODUCTION—3.3% Canadian Natural Resources Ltd. 59,000 1,879,287 Encana Corp. 346,500 3,708,556 TOTAL CANADA (Cost $18,823,889) CHINA—7.3% CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.8% Weichai Power Co., Ltd. 790,000 1,280,063 CONSTRUCTION MATERIALS—0.5% Anhui Conch Cement Co., Ltd. 250,000 874,252 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Byd Co., Ltd. 150,000 883,882 HEALTH CARE FACILITIES—0.7% China Resources Phoenix Healthcare Holdings Co., Ltd.* 953,705 1,223,696 INTERNET SOFTWARE & SERVICES—4.8% Alibaba Group Holding Ltd.#* 36,000 4,158,000 Tencent Holdings Ltd. 127,500 3,994,950 TOTAL CHINA (Cost $9,681,125) - 35 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FRANCE—8.6% AUTO PARTS & EQUIPMENT—1.0% Valeo SA 23,839 $ 1,715,378 BIOTECHNOLOGY—0.2% DBV Technologies SA#* 12,100 427,493 CONSTRUCTION & ENGINEERING—0.4% SPIE SA* 25,000 692,848 DIVERSIFIED BANKS—3.1% BNP Paribas SA 40,064 2,827,475 Societe Generale SA 44,000 2,412,529 ELECTRICAL COMPONENTS & EQUIPMENT—0.9% Schneider Electric SE 18,600 1,473,159 HOME ENTERTAINMENT SOFTWARE—0.6% UBISOFT Entertainment* 20,200 956,879 INTEGRATED OIL & GAS—2.4% TOTAL SA 81,000 4,157,801 TOTAL FRANCE (Cost $13,122,624) GERMANY—10.5% ADVERTISING—0.4% Stroeer SE & Co KGaA 10,800 624,503 APPLICATION SOFTWARE—1.7% SAP SE 30,000 3,004,843 AUTO PARTS & EQUIPMENT—0.3% Leoni AG 10,000 543,239 AUTOMOBILE MANUFACTURERS—1.1% Bayerische Motoren Werke AG 9,235 882,288 Volkswagen AG 6,000 952,437 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.9% KION Group AG 22,000 1,490,330 HEALTH CARE SERVICES—0.6% Fresenius Medical Care AG & Co. 11,700 1,038,553 INDUSTRIAL CONGLOMERATES—0.7% Siemens AG 8,250 1,183,350 INTEGRATED TELECOMMUNICATION SERVICES—1.0% Deutsche Telekom AG 99,000 1,736,460 MULTI-LINE INSURANCE—1.7% Allianz SE 15,391 2,929,969 PHARMACEUTICALS—1.6% Bayer AG 22,200 2,746,750 STEEL—0.5% thyssenkrupp AG 34,000 810,202 TOTAL GERMANY (Cost $16,208,878) - 36 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE GREECE—0.6% CONSTRUCTION MATERIALS—0.6% Titan Cement Co., SA 40,000 $ 1,043,919 (Cost $905,029) HONG KONG—3.3% CONSTRUCTION & ENGINEERING—0.5% China State Construction International Holdings Ltd. 467,000 846,230 HOUSEHOLD APPLIANCES—0.8% Techtronic Industries Co., Ltd. 330,000 1,415,802 INDUSTRIAL CONGLOMERATES—0.7% CK Hutchison Holdings Ltd. 100,000 1,248,713 LIFE & HEALTH INSURANCE—1.3% AIA Group Ltd. 312,693 2,164,256 TOTAL HONG KONG (Cost $5,367,385) INDIA—2.2% ALUMINUM—0.5% Hindalco Industries Ltd.* 250,000 772,722 DIVERSIFIED BANKS—0.9% HDFC Bank Ltd. 64,727 1,573,955 OIL & GAS REFINING & MARKETING—0.8% Reliance Industries Ltd.* 65,000 1,408,575 TOTAL INDIA (Cost $2,752,681) IRELAND—2.4% CONSTRUCTION MATERIALS—1.1% CRH PLC. 52,000 1,896,044 PHARMACEUTICALS—1.3% Shire PLC. 36,000 2,122,598 TOTAL IRELAND (Cost $4,076,881) ITALY—0.8% DISTILLERS & VINTNERS—0.3% Davide Campari-Milano SpA* 36,000 425,662 INTERNET RETAIL—0.5% Yoox Net-A-Porter Group SpA* 35,000 929,993 TOTAL ITALY (Cost $1,264,081) JAPAN—14.9% AUTOMOBILE MANUFACTURERS—0.7% Subaru Corp. 31,706 1,202,257 COMMODITY CHEMICALS—1.4% Toray Industries, Inc. 273,706 2,422,841 CONSTRUCTION & ENGINEERING—0.9% Kyudenko Corp.* 30,000 859,828 Takeuchi Manufacturing Co., Ltd.* 40,000 711,445 CONSUMER ELECTRONICS—1.3% Sony Corp. 62,000 2,127,871 - 37 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE JAPAN—(CONT.) DIVERSIFIED BANKS—1.6% Mitsubishi UFJ Financial Group, Inc. 436,000 $ 2,763,252 DIVERSIFIED CHEMICALS—0.7% Daicel Corp. 95,900 1,101,095 DIVERSIFIED REAL ESTATE ACTIVITIES—0.8% Mitsui Fudosan Co., Ltd. 64,550 1,420,501 ELECTRONIC COMPONENTS—0.9% Alps Electric Co., Ltd. 53,500 1,572,792 ELECTRONIC EQUIPMENT MANUFACTURERS—0.4% Keyence Corp. 1,500 603,129 FOOD RETAIL—1.0% Seven & i Holdings Co., Ltd. 42,000 1,774,146 HOMEBUILDING—0.7% Haseko Corp. 98,900 1,129,119 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.8% Temp Holdings Co., Ltd. 75,000 1,411,613 INDUSTRIAL MACHINERY—1.1% DMG Mori Co., Ltd.* 80,000 1,321,225 FANUC Corp. 3,000 610,898 LIFE & HEALTH INSURANCE—1.0% T&D Holdings, Inc.* 110,000 1,635,945 OIL & GAS REFINING & MARKETING—0.5% Nippon Gas Co., Ltd. 30,000 862,275 WIRELESS TELECOMMUNICATION SERVICES—1.1% SoftBank Group Corp. 24,000 1,820,792 TOTAL JAPAN (Cost $24,479,256) NETHERLANDS—2.3% DIVERSIFIED BANKS—0.9% ING Groep NV 89,035 1,451,163 FOOD RETAIL—0.4% X5 Retail Group NV *,(a) 20,000 705,000 SEMICONDUCTOR EQUIPMENT—1.0% ASML Holding NV# 12,800 1,687,680 TOTAL NETHERLANDS (Cost $3,367,857) NORWAY—1.2% DIVERSIFIED BANKS—0.4% Skandiabanken ASA (b) 81,000 724,261 PACKAGED FOODS & MEATS—0.8% Orkla ASA 150,000 1,360,853 TOTAL NORWAY (Cost $2,155,506) SOUTH KOREA—3.8% DIVERSIFIED METALS & MINING—0.6% POSCO* 4,000 944,453 ELECTRONIC EQUIPMENT MANUFACTURERS—0.8% SFA Engineering Corp.* 20,300 1,394,430 - 38 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) SEMICONDUCTORS—1.1% SK Hynix, Inc. 40,000 $ 1,895,177 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.3% Samsung Electronics Co., Ltd. 1,140 2,235,174 TOTAL SOUTH KOREA (Cost $5,661,969) SPAIN—2.4% DIVERSIFIED BANKS—1.6% Banco Santander SA* 432,000 2,815,184 ELECTRIC UTILITIES—0.8% Iberdrola SA 180,000 1,293,919 TOTAL SPAIN (Cost $3,453,897) SWEDEN—3.2% BUILDING PRODUCTS—1.0% Assa Abloy AB, Cl. B 80,800 1,748,837 CONSTRUCTION & ENGINEERING—1.1% Skanska AB 78,000 1,864,254 DIVERSIFIED BANKS—1.1% Nordea Bank AB* 148,000 1,820,154 TOTAL SWEDEN (Cost $4,891,306) SWITZERLAND—3.4% DIVERSIFIED CAPITAL MARKETS—1.7% UBS Group AG 171,000 2,919,114 PACKAGED FOODS & MEATS—1.7% Nestle SA 38,000 2,926,779 TOTAL SWITZERLAND (Cost $5,689,710) TAIWAN—2.3% ELECTRONIC COMPONENTS—0.4% Largan Precision Co., Ltd.* 4,000 663,135 SEMICONDUCTORS—1.9% Taiwan Semiconductor Manufacturing Co., Ltd.* 514,100 3,306,080 TOTAL TAIWAN (Cost $2,591,665) UNITED KINGDOM—11.3% ASSET MANAGEMENT & CUSTODY BANKS—1.3% Man Group PLC. 1,120,000 2,229,022 DIVERSIFIED BANKS—0.5% HSBC Holdings PLC. 110,000 906,478 DIVERSIFIED SUPPORT SERVICES—0.5% Babcock International Group PLC. 80,000 931,958 HOUSEHOLD PRODUCTS—1.4% Reckitt Benckiser Group PLC. 26,000 2,395,669 INDUSTRIAL CONGLOMERATES—0.8% Smiths Group PLC. 62,000 1,318,076 INDUSTRIAL MACHINERY—0.4% The Weir Group PLC. 25,000 644,157 39 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE UNITED KINGDOM—(CONT.) PHARMACEUTICALS—2.9% AstraZeneca PLC. 48,000 $ 2,874,804 GlaxoSmithKline PLC. 105,000 2,113,507 TOBACCO—1.9% British American Tobacco PLC. 48,511 3,277,693 TRADING COMPANIES & DISTRIBUTORS—1.6% Ashtead Group PLC. 80,000 1,687,740 Wolseley PLC. 15,000 953,394 TOTAL UNITED KINGDOM (Cost $18,202,046) UNITED STATES—2.8% HEALTH CARE EQUIPMENT—0.8% Medtronic PLC. 16,000 1,329,440 SEMICONDUCTORS—2.0% Broadcom Ltd. 15,600 3,444,636 TOTAL UNITED STATES (Cost $4,128,666) TOTAL COMMON STOCKS (Cost $152,876,764) Total Investments (Cost $152,876,764) (c) 97.8 % 166,921,113 Other Assets in Excess of Liabilities 2.2 % 3,774,929 NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Global Depositary Receipts. (b) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 0.4% of the net assets of the Portfolio. (c) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $153,782,587, amounted to $13,138,526 which consisted of aggregate gross unrealized appreciation of $19,469,881 and aggregate gross unrealized depreciation of $6,331,355. * Non-income producing security. See Notes to Financial Statements. - 40 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—88.6% SHARES VALUE AEROSPACE & DEFENSE—0.7% Hexcel Corp. 23,356 $ APPAREL ACCESSORIES & LUXURY GOODS—1.5% Canada Goose Holdings, Inc.* 7,085 119,241 Lululemon Athletica, Inc.* 13,304 691,808 PVH Corp. 18,182 1,836,927 APPAREL RETAIL—2.0% Burlington Stores, Inc.* 13,316 1,317,219 Ross Stores, Inc. 32,386 2,105,090 APPLICATION SOFTWARE—2.6% Autodesk, Inc.* 30,407 2,738,759 Mobileye NV* 28,244 1,748,868 ASSET MANAGEMENT & CUSTODY BANKS—1.0% WisdomTree Investments, Inc. 208,173 AUTO PARTS & EQUIPMENT—1.5% Delphi Automotive PLC. 17,738 1,426,135 WABCO Holdings, Inc.* 10,173 1,209,265 AUTOMOTIVE RETAIL—0.7% Advance Auto Parts, Inc. 8,067 1,146,643 Carvana Co.* 7,428 82,451 BIOTECHNOLOGY—7.6% ACADIA Pharmaceuticals, Inc.* 11,935 409,729 Alexion Pharmaceuticals, Inc.* 11,623 1,485,187 BioMarin Pharmaceutical, Inc.* 15,192 1,456,001 Bluebird Bio, Inc.* 13,469 1,198,068 Clovis Oncology, Inc.* 22,930 1,327,418 Exact Sciences Corp.* 7,279 218,443 Incyte Corp.* 18,042 2,242,260 Neurocrine Biosciences, Inc.* 4,838 258,349 Sarepta Therapeutics, Inc.* 18,150 658,119 Spark Therapeutics, Inc.* 14,689 851,521 TESARO, Inc.* 11,107 1,639,282 Vertex Pharmaceuticals, Inc.* 12,358 1,461,951 BROADCASTING—1.5% CBS Corp., Cl. B 20,452 1,361,285 Nexstar Media Group, Inc. 17,540 1,210,260 BUILDING PRODUCTS—1.9% Fortune Brands Home & Security, Inc. 34,400 2,192,656 Johnson Controls International PLC. 28,911 1,201,830 COMMUNICATIONS EQUIPMENT—0.5% Ciena Corp.* 36,300 - 41 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.2% Allison Transmission Holdings, Inc. 53,663 $ CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 12,825 CONSUMER FINANCE—0.4% LendingClub Corp.* 130,542 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Fiserv, Inc.* 24,047 2,864,960 FleetCor Technologies, Inc.* 6,708 946,767 Total System Services, Inc. 14,236 815,865 WNS Holdings Ltd.#* 69,416 2,222,700 DIVERSIFIED CHEMICALS—0.5% FMC Corporation 12,791 ELECTRICAL COMPONENTS & EQUIPMENT—2.3% AMETEK, Inc. 31,497 1,801,628 Rockwell Automation, Inc. 13,837 2,177,252 ELECTRONIC COMPONENTS—0.8% Universal Display Corp. 14,924 FINANCIAL EXCHANGES & DATA—3.0% IntercontinentalExchange Group, Inc. 29,633 1,783,906 MarketAxess Holdings, Inc. 8,909 1,715,161 S&P Global, Inc. 13,364 1,793,315 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 90,965 GENERAL MERCHANDISE STORES—1.0% Dollar Tree, Inc.* 20,523 HEALTH CARE EQUIPMENT—5.5% ABIOMED, Inc.* 16,328 2,127,865 DexCom, Inc.* 19,746 1,539,398 Edwards Lifesciences Corp.* 16,394 1,797,930 IDEXX Laboratories, Inc.* 13,375 2,243,389 Masimo Corp.* 18,869 1,938,601 HEALTH CARE SUPPLIES—0.4% Align Technology, Inc.* 5,783 HEALTH CARE TECHNOLOGY—1.6% Agilent Technologies, Inc. 14,172 780,168 Medidata Solutions, Inc.* 30,995 2,028,003 HOME ENTERTAINMENT SOFTWARE—1.6% Electronic Arts, Inc.* 28,748 HOME FURNISHINGS—0.4% Mohawk Industries, Inc.* 2,961 HOTELS RESORTS & CRUISE LINES—2.2% Marriott International, Inc., Cl. A 25,154 2,375,041 - 42 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Norwegian Cruise Line Holdings Ltd.* 25,681 $ 1,384,976 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. 34,319 HOUSEWARES & SPECIALTIES—1.7% Newell Brands, Inc. 61,002 INDUSTRIAL GASES—1.0% Air Products & Chemicals, Inc. 11,789 INDUSTRIAL MACHINERY—1.2% Fortive Corp. 17,290 1,093,766 Stanley Black & Decker, Inc. 7,802 1,062,242 INTERNET SOFTWARE & SERVICES—1.9% LogMeIn, Inc. 8,563 967,619 Match Group, Inc.* 92,946 1,731,584 Palantir Technologies, Inc., Cl. A* ,@ 16,376 99,566 Q2 Holdings, Inc.* 11,424 435,826 IT CONSULTING & OTHER SERVICES—2.9% EPAM Systems, Inc.* 20,281 1,561,637 Gartner, Inc.* 14,959 1,706,672 InterXion Holding NV* 42,256 1,760,385 LEISURE FACILITIES—1.2% Vail Resorts, Inc. 10,478 LEISURE PRODUCTS—0.3% Coach, Inc. 13,892 LIFE SCIENCES TOOLS & SERVICES—1.2% Illumina, Inc.* 11,549 MANAGED HEALTH CARE—0.8% WellCare Health Plans, Inc.* 9,207 METAL & GLASS CONTAINERS—1.3% Ball Corp. 28,297 MOVIES & ENTERTAINMENT—1.5% Viacom, Inc., Cl. B 62,227 OIL & GAS EXPLORATION & PRODUCTION—1.4% Encana Corp. 77,397 828,148 Parsley Energy, Inc., Cl. A* 18,645 555,435 Pioneer Natural Resources Co. 5,757 995,903 PACKAGED FOODS & MEATS—1.2% Conagra Brands, Inc. 27,483 1,065,791 Pinnacle Foods, Inc. 18,206 1,058,679 PHARMACEUTICALS—1.6% Aerie Pharmaceuticals, Inc.* 32,154 1,416,384 Zoetis, Inc. 25,139 1,410,549 - 43 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE REGIONAL BANKS—1.8% Citizens Financial Group, Inc. 30,839 $ 1,132,099 Regions Financial Corp. 149,305 2,052,944 RESEARCH & CONSULTING SERVICES—0.9% Verisk Analytics, Inc., Cl. A* 17,932 SEMICONDUCTOR EQUIPMENT—1.4% Lam Research Corp. 17,153 SEMICONDUCTORS—5.3% Broadcom Ltd. 13,579 2,998,379 Cavium Networks, Inc.* 22,856 1,573,636 Microchip Technology, Inc. 9,558 722,394 Microsemi Corp.* 14,525 681,803 NVIDIA Corp. 21,075 2,198,123 Skyworks Solutions, Inc. 10,160 1,013,358 SPECIALIZED CONSUMER SERVICES—0.6% Sotheby's* 21,909 SPECIALTY CHEMICALS—0.8% WR Grace & Co. 21,021 SPECIALTY STORES—0.7% Ulta Beauty, Inc.* 4,533 SYSTEMS SOFTWARE—3.7% Proofpoint, Inc.* 20,832 1,570,108 Red Hat, Inc.* 26,760 2,357,021 ServiceNow, Inc.* 27,428 2,591,397 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.5% Western Digital Corp. 29,446 TRADING COMPANIES & DISTRIBUTORS—2.8% Fastenal Co. 32,316 1,443,879 HD Supply Holdings, Inc.* 62,614 2,523,344 United Rentals, Inc.* 8,705 954,590 TRUCKING—0.4% Old Dominion Freight Line, Inc. 7,703 TOTAL COMMON STOCKS (Cost $134,191,995) PREFERRED STOCKS—0.7% SHARES VALUE BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc., Series D* ,@,(a) 219,610 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 66,787 406,065 Palantir Technologies, Inc., Cl. D* ,@ 8,701 52,902 TOTAL PREFERRED STOCKS (Cost $1,486,720) - 44 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) RIGHTS—0.7% SHARES VALUE BIOTECHNOLOGY—0.7% Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 590,059 $ (Cost $315,502) REAL ESTATE INVESTMENT TRUST—3.4% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 22,865 SPECIALIZED—3.0% Crown Castle International Corp. 20,157 1,906,852 CyrusOne, Inc. 26,967 1,473,477 Lamar Advertising Co., Cl. A 24,308 1,751,878 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,742,293) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 (Cost $314,956) Total Investments (Cost $142,051,466) (b) 93.6 % Other Assets in Excess of Liabilities 6.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $142,111,196, amounted to $21,025,367 which consisted of aggregate gross unrealized appreciation of $24,091,402 and aggregate gross unrealized depreciation of $3,066,035. * Non-income producing security. (i) Contingent deferred rights. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Total $ 2,941,389 1.69 % - 45 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—92.5% SHARES VALUE AEROSPACE & DEFENSE—2.7% HEICO Corp. 55,801 $ AIR FREIGHT & LOGISTICS—2.5% XPO Logistics, Inc.* 76,521 APPAREL ACCESSORIES & LUXURY GOODS—0.9% Canada Goose Holdings, Inc.* 83,899 APPAREL RETAIL—1.2% Francesca's Holdings Corp.* 115,034 APPLICATION SOFTWARE—16.2% Ebix, Inc. 71,422 4,406,738 Everbridge, Inc.* 192,559 4,469,294 Globant SA* 47,593 1,803,299 HubSpot, Inc.* 27,806 1,864,392 Paylocity Holding Corp.* 134,642 5,310,281 RealPage, Inc.* 18,706 693,057 Ultimate Software Group, Inc.* 28,291 5,733,737 ASSET MANAGEMENT & CUSTODY BANKS—1.9% Financial Engines, Inc. 14,467 614,847 Virtus Investment Partners, Inc. 20,317 2,161,729 BIOTECHNOLOGY—7.1% ACADIA Pharmaceuticals, Inc.* 70,437 2,418,102 Portola Pharmaceuticals, Inc.* 98,382 3,934,296 Puma Biotechnology, Inc.* 48,413 1,965,568 Ultragenyx Pharmaceutical, Inc.* 35,252 2,269,877 CONSUMER ELECTRONICS—0.8% GoPro, Inc.* 138,851 EDUCATION SERVICES—1.0% Chegg, Inc.* 76,084 685,517 Nord Anglia Education, Inc.* 27,243 877,224 ELECTRONIC MANUFACTURING SERVICES—2.0% IPG Photonics Corp.* 23,207 GENERAL MERCHANDISE STORES—2.0% Ollie's Bargain Outlet Holdings, Inc.* 78,743 HEALTH CARE EQUIPMENT—3.4% Insulet Corp.* 115,529 HEALTH CARE FACILITIES—1.8% US Physical Therapy, Inc. 41,359 HEALTH CARE SERVICES—1.0% Diplomat Pharmacy, Inc.* 99,839 HEALTH CARE TECHNOLOGY—2.7% Cotiviti Holdings, Inc.* 97,371 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.1% WageWorks, Inc.* 41,939 INDUSTRIAL MACHINERY—4.2% Middleby Corp.* 41,921 5,706,706 - 46 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL MACHINERY—(CONT.) Proto Labs, Inc.* 9,806 $ 568,748 INTERNET RETAIL—3.6% Wayfair, Inc., Cl. A* 117,266 INTERNET SOFTWARE & SERVICES—9.9% 2U, Inc.* 37,138 1,686,065 GTT Communications, Inc.* 142,200 3,910,500 Palantir Technologies, Inc., Cl. A* ,@ 81,310 494,365 SPS Commerce, Inc.* 7,295 403,122 Stamps.com, Inc.* 58,268 6,185,148 The Trade Desk, Inc., Cl. A* 55,140 2,059,479 IT CONSULTING & OTHER SERVICES—1.8% EPAM Systems, Inc.* 35,534 LEISURE FACILITIES—1.8% Planet Fitness, Inc., Cl. A 127,068 PHARMACEUTICALS—0.5% Aerie Pharmaceuticals, Inc.* 17,238 REAL ESTATE SERVICES—5.1% FirstService Corp. 122,336 REGIONAL BANKS—4.2% Independent Bank Group, Inc. 39,603 2,382,120 Signature Bank* 28,170 3,900,137 REINSURANCE—0.4% Greenlight Capital Re Ltd.* 30,005 RESEARCH & CONSULTING SERVICES—1.1% The Advisory Board Co.* 33,337 RESTAURANTS—1.1% Chuy's Holdings, Inc.* 56,664 SEMICONDUCTORS—3.4% MACOM Technology Solutions Holdings, Inc.* 103,442 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.1% Stratasys Ltd.* 7,332 THRIFTS & MORTGAGE FINANCE—2.7% BofI Holding, Inc.* 169,937 TRADING COMPANIES & DISTRIBUTORS—3.3% H&E Equipment Services, Inc. 88,554 1,870,261 SiteOne Landscape Supply, Inc.* 65,540 3,133,467 TOTAL COMMON STOCKS (Cost $133,126,676) PREFERRED STOCKS—3.9% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc., Series D* ,@,(a) 231,474 INTERNET SOFTWARE & SERVICES—1.5% Palantir Technologies, Inc., Cl. B* ,@ 331,607 2,016,171 - 47 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. D* ,@ 43,203 $ 262,674 PHARMACEUTICALS—1.9% Intarcia Therapeutics, Inc., Series DD* ,@ 49,317 TOTAL PREFERRED STOCKS (Cost $5,114,017) RIGHTS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Dyax Corp.* ,@ 37,550 – (Cost $1) – Total Investments (Cost $138,240,694) (b) 96.4 % Other Assets in Excess of Liabilities 3.6 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $144,999,532, amounted to $677,034 which consisted of aggregate gross unrealized appreciation of $10,684,378 and aggregate gross unrealized depreciation of $11,361,412. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Dyax Corp. 05/07/15 $ 0 0 % $ 0 % Dyax Corp. 05/15/15 0 0 % 0 % Dyax Corp. 06/18/15 0 0 % 0 % Dyax Corp. 06/26/15 0 0 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 6,357,784 4.25 % See Notes to Financial Statements. - 48 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—97.4% SHARES VALUE AEROSPACE & DEFENSE—1.5% Hexcel Corp. 36,897 $ APPAREL ACCESSORIES & LUXURY GOODS—0.5% Kate Spade & Co.* 34,262 APPAREL RETAIL—1.4% American Eagle Outfitters, Inc. 53,525 754,167 Burlington Stores, Inc.* 10,920 1,080,207 APPLICATION SOFTWARE—13.2% ACI Worldwide, Inc.* 101,461 2,180,397 American Software, Inc., Cl. A 47,369 519,638 Blackbaud, Inc. 40,898 3,288,608 Ellie Mae, Inc.* 12,126 1,233,942 Everbridge, Inc.* 27,084 628,619 Guidewire Software, Inc.* 26,163 1,608,763 HubSpot, Inc.* 21,438 1,437,418 Manhattan Associates, Inc.* 43,165 2,015,374 Paycom Software, Inc.* 11,431 688,718 Tyler Technologies, Inc.* 21,438 3,507,042 ASSET MANAGEMENT & CUSTODY BANKS—1.8% WisdomTree Investments, Inc. 272,830 AUTOMOTIVE RETAIL—0.5% Lithia Motors, Inc., Cl. A 7,078 BIOTECHNOLOGY—5.4% ACADIA Pharmaceuticals, Inc.* 43,948 1,508,735 Bluebird Bio, Inc.* 4,216 375,013 Clovis Oncology, Inc.* 9,402 544,282 Halozyme Therapeutics, Inc.* 59,155 824,621 Incyte Corp.* 6,064 753,634 Ironwood Pharmaceuticals, Inc.* 17,751 289,696 Sarepta Therapeutics, Inc.* 13,688 496,327 TESARO, Inc.* 9,526 1,405,942 Ultragenyx Pharmaceutical, Inc.* 12,869 828,635 BREWERS—0.6% Craft Brew Alliance, Inc.* 56,720 BUILDING PRODUCTS—2.0% Masonite International Corp.* 31,525 COMMUNICATIONS EQUIPMENT—1.5% NetScout Systems, Inc.* 52,671 CONSUMER FINANCE—2.2% LendingClub Corp.* 495,519 DATA PROCESSING & OUTSOURCED SERVICES—1.1% Euronet Worldwide, Inc.* 16,490 ELECTRONIC COMPONENTS—2.0% Dolby Laboratories Inc., Cl. A 27,658 1,458,406 Universal Display Corp. 12,845 1,147,701 - 49 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT & INSTRUMENTS—5.1% Cognex Corp. 57,327 $ 4,892,286 FLIR Systems, Inc. 45,623 1,675,733 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 4,185 FOOD DISTRIBUTORS—1.4% Performance Food Group Co.* 71,730 HEALTH CARE EQUIPMENT—9.3% Abaxis, Inc. 45,061 2,029,097 ABIOMED, Inc.* 19,874 2,589,980 Cantel Medical Corp. 47,896 3,563,941 DexCom, Inc.* 9,871 769,543 Inogen, Inc.* 24,056 1,994,002 Insulet Corp.* 26,330 1,142,985 HEALTH CARE FACILITIES—0.6% VCA Antech, Inc.* 9,008 HEALTH CARE SUPPLIES—5.5% Meridian Bioscience, Inc. 63,459 939,193 Neogen Corp.* 61,060 3,805,870 Quidel Corp.* 99,619 2,407,791 HEALTH CARE TECHNOLOGY—8.2% Medidata Solutions, Inc.* 60,900 3,984,687 Quality Systems, Inc.* 82,749 1,180,001 Veeva Systems, Inc., Cl. A* 58,318 3,127,011 Vocera Communications, Inc.* 89,531 2,270,506 HOME ENTERTAINMENT SOFTWARE—2.0% Take-Two Interactive Software, Inc.* 41,322 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.7% WageWorks, Inc.* 47,755 INDUSTRIAL MACHINERY—2.4% DMC Global, Inc. 29,564 452,329 Sun Hydraulics Corp. 67,855 2,635,488 INTERNET SOFTWARE & SERVICES—4.6% Cornerstone OnDemand, Inc.* 37,515 1,473,589 NIC, Inc. 54,029 1,153,519 Q2 Holdings, Inc.* 36,341 1,386,409 Shopify, Inc., Cl. A* 14,345 1,089,503 SPS Commerce, Inc.* 16,393 905,877 IT CONSULTING & OTHER SERVICES—1.1% InterXion Holding NV* 33,466 LEISURE FACILITIES—0.9% Planet Fitness, Inc., Cl. A 52,869 - 50 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—4.6% Bio-Techne Corp. 31,568 $ 3,380,301 Luminex Corp. 62,503 1,176,932 PRA Health Sciences, Inc.* 21,335 1,364,587 MANAGED HEALTH CARE—0.7% HealthEquity, Inc.* 18,734 MOVIES & ENTERTAINMENT—0.8% Lions Gate Entertainment Corp., Cl. A 21,534 563,545 Lions Gate Entertainment Corp., Cl. B* 21,534 513,586 OIL & GAS EQUIPMENT & SERVICES—1.4% RPC, Inc. 43,747 794,883 US Silica Holdings, Inc. 24,750 1,027,125 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc., Cl. A* 19,498 PHARMACEUTICALS—2.3% Aerie Pharmaceuticals, Inc.* 31,679 1,395,460 Pacira Pharmaceuticals, Inc.* 33,484 1,625,648 RESTAURANTS—1.6% Shake Shack, Inc., Cl. A* 27,920 947,605 Wingstop, Inc. 35,951 1,058,038 SEMICONDUCTORS—2.3% Cavium Networks, Inc.* 21,259 1,463,682 Microsemi Corp.* 31,717 1,488,796 SPECIALTY CHEMICALS—2.6% Balchem Corp. 31,950 2,593,062 Flotek Industries, Inc.* 64,794 778,176 SPECIALTY STORES—0.5% Five Below, Inc.* 12,094 SYSTEMS SOFTWARE—2.0% Proofpoint, Inc.* 35,089 TOTAL COMMON STOCKS (Cost $100,287,719) PREFERRED STOCKS—0.1% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc., Series D* ,@,(a) 50,688 (Cost $228,096) RIGHTS—0.3% SHARES VALUE BIOTECHNOLOGY—0.3% Dyax Corp.* ,@ 9,700 – Neuralstem, Inc., 1/8/2019* ,@ 5,997 – - 51 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) RIGHTS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 174,782 $ 379,994 TOTAL RIGHTS (Cost $94,483) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% CyrusOne, Inc. 22,660 (Cost $762,427) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 290,078 (Cost $290,078) Total Investments (Cost $101,662,803) (b) 99.0 % Other Assets in Excess of Liabilities 1.0 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $102,857,957, amounted to $25,280,407 which consisted of aggregate gross unrealized appreciation of $29,840,303 and aggregate gross unrealized depreciation of $4,559,896. (i) Contingent deferred rights. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Dyax Corp. 05/01/15 $ 0 % $ 0 % Dyax Corp. 08/14/15 0 % 0 % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc., CDR 01/11/2017 % % Total $ 880,790 0.68 % See Notes to Financial Statements. - 52 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—94.8% SHARES VALUE APPAREL ACCESSORIES & LUXURY GOODS—0.6% Kate Spade & Co.* 132,460 $ APPLICATION SOFTWARE—19.2% ACI Worldwide, Inc.* 431,514 9,273,236 ANSYS, Inc.* 51,890 5,716,202 Blackbaud, Inc. 145,585 11,706,490 Ellie Mae, Inc.* 66,550 6,772,128 Guidewire Software, Inc.* 122,024 7,503,256 HubSpot, Inc.* 49,072 3,290,278 Manhattan Associates, Inc.* 102,309 4,776,807 PROS Holdings, Inc.* 227,720 5,613,298 Tyler Technologies, Inc.* 86,032 14,073,975 ASSET MANAGEMENT & CUSTODY BANKS—2.5% WisdomTree Investments, Inc. 1,049,057 BIOTECHNOLOGY—5.0% Clovis Oncology, Inc.* 41,104 2,379,511 Incyte Corp.* 67,872 8,435,132 Ironwood Pharmaceuticals, Inc.* 182,434 2,977,323 TESARO, Inc.* 28,158 4,155,839 COMMUNICATIONS EQUIPMENT—1.3% NetScout Systems, Inc.* 123,250 CONSUMER FINANCE—2.0% LendingClub Corp.* 1,196,502 ELECTRONIC COMPONENTS—1.1% Universal Display Corp. 42,690 ELECTRONIC EQUIPMENT & INSTRUMENTS—3.4% Cognex Corp. 141,175 FINANCIAL EXCHANGES & DATA—2.2% MarketAxess Holdings, Inc. 41,292 HEALTH CARE EQUIPMENT—12.2% Abaxis, Inc. 219,698 9,893,001 ABIOMED, Inc.* 44,171 5,756,365 Cantel Medical Corp. 171,741 12,779,248 DexCom, Inc.* 42,833 3,339,260 Inogen, Inc.* 64,663 5,359,916 Insulet Corp.* 151,108 6,559,598 HEALTH CARE SUPPLIES—6.2% Meridian Bioscience, Inc. 349,446 5,171,801 Neogen Corp.* 173,046 10,785,957 Quidel Corp.* 260,626 6,299,330 HEALTH CARE TECHNOLOGY—10.3% Medidata Solutions, Inc.* 216,487 14,164,744 Veeva Systems, Inc., Cl. A* 287,127 15,395,750 Vocera Communications, Inc.* 282,254 7,157,962 - 53 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HUMAN RESOURCE & EMPLOYMENT SERVICES—2.3% WageWorks, Inc.* 109,130 $ INDUSTRIAL MACHINERY—3.5% DMC Global, Inc. 254,142 3,888,373 Sun Hydraulics Corp. 225,005 8,739,194 INTERNET SOFTWARE & SERVICES—7.9% Cornerstone OnDemand, Inc.* 147,910 5,809,905 NIC, Inc. 241,937 5,165,355 Shopify, Inc., Cl. A* 90,844 6,899,602 SPS Commerce, Inc.* 106,599 5,890,661 Stamps.com, Inc.* 42,670 4,529,420 LIFE SCIENCES TOOLS & SERVICES—2.8% Bio-Techne Corp. 94,740 MANAGED HEALTH CARE—1.6% HealthEquity, Inc.* 123,196 OIL & GAS EQUIPMENT & SERVICES—1.8% US Silica Holdings, Inc. 156,874 PHARMACEUTICALS—1.2% Heska Corp.* 39,563 RESTAURANTS—1.1% Wingstop, Inc. 131,154 SEMICONDUCTORS—1.6% Cavium Networks, Inc.* 81,030 SPECIALTY CHEMICALS—1.9% Balchem Corp. 84,810 SYSTEMS SOFTWARE—3.1% Proofpoint, Inc.* 144,975 TOTAL COMMON STOCKS (Cost $299,941,769) PREFERRED STOCKS—0.0% SHARES VALUE PHARMACEUTICALS—0.0% Intarcia Therapeutics, Inc., Series DD* ,@ 759 (Cost $24,584) RIGHTS—0.0% SHARES VALUE BIOTECHNOLOGY—0.0% Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 11,905 (Cost $6,436) Total Investments (Cost $299,972,789) (b) 94.8 % Other Assets in Excess of Liabilities 5.2 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 54 - THE ALGER FUNDS |ALGER SMALL CAP FOCUS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $301,021,754, amounted to $37,670,386 which consisted of aggregate gross unrealized appreciation of $49,389,302 and aggregate gross unrealized depreciation of $11,718,916. (i) Contingent deferred rights. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Intarcia Therapeutics, Inc., Series DD 03/27/14 $ % $ % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Total $ 69,009 0.02 % See Notes to Financial Statements. - 55 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—91.4% SHARES VALUE BIOTECHNOLOGY—40.4% ACADIA Pharmaceuticals, Inc.* 25,000 $ 858,250 Agios Pharmaceuticals Inc* 3,500 173,985 Alexion Pharmaceuticals, Inc.* 20,000 2,555,600 Amicus Therapeutics, Inc.* 70,000 537,600 Avexis, Inc.* 6,000 483,000 Axovant Sciences Ltd* 10,000 242,400 Bavarian Nordic A/S* 7,950 436,386 Bellicum Pharmaceuticals, Inc.* 50,000 668,500 Biogen, Inc.* 6,000 1,627,260 BioMarin Pharmaceutical, Inc.* 42,000 4,025,280 Bioverativ, Inc.* 15,000 882,150 Bluebird Bio, Inc.* 23,000 2,045,850 Blueprint Medicines Corp.* 7,200 335,376 Calithera Biosciences, Inc.* 13,000 141,050 Celgene Corp.* 36,500 4,527,825 Clovis Oncology, Inc.* 32,000 1,852,480 Curis, Inc.* 60,000 145,200 Epizyme, Inc.* 10,000 180,500 Exact Sciences Corp.* 35,000 1,050,350 Exelixis, Inc.* 30,000 672,000 Five Prime Therapeutics, Inc.* 12,000 418,320 Galapagos NV#* 8,000 694,880 Genmab A/S* 7,500 1,492,322 Gilead Sciences, Inc. 19,000 1,302,450 Global Blood Therapeutics, Inc.* 16,000 463,200 Halozyme Therapeutics, Inc.* 125,000 1,742,500 Incyte Corp.* 39,000 4,846,920 Kite Pharma, Inc.* 11,000 902,880 La Jolla Pharmaceutical Co* 10,000 290,000 Neurocrine Biosciences, Inc.* 17,000 907,800 Portola Pharmaceuticals, Inc.* 7,000 279,930 Ra Pharmaceuticals, Inc.* 32,000 755,200 Repligen Corp* 17,000 625,430 Sage Therapeutics, Inc.* 9,009 639,639 Sarepta Therapeutics, Inc.* 70,000 2,538,200 Shire PLC.# 13,500 2,388,960 Spark Therapeutics, Inc.* 21,000 1,217,370 TESARO, Inc.* 17,000 2,509,030 United Therapeutics Corp.* 6,000 754,200 Vertex Pharmaceuticals, Inc.* 31,000 3,667,300 DRUG RETAIL—0.3% CVS Caremark Corp. 4,000 HEALTH CARE EQUIPMENT—16.1% ABIOMED, Inc.* 28,000 3,648,960 Baxter International, Inc. 20,000 1,113,600 Boston Scientific Corp.* 15,000 395,700 DexCom, Inc.* 24,000 1,871,040 - 56 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) Edwards Lifesciences Corp.* 26,000 $ 2,851,420 Glaukos Corp.* 27,000 1,283,310 Hill-Rom Holdings, Inc. 10,217 772,814 IDEXX Laboratories, Inc.* 18,462 3,096,631 Masimo Corp.* 21,000 2,157,540 Obalon Therapeutics, Inc.* 46,795 496,963 Oxford Immunotec Global PLC* 12,000 184,680 Stryker Corp. 20,000 2,727,400 HEALTH CARE SERVICES—0.7% Tivity Health, Inc.* 25,530 HEALTH CARE SUPPLIES—1.9% Align Technology, Inc.* 13,000 1,750,060 West Pharmaceutical Services, Inc. 8,000 736,240 HEALTH CARE TECHNOLOGY—2.4% Agilent Technologies, Inc. 27,000 1,486,350 Medidata Solutions, Inc.* 5,000 327,150 Veeva Systems, Inc., Cl. A* 23,500 1,260,070 LIFE SCIENCES TOOLS & SERVICES—3.8% Illumina, Inc.* 14,500 2,680,470 Mettler-Toledo International, Inc.* 2,500 1,283,550 NanoString Technologies, Inc.* 50,000 874,000 MANAGED HEALTH CARE—10.3% Aetna, Inc. 8,000 1,080,560 Cigna Corp. 13,000 2,032,810 Humana, Inc. 13,500 2,996,730 UnitedHealth Group, Inc. 33,500 5,858,480 WellCare Health Plans, Inc.* 8,500 1,303,985 PHARMACEUTICALS—15.5% AbbVie, Inc. 7,000 461,580 Aerie Pharmaceuticals, Inc.* 43,000 1,894,150 Allergan PLC. 13,000 3,170,180 AstraZeneca PLC.# 60,000 1,815,000 Bristol-Myers Squibb Co. 76,000 4,259,800 Dermira, Inc.* 36,000 1,226,160 Eli Lilly & Co. 46,000 3,774,760 Emmaus Life Sciences, Inc.* ,@ 479,063 143,719 GW Pharmaceuticals PLC.#* 5,000 593,650 Johnson & Johnson 9,000 1,111,230 Supernus Pharmaceuticals, Inc.* 19,000 619,400 Zoetis, Inc. 15,000 841,650 TOTAL COMMON STOCKS (Cost $96,966,507) - 57 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) PREFERRED STOCKS—2.7% SHARES VALUE BIOTECHNOLOGY—2.3% Prosetta Biosciences, Inc., Series D* ,@,(a) 897,366 $ PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc., Series DD* ,@ 8,965 TOTAL PREFERRED STOCKS (Cost $4,328,524) RIGHTS—3.3% SHARES VALUE BIOTECHNOLOGY—3.3% Dyax Corp.* ,@ 21,800 – Neuralstem, Inc., 1/8/2019* ,@ 26,472 – Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 1,956,996 4,254,705 PHARMACEUTICALS—0.0% Emmaus Life Sciences, Inc., 9/11/2018* ,@ 320,000 – TOTAL RIGHTS (Cost $1,044,373) Total Investments (Cost $102,339,404) (b) 97.4 % Other Assets in Excess of Liabilities 2.6 % NET ASSETS 100.0 % $ - 58 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $103,673,476, amounted to $21,370,650 which consisted of aggregate gross unrealized appreciation of $27,274,835 and aggregate gross unrealized depreciation of $5,904,185. (i) Contingent deferred rights. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Emmaus Life Sciences, Inc. 09/09/13 $ % % Emmaus Life Sciences, Inc. 06/06/14 % % Emmaus Life Sciences, Inc., Rights 09/09/13 0 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Neuralstem, Inc. 01/03/14 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Dyax Corp. 04/01/15 0 % 0 % Dyax Corp. 10/15/15 0 % 0 % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Total $ 7,940,912 6.19 % See Notes to Financial Statements. - 59 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—92.0% SHARES VALUE AEROSPACE & DEFENSE—3.0% General Dynamics Corp. 7,200 $ 1,395,288 The Boeing Co. 10,004 1,849,039 AIR FREIGHT & LOGISTICS—0.4% United Parcel Service, Inc., Cl. B 4,399 AIRPORT SERVICES—0.7% Macquarie Infrastructure Corp. 9,780 APPAREL RETAIL—0.4% VF Corp. 7,700 ASSET MANAGEMENT & CUSTODY BANKS—1.4% BlackRock, Inc. 4,100 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 15,500 BIOTECHNOLOGY—1.2% Amgen, Inc. 4,100 669,612 Gilead Sciences, Inc. 9,700 664,935 BREWERS—0.9% Molson Coors Brewing Co., Cl. B 9,800 BUILDING PRODUCTS—1.2% Johnson Controls International PLC. 30,374 CABLE & SATELLITE—2.4% Comcast Corporation, Cl. A 66,582 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 41,100 CONSUMER ELECTRONICS—0.5% Garmin Ltd. 11,100 CONSUMER FINANCE—0.5% Discover Financial Services 9,386 DIVERSIFIED BANKS—4.8% JPMorgan Chase & Co. 42,602 3,706,374 Wells Fargo & Co. 28,454 1,531,963 DIVERSIFIED CHEMICALS—0.9% The Dow Chemical Co. 16,500 DRUG RETAIL—1.7% CVS Caremark Corp. 15,600 1,286,064 Walgreens Boots Alliance, Inc. 6,100 527,894 ELECTRICAL COMPONENTS & EQUIPMENT—0.7% Eaton Corp., PLC. 9,500 FINANCIAL EXCHANGES & DATA—1.5% CME Group, Inc. 13,763 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 5,100 HOME IMPROVEMENT RETAIL—2.2% The Home Depot, Inc. 15,200 - 60 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—0.8% Royal Caribbean Cruises Ltd. 8,400 $ HOUSEHOLD PRODUCTS—1.5% The Procter & Gamble Co. 18,225 HYPERMARKETS & SUPER CENTERS—0.8% Wal-Mart Stores, Inc. 11,700 INDUSTRIAL CONGLOMERATES—4.1% General Electric Co. 68,347 1,981,380 Honeywell International, Inc. 18,744 2,458,088 INDUSTRIAL GASES—0.4% Air Products & Chemicals, Inc. 3,519 INTEGRATED OIL & GAS—3.4% Exxon Mobil Corp. 32,100 2,620,965 TOTAL SA# 21,900 1,120,623 INTEGRATED TELECOMMUNICATION SERVICES—2.9% AT&T, Inc. 30,300 1,200,789 Verizon Communications, Inc. 43,829 2,012,189 INTERNET RETAIL—0.5% Amazon.com, Inc.* 640 INTERNET SOFTWARE & SERVICES—4.9% Alphabet, Inc., Cl. A* 2,005 1,853,663 Alphabet, Inc., Cl. C* 2,010 1,820,979 Facebook, Inc., Cl. A* 10,900 1,637,725 INVESTMENT BANKING & BROKERAGE—2.0% Morgan Stanley 51,500 LEISURE FACILITIES—0.6% Six Flags Entertainment Corp. 10,410 LEISURE PRODUCTS—0.9% Coach, Inc. 15,700 618,423 Mattel, Inc. 17,300 387,866 MANAGED HEALTH CARE—2.9% Aetna, Inc. 11,549 1,559,923 UnitedHealth Group, Inc. 8,912 1,558,531 MOVIES & ENTERTAINMENT—0.9% Time Warner, Inc. 10,000 MULTI-LINE INSURANCE—0.7% Hartford Financial Services Group, Inc. 16,900 MULTI-UTILITIES—0.8% Sempra Energy 7,991 OIL & GAS EQUIPMENT & SERVICES—0.8% Halliburton Company 19,500 OIL & GAS EXPLORATION & PRODUCTION—0.8% ConocoPhillips 17,676 - 61 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OTHER DIVERSIFIED FINANCIAL SERVICES—1.4% Bank of America Corp. 67,095 $ PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 8,600 PHARMACEUTICALS—8.5% Bristol-Myers Squibb Co. 27,900 1,563,795 Eli Lilly & Co. 20,500 1,682,230 GlaxoSmithKline PLC.# 17,100 699,390 Johnson & Johnson 20,000 2,469,400 Pfizer, Inc. 62,024 2,103,854 Roche Holding AG# 23,800 778,212 RAILROADS—1.3% CSX Corp. 28,589 RESTAURANTS—1.9% Darden Restaurants, Inc. 8,100 690,039 McDonald's Corp. 9,800 1,371,314 SEMICONDUCTOR EQUIPMENT—1.2% Kla-Tencor Corp. 13,444 SEMICONDUCTORS—4.2% Broadcom Ltd. 10,900 2,406,829 Intel Corp. 42,000 1,518,300 QUALCOMM, Inc. 12,100 650,254 SOFT DRINKS—2.9% PepsiCo, Inc. 19,800 2,242,944 The Coca-Cola Co. 20,700 893,205 SYSTEMS SOFTWARE—4.2% Choicestream, Inc.* ,@,(a) 5,064 – Microsoft Corp. 66,604 4,559,710 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.7% Apple, Inc. 33,618 4,829,226 Western Digital Corp. 15,200 1,353,864 TOBACCO—2.6% Altria Group, Inc. 39,079 TOTAL COMMON STOCKS (Cost $62,024,265) CONVERTIBLE PREFERRED STOCKS—0.6% SHARES VALUE PHARMACEUTICALS—0.6% Allergan PLC., 5.50%, 3/1/2018* 770 (Cost $770,000) PREFERRED STOCKS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., Cl. A* ,@,(a) 43,672 – - 62 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Choicestream, Inc., Cl. B* ,@,(a) 89,234 $ – – TOTAL PREFERRED STOCKS (Cost $88,464) – WARRANTS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 6/22/26 @,(a) 15,285 – (Cost $15,269) – MASTER LIMITED PARTNERSHIP—1.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. (b) 16,300 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,679,617) REAL ESTATE INVESTMENT TRUST—3.1% SHARES VALUE HEALTH CARE—0.7% Welltower, Inc. 11,100 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—1.8% Crown Castle International Corp. 11,257 1,064,912 Lamar Advertising Co., Cl. A 12,600 908,082 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,848,793) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 15,285 – (Cost $15) – Total Investments (Cost $67,426,423) (c) 97.6 % Other Assets in Excess of Liabilities 2.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) All or a portion of the security is on loan. (c) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $67,155,676, amounted to $39,580,685 which consisted of aggregate gross unrealized appreciation of $40,916,308 and aggregate gross unrealized depreciation of $1,335,623. * Non-income producing security. - 63 - THE ALGER FUNDS |ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 15 % 0 % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Total $– –% See Notes to Financial Statements. - 64 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) Alger Capital Alger International Appreciation Fund Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 2,628,213,464 $ 166,921,113 Cash and cash equivalents 17,289,756 366 Foreign cash † — 10,505 Receivable for investment securities sold 59,401,415 3,845,865 Receivable for shares of beneficial interest sold 4,849,287 44,026 Dividends and interest receivable 1,141,849 909,705 Receivable from Investment Manager — 3,199 Prepaid expenses 356,604 96,696 Total Assets 2,711,252,375 171,831,475 LIABILITIES: Payable for investment securities purchased 52,533,658 164,680 Payable for shares of beneficial interest redeemed 4,184,029 114,855 Foreign capital gain tax payable — 9,168 Payable for interfund loans — 504,071 Accrued investment advisory fees 1,649,809 97,681 Accrued transfer agent fees 804,574 77,487 Accrued distribution fees 541,195 53,129 Accrued administrative fees 58,672 3,783 Accrued shareholder administrative fees 30,392 2,133 Accrued other expenses 211,098 108,446 Total Liabilities 60,013,427 1,135,433 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 2,054,656,104 179,052,222 Undistributed net investment income (accumulated loss) (2,833,869 ) (265,385 ) Undistributed net realized gain (accumulated realized loss) 60,140,076 (22,115,028 ) Net unrealized appreciation on investments 539,276,637 14,024,233 NET ASSETS $ $ * Identified cost $ 2,086,963,256 $ 152,876,764 ** Identified cost $ 1,973,570 $ — † Cost of foreign cash $ — $ 10,450 See Notes to Financial Statements. - 65 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Capital Alger International Appreciation Fund Growth Fund NET ASSETS BY CLASS: Class A $ 1,410,254,326 $ 107,296,228 Class B $ 15,752,275 $ 23,925,931 Class C $ 300,014,123 $ 13,396,940 Class I $ — $ 7,032,646 Class Z $ 925,218,224 $ 19,044,297 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 61,653,532 6,947,684 Class B 853,025 1,768,210 Class C 16,165,854 1,014,427 Class I — 456,751 Class Z 39,615,039 1,222,446 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 22.87 $ 15.44 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 24.14 $ 16.30 Class B — Net Asset Value Per Share Class B $ 18.47 $ 13.53 Class C — Net Asset Value Per Share Class C $ 18.56 $ 13.21 Class I — Net Asset Value Per Share Class I $ — $ 15.40 Class Z — Net Asset Value Per Share Class Z $ 23.36 $ 15.58 See Notes to Financial Statements. - 66 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 160,672,430 $ 143,540,116 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 2,464,133 782,382 Cash and cash equivalents 9,139,554 4,713,066 Receivable for investment securities sold 4,433,711 2,426,740 Receivable for shares of beneficial interest sold 1,617,043 172,307 Dividends and interest receivable 46,391 18,013 Receivable from Investment Manager 456 — Receivable for escrow *** 439,004 — Prepaid expenses 99,440 96,316 Total Assets 178,912,162 151,748,940 LIABILITIES: Payable for investment securities purchased 4,002,229 1,404,694 Payable for shares of beneficial interest redeemed 325,318 324,243 Accrued investment advisory fees 105,996 98,870 Accrued transfer agent fees 89,111 145,585 Accrued distribution fees 55,936 40,655 Accrued administrative fees 3,835 3,357 Accrued shareholder administrative fees 2,253 1,737 Accrued other expenses 75,193 80,538 Total Liabilities 4,659,871 2,099,679 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 183,331,259 122,325,720 Undistributed net investment income (accumulated loss) (1,206,107 ) (2,210,113 ) Undistributed net realized gain (accumulated realized loss) (29,285,900 ) 23,451,851 Net unrealized appreciation on investments 21,413,039 6,081,803 NET ASSETS $ $ * Identified cost $ 140,747,719 $ 137,199,061 ** Identified cost $ 1,303,747 $ 1,041,633 *** Identified cost escrow receivable $ 107,969 $ — See Notes to Financial Statements. - 67 - David THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund NET ASSETS BY CLASS: Class A $ 127,270,302 $ 69,199,760 Class B $ 18,797,445 $ — Class C $ 18,805,773 $ 28,158,803 Class I $ — $ 17,290,035 Class Z $ 9,378,771 $ 35,000,663 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 10,654,097 6,415,698 Class B 1,955,676 — Class C 1,978,684 3,470,340 Class I — 1,570,666 Class Z 780,568 3,108,814 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 11.95 $ 10.79 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 12.61 $ 11.38 Class B — Net Asset Value Per Share Class B $ 9.61 $ — Class C — Net Asset Value Per Share Class C $ 9.50 $ 8.11 Class I — Net Asset Value Per Share Class I $ — $ 11.01 Class Z — Net Asset Value Per Share Class Z $ 12.02 $ 11.26 See Notes to Financial Statements. - 68 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Small Cap Alger Small Cap Focus Growth Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 127,457,007 $ 338,657,401 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 681,357 34,740 Cash and cash equivalents 1,199,082 17,342,151 Receivable for investment securities sold 280,437 321,220 Receivable for shares of beneficial interest sold 42,069 10,595,164 Receivable for interfund loans — 504,071 Dividends and interest receivable 4,059 — Receivable from Investment Manager 3,093 — Receivable for escrow *** 130,038 8,857 Prepaid expenses 94,977 146,982 Total Assets 129,892,119 367,610,586 LIABILITIES: Payable for investment securities purchased 118,866 9,496,236 Payable for shares of beneficial interest redeemed 139,757 447,457 Accrued investment advisory fees 84,583 205,769 Due to investmentadvisor — 3,477 Accrued transfer agent fees 52,322 32,185 Accrued distribution fees 30,026 50,981 Accrued administrative fees 2,872 7,545 Accrued shareholder administrative fees 1,605 3,146 Accrued other expenses 76,988 34,892 Total Liabilities 507,019 10,281,688 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 104,876,973 317,798,102 Undistributed net investment income (accumulated loss) (1,300,121 ) (1,711,583 ) Undistributed net realized gain (accumulated realized loss) (761,571 ) 2,516,373 Net unrealized appreciation on investments 26,569,819 38,726,006 NET ASSETS $ $ * Identified cost $ 101,340,224 $ 299,966,353 ** Identified cost $ 32,333 $ 6,436 *** Identified cost escrow receivable $ 130,038 $ 2,202 See Notes to Financial Statements. - 69 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Small Cap Alger Small Cap Focus Growth Fund Fund NET ASSETS BY CLASS: Class A $ 92,964,719 $ 46,233,494 Class B $ 5,192,853 $ — Class C $ 8,590,988 $ 33,251,116 Class I $ — $ 87,066,786 Class Y $ — $ 10,305 Class Z $ 22,636,540 $ 190,767,197 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 12,761,188 3,587,852 Class B 929,042 — Class C 1,585,067 2,821,456 Class I — 6,591,599 Class Y — 773 Class Z 3,041,617 14,316,524 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 7.28 $ 12.89 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 7.69 $ 13.60 Class B — Net Asset Value Per Share Class B $ 5.59 $ — Class C — Net Asset Value Per Share Class C $ 5.42 $ 11.79 Class I — Net Asset Value Per Share Class I $ — $ 13.21 Class Y — Net Asset Value Per Share Class Y $ — $ 13.32 Class Z — Net Asset Value Per Share Class Z $ 7.44 $ 13.32 See Notes to Financial Statements. - 70 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments # (Including in Alger Growth & Income Funds securities loaned at value of $275,633) $ 116,300,319 $ 106,736,361 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 8,743,807 — Cash and cash equivalents# 2,575,647 2,869,429 Receivable for investment securities sold 3,438,692 — Receivable for shares of beneficial interest sold 406,626 63,263 Dividends and interest receivable 66,790 197,674 Receivable from Investment Manager 1,244 — Receivable for escrow*** 1,456,005 — Prepaid expenses 64,675 80,986 Total Assets 133,053,805 109,947,713 LIABILITIES: Payable for investment securities purchased 4,149,606 97,102 Collateral on securities loaned at value (Note 4) — 282,575 Payable for shares of beneficial interest redeemed 322,565 81,795 Accrued investment advisory fees 82,457 51,944 Accrued transfer agent fees 80,071 29,837 Accrued distribution fees 42,741 33,422 Accrued administrative fees 2,800 2,442 Accrued shareholder administrative fees 1,615 1,384 Accrued other expenses 51,716 33,408 Total Liabilities 4,733,571 613,909 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 105,931,327 68,863,897 Undistributed net investment income (accumulated loss) (1,753,569 ) 391,441 Undistributed net realized gain 343,344 768,528 Net unrealized appreciation on investments 23,799,132 39,309,938 NET ASSETS $ $ * Identified cost $ 97,256,884 $ 67,321,207 ** Identified cost $ 5,082,520 $ 105,216 *** Identified cost escrow receivable $ 357,397 $ — # Includes collateral received on stock loan $ — $ 282,575 See Notes to Financial Statements. - 71 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund NET ASSETS BY CLASS: Class A $ 82,193,690 $ 70,487,796 Class C $ 33,013,822 $ 23,509,178 Class Z $ 13,112,722 $ 15,336,830 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 3,714,075 1,903,274 Class C 1,847,814 643,464 Class Z 594,832 413,792 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 22.13 $ 37.04 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 23.36 $ 39.09 Class C — Net Asset Value Per Share Class C $ 17.87 $ 36.54 Class Z — Net Asset Value Per Share Class Z $ 22.04 $ 37.06 See Notes to Financial Statements. - 72 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2017 (Unaudited) Alger Capital Alger International Appreciation Fund Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ 14,315,482 $ 1,785,587 Interest 20,823 5,919 Total Income 14,336,305 1,791,506 EXPENSES: Advisory fees — Note 3(a) 9,642,014 601,689 Distribution fees — Note 3(c) Class A 1,699,502 130,064 Class B 79,931 118,049 Class C 1,494,777 69,310 Class I — 11,327 Shareholder administrative fees — Note 3(f) 178,348 13,074 Administration fees — Note 3(b) 340,796 23,305 Custodian fees 74,287 60,586 Interest expenses 318 209 Transfer agent fees and expenses — Note 3(f) 901,069 90,212 Printing fees 142,851 20,099 Professional fees 117,590 35,370 Registration fees 56,741 45,951 Trustee fees — Note 3(g) 53,483 3,654 Fund accounting fees 161,889 14,113 Miscellaneous 63,182 21,023 Total Expenses 15,006,778 1,258,035 Less, expense reimbursements/waivers — Note 3(a) — (29,174 ) Net Expenses 15,006,778 1,228,861 NET INVESTMENT INCOME (LOSS) (670,473 ) 562,645 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain (loss) on investments 96,050,039 (1,116,082 ) Net realized gain (loss) on foreign currency transactions 54 (153,491 ) Net change in unrealized appreciation on investmentsand foreign currency 251,360,667 13,125,059 Net realized and unrealized gain on investments and foreign currency 347,410,760 11,855,486 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ (44,744 ) $ 160,416 See Notes to Financial Statements. - 73 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2017 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ 656,798 $ 400,801 Interest 17,363 5,531 Total Income 674,161 406,332 EXPENSES: Advisory fees — Note 3(a) 623,716 648,527 Distribution fees — Note 3(c) Class A 148,133 93,913 Class B 93,460 1,288 Class C 93,686 150,467 Class I — 25,549 Shareholder administrative fees — Note 3(f) 13,275 11,434 Administration fees — Note 3(b) 22,568 22,017 Custodian fees 22,327 20,386 Interest expenses 20 2,687 Transfer agent fees and expenses — Note 3(f) 88,351 81,019 Printing fees 15,340 9,155 Professional fees 35,702 28,250 Registration fees 37,748 41,527 Trustee fees — Note 3(g) 3,540 3,545 Fund accounting fees 13,125 12,810 Miscellaneous 14,268 12,641 Total Expenses 1,225,259 1,165,215 Less, expense reimbursements/waivers — Note 3(a) (1,451 ) — Net Expenses 1,223,808 1,165,215 NET INVESTMENT LOSS (549,647 ) (758,883 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, ESCROW RECEIVABLE AND FOREIGN CURRENCY: Net realized gain on investments 9,261,931 30,210,755 Net realized gain (loss) on foreign currency transactions (12 ) 6 Net change in unrealized appreciation (depreciation) on investments, escrow receivableand foreign currency 17,181,792 (7,969,285 ) Net realized and unrealized gain on investments, escrow receivable and foreign currency 26,443,711 22,241,476 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ 330 $ 4,036 See Notes to Financial Statements. - 74 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2017 (Unaudited) (Continued) Alger Small Cap Alger Small Cap Focus Growth Fund Fund INCOME: Dividends $ 439,307 $ 611,216 Interest 6,032 14,502 Total Income 445,339 625,718 EXPENSES: Advisory fees — Note 3(a) 512,960 991,920 Distribution fees — Note 3(c) Class A 113,135 43,957 Class B 25,892 — Class C 43,888 123,353 Class I — 90,097 Shareholder administrative fees — Note 3(f) 9,728 15,170 Administration fees — Note 3(b) 17,415 36,370 Custodian fees 17,686 21,607 Interest expenses 70 — Transfer agent fees and expenses — Note 3(f) 59,442 60,945 Printing fees 3,135 13,145 Professional fees 24,496 26,029 Registration fees 34,655 22,200 Trustee fees — Note 3(g) 2,708 5,589 Fund accounting fees 10,649 20,632 Miscellaneous 8,947 8,321 Total Expenses 884,806 1,479,335 Less, expense reimbursements/waivers — Note 3(a) (7,130 ) (2,430 ) Net Expenses 877,676 1,476,905 NET INVESTMENT LOSS (432,337 ) (851,187 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, ESCROW RECEIVABLE AND FOREIGN CURRENCY: Net realized gain on investments 6,060,129 8,571,644 Net realized gain (loss) on foreign currency transactions (9 ) 3 Net change in unrealized appreciation on investments, escrow receivableand foreign currency 15,827,293 27,108,246 Net realized and unrealized gain on investments, escrow receivable and foreign currency 21,887,413 35,679,893 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to Financial Statements. - 75 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2017 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund INCOME: Dividends (net of foreign withholding taxes*) $ 338,530 $ 1,488,144 Interest 2,518 4,051 Total Income 341,048 1,492,195 EXPENSES: Advisory fees — Note 3(a) 460,735 306,291 Distribution fees — Note 3(c) Class A 92,551 84,786 Class B 1,562 — Class C 152,510 112,805 Shareholder administrative fees — Note 3(f) 9,095 8,173 Administration fees — Note 3(b) 15,642 14,398 Custodian fees 20,515 14,418 Interest expenses 1,207 — Transfer agent fees and expenses — Note 3(f) 57,842 44,431 Printing fees 12,596 11,050 Professional fees 28,162 22,663 Registration fees 23,818 42,005 Trustee fees — Note 3(g) 2,413 2,392 Fund accounting fees 9,581 8,954 Miscellaneous 12,920 5,155 Total Expenses 901,149 677,521 Less, expense reimbursements/waivers — Note 3(a) (7,210 ) — Net Expenses 893,939 677,521 NET INVESTMENT INCOME (LOSS) (552,891 ) 814,674 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, ESCROW RECEIVABLE AND FOREIGN CURRENCY: Net realized gain on investments 8,215,555 723,161 Net realized gain (loss) on foreign currency transactions (194 ) 2 Net change in unrealized appreciation on investments, escrow receivableand foreign currency 28,033,663 12,271,773 Net realized and unrealized gain on investments, escrow receivable and foreign currency 36,249,024 12,994,936 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ 340 $ 5,510 See Notes to Financial Statements. - 76 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) Alger Capital Appreciation Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (670,473 ) $ (1,011,068 ) Net realized gain on investments and foreign currency 96,050,093 29,512,427 Net change in unrealized appreciation (depreciation) on investments and foreign currency 251,360,667 (39,911,973 ) Net increase (decrease) in net assets resulting from operations 346,740,287 (11,410,614 ) Dividends and distributions to shareholders from: Net realized gains: Class A (11,084,751 ) (123,485,355 ) Class B (164,695 ) (2,118,475 ) Class C (3,040,556 ) (29,213,787 ) Class Z (6,222,800 ) (47,387,508 ) Total dividends and distributions to shareholders (20,512,802 ) (202,205,125 ) Increase (decrease) from shares of beneficial interest transactions: Class A (129,172,493 ) (101,382,281 ) Class B (2,904,101 ) (5,225,908 ) Class C (46,361,605 ) 27,049,897 Class Z 80,801,977 163,806,675 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (97,636,222 ) 84,248,383 Total increase (decrease) 228,591,263 (129,367,356 ) Net Assets: Beginning of period 2,422,647,685 2,552,015,041 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (2,833,869 ) $ (2,163,396 ) See Notes to Financial Statements. - 77 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger International Growth Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment income $ 562,645 $ 2,038,922 Net realized loss on investments and foreign currency (1,269,573 ) (10,851,978 ) Net change in unrealized appreciation (depreciation) on investments and foreign currency 13,125,059 (5,746,664 ) Net increase (decrease) in net assets resulting from operations 12,418,131 (14,559,720 ) Dividends and distributions to shareholders from: Net investment income: Class A (1,756,267 ) (52,326 ) Class B (296,241 ) — Class C (149,656 ) (295,560 ) Class I (191,489 ) (52,328 ) Class Z (401,515 ) (133,058 ) Total dividends and distributions to shareholders (2,795,168 ) (533,272 ) Increase (decrease) from shares of beneficial interest transactions: Class A (6,117,180 ) (21,592,184 ) Class B (2,474,147 ) (4,217,189 ) Class C (2,589,405 ) (4,666,312 ) Class I (7,526,157 ) 692,918 Class Z (520,177 ) 1,154,193 Net decrease from shares of beneficial interest transactions — Note 6(a) (19,227,066 ) (28,628,574 ) Total decrease (9,604,103 ) (43,721,566 ) Net Assets: Beginning of period 180,300,145 224,021,711 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (265,385 ) $ 1,967,138 See Notes to Financial Statements. - 78 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (549,647 ) $ (842,010 ) Net realized gain (loss) on investments, and foreign currency 9,261,919 (3,808,585 ) Net change in unrealized appreciation (depreciation) on investments, escrow receivable and foreign currency 17,181,792 (3,841,136 ) Net increase (decrease) in net assets resulting from operations 25,894,064 (8,491,731 ) Increase (decrease) from shares of beneficial interest transactions: Class A (2,934,403 ) (14,563,303 ) Class B (3,111,946 ) (5,810,000 ) Class C (2,593,008 ) (3,881,940 ) Class Z 566,468 5,393,922 Net decrease from shares of beneficial interest transactions — Note 6(a) (8,072,889 ) (18,861,321 ) Total increase (decrease) 17,821,175 (27,353,052 ) Net Assets: Beginning of period 156,431,116 183,784,168 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,206,107 ) $ (656,460 ) See Notes to Financial Statements. - 79 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger SMid Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (758,883 ) $ (1,987,619 ) Net realized gain on investments and foreign currency 30,210,761 17,529,616 Net change in unrealized depreciation on investments and foreign currency (7,969,285 ) (24,476,457 ) Net increase (decrease) in net assets resulting from operations 21,482,593 (8,934,460 ) Dividends and distributions to shareholders from: Net realized gains: Class A (8,828,977 ) (48,219,809 ) Class B — (1,548,623 ) Class C (4,373,821 ) (21,021,697 ) Class I (2,310,435 ) (19,821,414 ) Class Z (3,902,306 ) (50,943,545 ) Total dividends and distributions to shareholders (19,415,539 ) (141,555,088 ) Increase (decrease) from shares of beneficial interest transactions: Class A (14,780,228 ) (24,776,293 ) Class B (1,749,902 ) (866,833 ) Class C (3,523,520 ) (414,663 ) Class I (16,415,614 ) (17,203,713 ) Class Z 5,438,450 (50,359,541 ) Net decrease from shares of beneficial interest transactions — Note 6(a) (31,030,814 ) (93,621,043 ) Total decrease (28,963,760 ) (244,110,591 ) Net Assets: Beginning of period 178,613,021 422,723,612 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (2,210,113 ) $ (1,451,230 ) See Notes to Financial Statements. - 80 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (432,337 ) $ (1,101,962 ) Net realized gain (loss) on investments and foreign currency 6,060,120 (4,992,003 ) Net change in unrealized appreciation (depreciation) on investments, escrow receivable and foreign currency 15,827,293 (1,014,375 ) Net increase (decrease) in net assets resulting from operations 21,455,076 (7,108,340 ) Dividends and distributions to shareholders from: Net realized gains: Class A — (22,341,073 ) Class B — (1,545,156 ) Class C — (3,286,045 ) Class Z — (4,367,677 ) Total dividends and distributions to shareholders — (31,539,951 ) Increase (decrease) from shares of beneficial interest transactions: Class A (7,919,249 ) (2,961,323 ) Class B (668,168 ) 293,755 Class C (1,578,991 ) (1,013,586 ) Class Z (2,522,910 ) 5,064,750 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (12,689,318 ) 1,383,596 Total increase (decrease) 8,765,758 (37,264,695 ) Net Assets: Beginning of period 120,619,342 157,884,037 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,300,121 ) $ (867,784 ) See Notes to Financial Statements. - 81 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Focus Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (851,187 ) $ (1,000,896 ) Net realized gain (loss) on investments and foreign currency 8,571,647 (4,992,344 ) Net change in unrealized appreciation on investments, escrow receivable and foreign currency 27,108,246 8,560,677 Net increase in net assets resulting from operations 34,828,706 2,567,437 Increase (decrease) from shares of beneficial interest transactions: Class A 18,065,074 8,957,748 Class C 14,246,436 7,769,087 Class I 360,114 32,766,158 Class Y 10,000 — Class Z 106,336,672 50,888,678 Net increase from shares of beneficial interest transactions — Note 6(a) 139,018,296 100,381,671 Total increase 173,847,002 102,949,108 Net Assets: Beginning of period 183,481,896 80,532,788 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,711,583 ) $ (860,396 ) See Notes to Financial Statements. - 82 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Health Sciences Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (552,891 ) $ (1,535,979 ) Net realized gain (loss) on investments and foreign currency 8,215,361 (6,988,494 ) Net change in unrealized appreciation (depreciation) on investments, escrow receivable and foreign currency 28,033,663 (14,207,120 ) Net increase (decrease) in net assets resulting from operations 35,696,133 (22,731,593 ) Dividends and distributions to shareholders from: Net realized gains: Class A — (17,874,985 ) Class B — (956,709 ) Class C — (9,452,994 ) Class Z — (1,581,486 ) Total dividends and distributions to shareholders — (29,866,174 ) Increase (decrease) from shares of beneficial interest transactions: Class A (9,992,822 ) (21,876,355 ) Class B (2,049,856 ) (2,296,932 ) Class C (4,818,862 ) (9,242,011 ) Class Z 5,625,988 1,257,746 Net decrease from shares of beneficial interest transactions — Note 6(a) (11,235,552 ) (32,157,552 ) Total increase (decrease) 24,460,581 (84,755,319 ) Net Assets: Beginning of period 103,859,653 188,614,972 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,753,569 ) $ (1,200,678 ) See Notes to Financial Statements. - 83 - THE ALGER FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Growth & Income Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment income $ 814,674 $ 1,665,959 Net realized gain (loss) on investments and foreign currency 723,163 (174,273 ) Net change in unrealized appreciation on investments and foreign currency 12,271,773 832,293 Net increase in net assets resulting from operations 13,809,610 2,323,979 Dividends and distributions to shareholders from: Net investment income: Class A (538,537 ) (1,014,431 ) Class C (101,536 ) (182,538 ) Class Z (143,182 ) (202,816 ) Net realized gains: Class A (20,167 ) (2,110,139 ) Class C (6,833 ) (668,401 ) Class Z (4,558 ) (373,315 ) Total dividends and distributions to shareholders (814,813 ) (4,551,640 ) Increase (decrease) from shares of beneficial interest transactions: Class A (2,102,461 ) (5,271,860 ) Class C (81,868 ) 36,281 Class Z 2,188,419 2,956,823 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) 4,090 (2,278,756 ) Total increase (decrease) 12,998,887 (4,506,417 ) Net Assets: Beginning of period 96,334,917 100,841,334 END OF PERIOD $ $ Undistributed net investment income $ 391,441 $ 360,022 See Notes to Financial Statements. - 84 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 20.09 $ 21.83 $ 23.13 $ 21.18 $ 16.59 $ 14.64 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01 ) – (0.04 ) (0.03 ) 0.11 0.05 Net realized and unrealized gain (loss) on investments 2.96 (0.07 ) 1.97 3.51 4.67 1.90 Total from investment operations 2.95 (0.07 ) 1.93 3.48 4.78 1.95 Dividends from net investment income – (0.12 ) – Distributions from net realized gains (0.17 ) (1.67 ) (3.23 ) (1.53 ) (0.07 ) – Net asset value, end of period $ 22.87 $ 20.09 $ 21.83 $ 23.13 $ 21.18 $ 16.59 Total return (iii) 14.83 % (0.42 )% 9.15 % 17.35 % 29.11 % 13.32 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,410,255 $ 1,360,963 $ 1,592,859 $ 1,389,005 $ 1,217,389 $ 952,955 Ratio of gross expenses to average net assets 1.23 % 1.22 % 1.23 % 1.24 % 1.26 % 1.29 % Ratio of net expenses to average net assets 1.23 % 1.22 % 1.23 % 1.24 % 1.26 % 1.29 % Ratio of net investment income (loss) to average net assets (0.06 )% (0.02 )% (0.18)% (0.14 )% 0.58 % 0.30 % Portfolio turnover rate 42.74 % 103.80 % 141.43 % 147.78 % 123.81 % 142.32 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 85 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 16.32 $ 18.17 $ 19.91 $ 18.58 $ 14.57 $ 12.96 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08 ) (0.14 ) (0.17 ) (0.17 ) (0.02 ) (0.07 ) Net realized and unrealized gain (loss) on investments 2.40 (0.04 ) 1.66 3.03 4.10 1.68 Total from investment operations 2.32 (0.18 ) 1.49 2.86 4.08 1.61 Distributions from net realized gains (0.17 ) (1.67 ) (3.23 ) (1.53 ) (0.07 ) – Net asset value, end of period $ 18.47 $ 16.32 $ 18.17 $ 19.91 $ 18.58 $ 14.57 Total return (iii) 14.33 % (1.18 )% 8.30 % 16.37 % 28.13 % 12.42 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 15,752 $ 16,682 $ 24,399 $ 30,382 $ 33,068 $ 31,965 Ratio of gross expenses to average net assets 2.06 % 2.04 % 2.01 % 2.03 % 2.05 % 2.11 % Ratio of net expenses to average net assets 2.06 % 2.04 % 2.01 % 2.03 % 2.05 % 2.11 % Ratio of net investment income (loss) to average net assets (0.89)% (0.84)% (0.95)% (0.93)% (0.15)% (0.52 )% Portfolio turnover rate 42.74 % 103.80 % 141.43 % 147.78 % 123.81 % 142.32 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 86 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 16.39 $ 18.24 $ 19.97 $ 18.62 $ 14.62 $ 13.00 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.13 ) (0.17 ) (0.17 ) (0.03 ) (0.07 ) Net realized and unrealized gain (loss) on investments 2.41 (0.05 ) 1.67 3.05 4.12 1.69 Total from investment operations 2.34 (0.18 ) 1.50 2.88 4.09 1.62 Dividends from net investment income – (0.02 ) – Distributions from net realized gains (0.17 ) (1.67 ) (3.23 ) (1.53 ) (0.07 ) – Net asset value, end of period $ 18.56 $ 16.39 $ 18.24 $ 19.97 $ 18.62 $ 14.62 Total return (iii) 14.39 % (1.17 )% 8.33 % 16.44 % 28.14 % 12.46 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 300,014 $ 309,114 $ 314,402 $ 236,985 $ 198,377 $ 149,400 Ratio of gross expenses to average net assets 1.97 % 1.98 % 1.99 % 2.00 % 2.02 % 2.07 % Ratio of net expenses to average net assets 1.97 % 1.98 % 1.99 % 2.00 % 2.02 % 2.07 % Ratio of net investment income (loss) to average net assets (0.80 )% (0.78 )% (0.94 )% (0.90 )% (0.20 )% (0.47 )% Portfolio turnover rate 42.74 % 103.80 % 141.43 % 147.78 % 123.81 % 142.32 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 87 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 20.48 $ 22.15 $ 23.35 $ 21.31 $ 16.68 $ 14.68 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.03 0.06 0.03 0.04 0.11 0.12 Net realized and unrealized gain (loss) on investments 3.02 (0.06 ) 2.00 3.53 4.76 1.88 Total from investment operations 3.05 – 2.03 3.57 4.87 2.00 Dividends from net investment income – (0.17 ) – Distributions from net realized gains (0.17 ) (1.67 ) (3.23 ) (1.53 ) (0.07 ) – Net asset value, end of period $ 23.36 $ 20.48 $ 22.15 $ 23.35 $ 21.31 $ 16.68 Total return (iii) 14.99 % (0.08 )% 9.54 % 17.68 % 29.58 % 13.62 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 925,218 $ 735,889 $ 620,355 $ 286,186 $ 183,790 $ 37,956 Ratio of gross expenses to average net assets 0.89 % 0.89 % 0.90 % 0.93 % 0.93 % 1.01 % Ratio of expense reimbursements to average net assets – (0.04 )% Ratio of net expenses to average net assets 0.89 % 0.89 % 0.90 % 0.93 % 0.93 % 0.97 % Ratio of net investment income (loss) to average net assets 0.26 % 0.30 % 0.12 % 0.16 % 0.58 % 0.73 % Portfolio turnover rate 42.74 % 103.80 % 141.43 % 147.78 % 123.81 % 142.32 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 88 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 14.58 $ 15.57 $ 15.29 $ 15.27 $ 12.61 $ 11.91 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.06 0.16 0.03 0.04 0.11 0.04 Net realized and unrealized gain (loss) on investments 1.04 (1.14 ) 0.40 (0.02 ) 2.64 0.66 Total from investment operations 1.10 (0.98 ) 0.43 0.02 2.75 0.70 Dividends from net investment income (0.24 ) (0.01 ) (0.15 ) – (0.09 ) – Net asset value, end of period $ 15.44 $ 14.58 $ 15.57 $ 15.29 $ 15.27 $ 12.61 Total return (iii) 7.71 % (6.32 )% 2.85 % 0.15 % 21.98 % 5.88 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 107,296 $ 107,398 $ 137,207 $ 130,957 $ 145,096 $ 139,693 Ratio of gross expenses to average net assets 1.35 % 1.35 % 1.32 % 1.32 % 1.37 % 1.33 % Ratio of net expenses to average net assets 1.35 % 1.35 % 1.32 % 1.32 % 1.37 % 1.33 % Ratio of net investment income (loss) to average net assets 0.78 % 1.08 % 0.18 % 0.25 % 0.79 % 0.32 % Portfolio turnover rate 77.13 % 134.84 % 114.81 % 97.50 % 217.57 % 148.66 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 89 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.76 $ 13.71 $ 13.44 $ 13.51 $ 11.18 $ 10.64 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – 0.05 (0.07 ) (0.06 ) 0.02 (0.04 ) Net realized and unrealized gain (loss) on investments 0.93 (1.00 ) 0.34 (0.01 ) 2.33 0.58 Total from investment operations 0.93 (0.95 ) 0.27 (0.07 ) 2.35 0.54 Dividends from net investment income (0.16 ) – – (iii) – (0.02 ) – Net asset value, end of period $ 13.53 $ 12.76 $ 13.71 $ 13.44 $ 13.51 $ 11.18 Total return (iv) 7.28 % (6.86 )% 2.04 % (0.52 )% 21.07 % 5.08 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 23,926 $ 25,033 $ 31,357 $ 38,520 $ 63,826 $ 77,408 Ratio of gross expenses to average net assets 2.04 % 2.06 % 2.04 % 2.02 % 2.04 % 1.97 % Ratio of net expenses to average net assets 2.04 % 2.06 % 2.04 % 2.02 % 2.04 % 1.97 % Ratio of net investment income (loss) to average net assets 0.07 % 0.37 % (0.53 )% (0.47 )% 0.17 % (0.36 )% Portfolio turnover rate 77.13 % 134.84 % 114.81 % 97.50 % 217.57 % 148.66 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 90 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.44 $ 13.57 $ 13.36 $ 13.44 $ 11.12 $ 10.60 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – 0.04 (0.08 ) (0.07 ) – (0.05 ) Net realized and unrealized gain (loss) on investments 0.90 (0.99 ) 0.36 (0.01 ) 2.33 0.57 Total from investment operations 0.90 (0.95 ) 0.28 (0.08 ) 2.33 0.52 Dividends from net investment income (0.13 ) (0.18 ) (0.07 ) – (0.01 ) – Net asset value, end of period $ 13.21 $ 12.44 $ 13.57 $ 13.36 $ 13.44 $ 11.12 Total return (iii) 7.32 % (7.04 )% 1.99 % (0.60 )% 20.94 % 4.91 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 13,397 $ 15,190 $ 21,697 $ 20,567 $ 17,786 $ 17,305 Ratio of gross expenses to average net assets 2.14 % 2.14 % 2.09 % 2.08 % 2.15 % 2.08 % Ratio of net expenses to average net assets 2.14 % 2.14 % 2.09 % 2.08 % 2.15 % 2.08 % Ratio of net investment income (loss) to average net assets (0.05 )% 0.29 % (0.60 )% (0.49 )% 0.03 % (0.47 )% Portfolio turnover rate 77.13 % 134.84 % 114.81 % 97.50 % 217.57 % 148.66 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 91 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class I Six months From 5/31/2013 ended Year ended Year ended Year ended (commencement of operations) to 4/30/2017 10/31/2016 10/31/2015 10/31/2014 10/31/2013 (ii) Net asset value, beginning of period $ 14.55 $ 15.55 $ 15.27 $ 15.29 $ 13.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.06 0.21 0.05 0.12 0.03 Net realized and unrealized gain (loss) on investments 1.06 (1.16 ) 0.41 (0.07 ) 1.32 Total from investment operations 1.12 (0.95 ) 0.46 0.05 1.35 Dividends from net investment income (0.27 ) (0.05 ) (0.18 ) (0.07 ) – Net asset value, end of period $ 15.40 $ 14.55 $ 15.55 $ 15.27 $ 15.29 Total return (iv) 7.85 % (6.12 )% 3.04 % 0.31 % 9.68 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 7,033 $ 14,202 $ 14,435 $ 3,722 $ 157 Ratio of gross expenses to average net assets 1.48 % 1.33 % 1.30 % 1.27 % 15.73 % Ratio of expense reimbursements to average net assets (0.33 )% (0.18 )% (0.15 )% (0.12 )% (14.58 )% Ratio of net expenses to average net assets 1.15 % 1.15 % 1.15 % 1.15 % 1.15 % Ratio of net investment income (loss) to average net assets 0.78 % 1.43 % 0.34 % 0.76 % 0.44 % Portfolio turnover rate 77.13 % 134.84 % 114.81 % 97.50 % 217.57 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 92 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 14.74 $ 15.73 $ 15.44 $ 15.35 $ 12.66 $ 11.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.09 0.23 0.12 0.13 0.33 0.08 Net realized and unrealized gain (loss) on investments 1.06 (1.15 ) 0.39 (0.04 ) 2.50 0.64 Total from investment operations 1.15 (0.92 ) 0.51 0.09 2.83 0.72 Dividends from net investment income (0.31 ) (0.07 ) (0.22 ) – (0.14 ) – Net asset value, end of period $ 15.58 $ 14.74 $ 15.73 $ 15.44 $ 15.35 $ 12.66 Total return (iii) 7.98 % (5.88 )% 3.27 % 0.59 % 22.56 % 6.03 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 19,044 $ 18,477 $ 19,326 $ 8,573 $ 2,277 $ 20,217 Ratio of gross expenses to average net assets 1.04 % 1.04 % 1.03 % 1.04 % 1.12 % 0.96 % Ratio of expense reimbursements to average net assets (0.15 )% (0.15 )% (0.14 )% (0.15 )% (0.13 )% – Ratio of net expenses to average net assets 0.89 % 0.89 % 0.89 % 0.89 % 0.99 % 0.96 % Ratio of net investment income (loss) to average net assets 1.23 % 1.57 % 0.73 % 0.82 % 2.50 % 0.65 % Portfolio turnover rate 77.13 % 134.84 % 114.81 % 97.50 % 217.57 % 148.66 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 93 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 10.20 $ 10.66 $ 10.54 $ 9.38 $ 7.05 $ 6.51 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.03 ) (0.07 ) (0.04 ) (0.03 ) (0.02 ) Net realized and unrealized gain (loss) on investments 1.78 (0.43 ) 0.19 1.20 2.36 0.56 Total from investment operations 1.75 (0.46 ) 0.12 1.16 2.33 0.54 Net asset value, end of period $ 11.95 $ 10.20 $ 10.66 $ 10.54 $ 9.38 $ 7.05 Total return (iii) 17.16 % (4.32 )% 1.23 % 12.37 % 33.05 % 8.29 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 127,270 $ 111,423 $ 131,592 $ 142,977 $ 143,231 $ 131,454 Ratio of gross expenses to average net assets 1.33 % 1.33 % 1.32 % 1.35 % 1.39 % 1.40 % Ratio of net expenses to average net assets 1.33 % 1.33 % 1.32 % 1.35 % 1.39 % 1.40 % Ratio of net investment income (loss) to average net assets (0.51 )% (0.32 )% (0.67 )% (0.38 )% (0.31 )% (0.25 )% Portfolio turnover rate 72.56 % 99.42 % 122.05 % 194.81 % 156.98 % 234.91 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 94 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.23 $ 8.67 $ 8.63 $ 7.73 $ 5.86 $ 5.46 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.09 ) (0.12 ) (0.09 ) (0.07 ) (0.05 ) Net realized and unrealized gain (loss) on investments 1.43 (0.35 ) 0.16 0.99 1.94 0.45 Total from investment operations 1.38 (0.44 ) 0.04 0.90 1.87 0.40 Net asset value, end of period $ 9.61 $ 8.23 $ 8.67 $ 8.63 $ 7.73 $ 5.86 Total return (iii) 16.77 % (5.07 )% 0.46 % 11.64 % 31.91 % 7.33 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 18,797 $ 19,005 $ 26,151 $ 33,377 $ 50,341 $ 45,501 Ratio of gross expenses to average net assets 2.04 % 2.05 % 2.02 % 2.04 % 2.10 % 2.08 % Ratio of net expenses to average net assets 2.04 % 2.05 % 2.02 % 2.04 % 2.10 % 2.08 % Ratio of net investment income (loss) to average net assets (1.22 )% (1.05 )% (1.36 )% (1.05 )% (1.02 )% (0.92 )% Portfolio turnover rate 72.56 % 99.42 % 122.05 % 194.81 % 156.98 % 234.91 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 95 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.15 $ 8.58 $ 8.56 $ 7.68 $ 5.82 $ 5.43 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06 ) (0.09 ) (0.13 ) (0.10 ) (0.08 ) (0.06 ) Net realized and unrealized gain (loss) on investments 1.41 (0.34 ) 0.15 0.98 1.94 0.45 Total from investment operations 1.35 (0.43 ) 0.02 0.88 1.86 0.39 Net asset value, end of period $ 9.50 $ 8.15 $ 8.58 $ 8.56 $ 7.68 $ 5.82 Total return (iii) 16.69 % (5.01 )% 0.35 % 11.46 % 31.96 % 7.18 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 18,806 $ 18,495 $ 23,628 $ 25,932 $ 26,320 $ 22,812 Ratio of gross expenses to average net assets 2.16 % 2.16 % 2.12 % 2.16 % 2.21 % 2.22 % Ratio of net expenses to average net assets 2.16 % 2.16 % 2.12 % 2.16 % 2.21 % 2.22 % Ratio of net investment income (loss) to average net assets (1.33 )% (1.16 )% (1.47 )% (1.19 )% (1.13 )% (1.06 )% Portfolio turnover rate 72.56 % 99.42 % 122.05 % 194.81 % 156.98 % 234.91 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 96 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class Z From 5/28/2015 Six months Year ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 10/31/2015 (ii) Net asset value, beginning of period $ 10.24 $ 10.67 $ 11.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) (0.01 ) 0.04 (0.02 ) Net realized and unrealized gain (loss) on investments 1.79 (0.47 ) (1.01 ) Total from investment operations 1.78 (0.43 ) (1.03 ) Net asset value, end of period $ 12.02 $ 10.24 $ 10.67 Total return (iv) 17.38 % (4.03 )% (8.80 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 9,379 $ 7,508 $ 2,413 Ratio of gross expenses to average net assets 1.09 % 1.23 % 1.76 % Ratio of expense reimbursements to average net assets (0.04 )% (0.21 )% (0.77 )% Ratio of net expenses to average net assets 1.05 % 1.02 % 0.99 % Ratio of net investment income (loss) to average net assets (0.23 )% 0.40 % (0.49 )% Portfolio turnover rate 72.56 % 99.42 % 122.05 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 97 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 10.64 $ 16.72 $ 19.32 $ 20.89 $ 16.72 $ 15.22 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.08 ) (0.12 ) (0.09 ) (0.03 ) (0.09 ) Net realized and unrealized gain (loss) on investments 1.42 (0.04 ) 0.09 1.53 4.92 1.59 Total from investment operations 1.38 (0.12 ) (0.03 ) 1.44 4.89 1.50 Distributions from net realized gains (1.23 ) (5.96 ) (2.57 ) (3.01 ) (0.72 ) – Net asset value, end of period $ 10.79 $ 10.64 $ 16.72 $ 19.32 $ 20.89 $ 16.72 Total return (iii) 13.72 % (0.92 )% (0.31 )% 7.68 % 30.39 % 9.86 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 69,200 $ 82,618 $ 159,061 $ 241,510 $ 294,846 $ 299,934 Ratio of gross expenses to average net assets 1.35 % 1.35 % 1.30 % 1.27 % 1.29 % 1.29 % Ratio of net expenses to average net assets 1.35 % 1.35 % 1.30 % 1.27 % 1.29 % 1.29 % Ratio of net investment income (loss) to average net assets (0.85 )% (0.69 )% (0.65 )% (0.45 )% (0.19 )% (0.54 )% Portfolio turnover rate 126.85 % 164.36 % 110.40 % 91.59 % 95.67 % 81.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 98 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.32 $ 14.45 $ 17.16 $ 19.00 $ 15.39 $ 14.12 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.13 ) (0.22 ) (0.21 ) (0.16 ) (0.20 ) Net realized and unrealized gain (loss) on investments 1.09 (0.04 ) 0.08 1.38 4.49 1.47 Total from investment operations 1.02 (0.17 ) (0.14 ) 1.17 4.33 1.27 Distributions from net realized gains (1.23 ) (5.96 ) (2.57 ) (3.01 ) (0.72 ) – Net asset value, end of period $ 8.11 $ 8.32 $ 14.45 $ 17.16 $ 19.00 $ 15.39 Total return (iii) 13.16 % (1.72 )% (1.09 )% 6.92 % 29.34 % 9.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 28,159 $ 32,183 $ 54,768 $ 63,572 $ 68,161 $ 59,063 Ratio of gross expenses to average net assets 2.17 % 2.15 % 2.07 % 2.03 % 2.06 % 2.09 % Ratio of net expenses to average net assets 2.17 % 2.15 % 2.07 % 2.03 % 2.06 % 2.09 % Ratio of net investment income (loss) to average net assets (1.67 )% (1.49 )% (1.43 )% (1.21 )% (0.96 )% (1.33 )% Portfolio turnover rate 126.85 % 164.36 % 110.40 % 91.59 % 95.67 % 81.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 99 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 10.84 $ 16.91 $ 19.54 $ 21.09 $ 16.88 $ 15.35 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.07 ) (0.11 ) (0.09 ) (0.04 ) (0.08 ) Net realized and unrealized gain (loss) on investments 1.45 (0.04 ) 0.05 1.55 4.97 1.61 Total from investment operations 1.40 (0.11 ) (0.06 ) 1.46 4.93 1.53 Distributions from net realized gains (1.23 ) (5.96 ) (2.57 ) (3.01 ) (0.72 ) – Net asset value, end of period $ 11.01 $ 10.84 $ 16.91 $ 19.54 $ 21.09 $ 16.88 Total return (iii) 13.64 % (0.79 )% (0.48 )% 7.70 % 30.34 % 10.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 17,290 $ 32,606 $ 70,677 $ 699,237 $ 692,445 $ 545,397 Ratio of gross expenses to average net assets 1.42 % 1.25 % 1.31 % 1.27 % 1.31 % 1.23 % Ratio of net expenses to average net assets 1.42 % 1.25 % 1.31 % 1.27 % 1.31 % 1.23 % Ratio of net investment income (loss) to average net assets (0.85 )% (0.58 )% (0.62 )% (0.45 )% (0.22 )% (0.45 )% Portfolio turnover rate 126.85 % 164.36 % 110.40 % 91.59 % 95.67 % 81.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 100 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.04 $ 17.08 $ 19.63 $ 21.11 $ 16.84 $ 15.28 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.03 ) (0.05 ) (0.06 ) (0.02 ) 0.02 (0.02 ) Net realized and unrealized gain (loss) on investments 1.48 (0.03 ) 0.08 1.55 4.97 1.58 Total from investment operations 1.45 (0.08 ) 0.02 1.53 4.99 1.56 Distributions from net realized gains (1.23 ) (5.96 ) (2.57 ) (3.01 ) (0.72 ) – Net asset value, end of period $ 11.26 $ 11.04 $ 17.08 $ 19.63 $ 21.11 $ 16.84 Total return (iii) 13.86 % (0.57 )% (0.02 )% 8.07 % 30.78 % 10.21 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 35,000 $ 29,565 $ 134,051 $ 52,091 $ 67,852 $ 54,965 Ratio of gross expenses to average net assets 1.06 % 1.01 % 0.99 % 0.95 % 0.96 % 0.97 % Ratio of net expenses to average net assets 1.06 % 1.01 % 0.99 % 0.95 % 0.96 % 0.97 % Ratio of net investment income (loss) to average net assets (0.59 )% (0.40 )% (0.33 )% (0.13 )% 0.13 % (0.14 )% Portfolio turnover rate 126.85 % 164.36 % 110.40 % 91.59 % 95.67 % 81.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 101 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 6.15 $ 8.00 $ 8.96 $ 9.97 $ 7.79 $ 7.12 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.02 ) (0.05 ) (0.08 ) (0.07 ) (0.04 ) (0.05 ) Net realized and unrealized gain (loss) on investments 1.15 (0.21 ) 0.11 0.19 2.53 0.72 Total from investment operations 1.13 (0.26 ) 0.03 0.12 2.49 0.67 Distributions from net realized gains – (1.59 ) (0.99 ) (1.13 ) (0.31 ) – Net asset value, end of period $ 7.28 $ 6.15 $ 8.00 $ 8.96 $ 9.97 $ 7.79 Total return (iii) 18.54 % (3.92 )% 0.16 % 1.30 % 33.15 % 9.41 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 92,965 $ 85,556 $ 115,594 $ 139,497 $ 175,214 $ 172,202 Ratio of gross expenses to average net assets 1.36 % 1.38 % 1.35 % 1.35 % 1.38 % 1.40 % Ratio of expense reimbursements to average net assets – (0.02 )% – Ratio of net expenses to average net assets 1.36 % 1.38 % 1.35 % 1.35 % 1.36 % 1.40 % Ratio of net investment income (loss) to average net assets (0.66 )% (0.79 )% (0.92 )% (0.81 )% (0.49 )% (0.71 )% Portfolio turnover rate 23.88 % 55.25 % 131.72 % 88.98 % 93.97 % 72.59 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 102 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 4.73 $ 6.57 $ 7.59 $ 8.67 $ 6.86 $ 6.27 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.08 ) (0.12 ) (0.12 ) (0.09 ) (0.10 ) Net realized and unrealized gain (loss) on investments 0.90 (0.17 ) 0.09 0.17 2.21 0.69 Total from investment operations 0.86 (0.25 ) (0.03 ) 0.05 2.12 0.59 Distributions from net realized gains – (1.59 ) (0.99 ) (1.13 ) (0.31 ) – Net asset value, end of period $ 5.59 $ 4.73 $ 6.57 $ 7.59 $ 8.67 $ 6.86 Total return (iii) 18.18 % (4.80 )% (0.55 )% 0.61 % 32.21 % 9.41 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,193 $ 4,998 $ 6,564 $ 8,874 $ 13,626 $ 13,389 Ratio of gross expenses to average net assets 2.12 % 2.18 % 2.16 % 2.11 % 2.13 % 2.16 % Ratio of expense reimbursements to average net assets – (0.02 )% – Ratio of net expenses to average net assets 2.12 % 2.18 % 2.16 % 2.11 % 2.11 % 2.16 % Ratio of net investment income (loss) to average net assets (1.41 )% (1.59 )% (1.73 )% (1.56 )% (1.24 )% (1.47 )% Portfolio turnover rate 23.88 % 55.25 % 131.72 % 88.98 % 93.97 % 72.59 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 103 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 4.59 $ 6.42 $ 7.44 $ 8.52 $ 6.76 $ 6.27 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.08 ) (0.12 ) (0.12 ) (0.10 ) (0.10 ) Net realized and unrealized gain (loss) on investments 0.87 (0.16 ) 0.09 0.17 2.17 0.59 Total from investment operations 0.83 (0.24 ) (0.03 ) 0.05 2.07 0.49 Distributions from net realized gains – (1.59 ) (0.99 ) (1.13 ) (0.31 ) – Net asset value, end of period $ 5.42 $ 4.59 $ 6.42 $ 7.44 $ 8.52 $ 6.76 Total return (iii) 18.08 % (4.79 )% (0.70 )% 0.61 % 31.94 % 7.81 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 8,591 $ 8,708 $ 13,724 $ 16,119 $ 19,461 $ 17,091 Ratio of gross expenses to average net assets 2.20 % 2.22 % 2.16 % 2.15 % 2.18 % 2.19 % Ratio of expense reimbursements to average net assets – (0.02 )% – Ratio of net expenses to average net assets 2.20 % 2.22 % 2.16 % 2.15 % 2.16 % 2.19 % Ratio of net investment income (loss) to average net assets (1.49 )% (1.64 )% (1.73 )% (1.61 )% (1.31 )% (1.50 )% Portfolio turnover rate 23.88 % 55.25 % 131.72 % 88.98 % 93.97 % 72.59 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 104 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 6.27 $ 8.10 $ 9.04 $ 10.01 $ 7.79 $ 7.14 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.01 ) (0.03 ) (0.05 ) (0.04 ) (0.02 ) (0.02 ) Net realized and unrealized gain (loss) on investments 1.18 (0.21 ) 0.10 0.20 2.55 0.67 Total from investment operations 1.17 (0.24 ) 0.05 0.16 2.53 0.65 Distributions from net realized gains – (1.59 ) (0.99 ) (1.13 ) (0.31 ) – Net asset value, end of period $ 7.44 $ 6.27 $ 8.10 $ 9.04 $ 10.01 $ 7.79 Total return (iii) 18.66 % (3.55 )% 0.52 % 1.73 % 33.67 % 9.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 22,636 $ 21,357 $ 22,002 $ 64,684 $ 79,723 $ 29,264 Ratio of gross expenses to average net assets 1.05 % 1.06 % 1.04 % 1.03 % 1.05 % 1.04 % Ratio of expense reimbursements to average net assets (0.06 )% (0.07 )% (0.05 )% (0.04 )% (0.06 )% (0.05 )% Ratio of net expenses to average net assets 0.99 % 0.99 % 0.99 % 0.99 % 0.99 % 0.99 % Ratio of net investment income (loss) to average net assets (0.29 )% (0.41 )% (0.55 )% (0.45 )% (0.18 )% (0.28 )% Portfolio turnover rate 23.88 % 55.25 % 131.72 % 88.98 % 93.97 % 72.59 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 105 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Focus Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.16 $ 10.95 $ 11.52 $ 12.98 $ 10.88 $ 10.82 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.09 ) (0.14 ) (0.11 ) (0.08 ) (0.09 ) Net realized and unrealized gain on investments 1.77 0.30 0.55 0.60 3.55 1.03 Total from investment operations 1.73 0.21 0.41 0.49 3.47 0.94 Distributions from net realized gains – – (0.98 ) (1.95 ) (1.37 ) (0.88 ) Net asset value, end of period $ 12.89 $ 11.16 $ 10.95 $ 11.52 $ 12.98 $ 10.88 Total return (iii) 15.41 % 1.92 % 3.78 % 4.23 % 36.03 % 9.60 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 46,234 $ 23,653 $ 14,480 $ 7,241 $ 7,563 $ 6,464 Ratio of gross expenses to average net assets 1.20 % 1.36 % 1.82 % 2.22 % 2.45 % 2.60 % Ratio of expense reimbursements to average net assets – (0.11 )% (0.22 )% (0.62 )% (0.85 )% (1.04 )% Ratio of net expenses to average net assets 1.20 % 1.25 % 1.60 % 1.60 % 1.60 % 1.56 % Ratio of net investment income (loss) to average net assets (0.73 )% (0.84 )% (1.24 )% (0.95 )% (0.69 )% (0.86 )% Portfolio turnover rate 40.49 % 75.50 % 162.44 % 91.91 % 92.82 % 63.81 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 106 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Focus Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 10.25 $ 10.12 $ 10.79 $ 12.34 $ 10.48 $ 10.52 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08 ) (0.15 ) (0.20 ) (0.17 ) (0.15 ) (0.16 ) Net realized and unrealized gain on investments 1.62 0.28 0.51 0.57 3.38 1.00 Total from investment operations 1.54 0.13 0.31 0.40 3.23 0.84 Distributions from net realized gains – – (0.98 ) (1.95 ) (1.37 ) (0.88 ) Net asset value, end of period $ 11.79 $ 10.25 $ 10.12 $ 10.79 $ 12.34 $ 10.48 Total return (iii) 14.93 % 1.28 % 3.06 % 3.65 % 35.00 % 8.90 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 33,251 $ 15,928 $ 8,020 $ 2,612 $ 2,636 $ 1,956 Ratio of gross expenses to average net assets 1.95 % 2.12 % 2.53 % 2.99 % 3.23 % 3.33 % Ratio of expense reimbursements to average net assets – (0.13 )% (0.28 )% (0.74 )% (0.98 )% (1.08 )% Ratio of net expenses to average net assets 1.95 % 1.99 % 2.25 % 2.25 % 2.25 % 2.25 % Ratio of net investment income (loss) to average net assets (1.48 )% (1.57 )% (1.91 )% (1.60 )% (1.34 )% (1.54 )% Portfolio turnover rate 40.49 % 75.50 % 162.44 % 91.91 % 92.82 % 63.81 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 107 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Focus Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.44 $ 11.22 $ 11.75 $ 13.17 $ 11.00 $ 10.90 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.09 ) (0.12 ) (0.08 ) (0.05 ) (0.07 ) Net realized and unrealized gain on investments 1.81 0.31 0.57 0.61 3.59 1.05 Total from investment operations 1.77 0.22 0.45 0.53 3.54 0.98 Distributions from net realized gains – – (0.98 ) (1.95 ) (1.37 ) (0.88 ) Net asset value, end of period $ 13.21 $ 11.44 $ 11.22 $ 11.75 $ 13.17 $ 11.00 Total return (iii) 15.47 % 1.96 % 4.07 % 4.50 % 36.31 % 9.90 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 87,067 $ 75,648 $ 40,924 $ 2,359 $ 2,034 $ 1,349 Ratio of gross expenses to average net assets 1.19 % 1.32 % 1.56 % 2.19 % 2.43 % 3.20 % Ratio of expense reimbursements to average net assets – (0.09 )% (0.21 )% (0.84 )% (1.08 )% (1.89 )% Ratio of net expenses to average net assets 1.19 % 1.23 % 1.35 % 1.35 % 1.35 % 1.31 % Ratio of net investment income (loss) to average net assets (0.64 )% (0.81 )% (1.07 )% (0.70 )% (0.46 )% (0.62 )% Portfolio turnover rate 40.49 % 75.50 % 162.44 % 91.91 % 92.82 % 63.81 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 108 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Focus Fund Class Y From 2/28/2017 (commencement of operations) to 4/30/2017 (i) Net asset value, beginning of period $ 12.93 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.02 ) Net realized and unrealized gain on investments 0.41 Total from investment operations 0.39 Net asset value, end of period $ 13.32 Total return (iii) 3.02 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 10 Ratio of gross expenses to average net assets 120.25 % Ratio of expense reimbursements to average net assets (119.35 )% Ratio of net expenses to average net assets 0.90 % Ratio of net investment income (loss) to average net assets (0.75 )% Portfolio turnover rate 40.49 % See Notes to Financial Statements. (i) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the six months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 109 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Focus Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.53 $ 11.28 $ 11.77 $ 13.16 $ 10.97 $ 10.85 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.07 ) (0.08 ) (0.05 ) (0.02 ) (0.04 ) Net realized and unrealized gain on investments 1.82 0.32 0.57 0.61 3.58 1.04 Total from investment operations 1.79 0.25 0.49 0.56 3.56 1.00 Distributions from net realized gains – – (0.98 ) (1.95 ) (1.37 ) (0.88 ) Net asset value, end of period $ 13.32 $ 11.53 $ 11.28 $ 11.77 $ 13.16 $ 10.97 Total return (iii) 15.52 % 2.22 % 4.43 % 4.78 % 36.61 % 10.15 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 190,767 $ 68,253 $ 17,109 $ 3,368 $ 3,202 $ 2,426 Ratio of gross expenses to average net assets 0.90 % 1.01 % 1.56 % 2.11 % 2.38 % 2.69 % Ratio of expense reimbursements to average net assets – – (0.55 )% (1.01 )% (1.28 )% (1.59 )% Ratio of net expenses to average net assets 0.90 % 1.01 % 1.01 % 1.10 % 1.10 % 1.10 % Ratio of net investment income (loss) to average net assets (0.46 )% (0.58 )% (0.68 )% (0.45 )% (0.20 )% (0.38 )% Portfolio turnover rate 40.49 % 75.50 % 162.44 % 91.91 % 92.82 % 63.81 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 110 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Health Sciences Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 16.01 $ 21.94 $ 26.96 $ 25.35 $ 21.75 $ 19.34 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.08 ) (0.15 ) (0.25 ) (0.14 ) (0.05 ) 0.02 Net realized and unrealized gain (loss) on investments 6.20 (2.39 ) 0.82 5.89 6.11 2.39 Total from investment operations 6.12 (2.54 ) 0.57 5.75 6.06 2.41 Dividends from net investment income – – (0.16 ) – (0.01 ) – Distributions from net realized gains – (3.39 ) (5.43 ) (4.14 ) (2.45 ) – Net asset value, end of period $ 22.13 $ 16.01 $ 21.94 $ 26.96 $ 25.35 $ 21.75 Total return (iii) 38.23 % (14.06 )% 1.72 % 26.29 % 30.81 % 12.46 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 82,193 $ 68,686 $ 122,814 $ 139,306 $ 129,870 $ 120,490 Ratio of gross expenses to average net assets 1.39 % 1.41 % 1.31 % 1.31 % 1.35 % 1.37 % Ratio of net expenses to average net assets 1.39 % 1.41 % 1.31 % 1.31 % 1.35 % 1.37 % Ratio of net investment income (loss) to average net assets (0.79 )% (0.87 )% (1.05 )% (0.59 )% (0.21 )% 0.11 % Portfolio turnover rate 55.04 % 93.49 % 133.92 % 167.94 % 115.08 % 110.37 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 111 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Health Sciences Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.98 $ 18.53 $ 23.60 $ 22.83 $ 19.95 $ 17.88 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.12 ) (0.24 ) (0.37 ) (0.29 ) (0.20 ) (0.13 ) Net realized and unrealized gain (loss) on investments 5.01 (1.92 ) 0.73 5.20 5.53 2.20 Total from investment operations 4.89 (2.16 ) 0.36 4.91 5.33 2.07 Dividends from net investment income – – – (iii) – – – Distributions from net realized gains – (3.39 ) (5.43 ) (4.14 ) (2.45 ) – Net asset value, end of period $ 17.87 $ 12.98 $ 18.53 $ 23.60 $ 22.83 $ 19.95 Total return (iv) 37.67 % (14.70 )% 0.95 % 25.37 % 29.81 % 11.58 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 33,014 $ 28,242 $ 53,487 $ 60,628 $ 56,717 $ 50,049 Ratio of gross expenses to average net assets 2.18 % 2.18 % 2.08 % 2.06 % 2.10 % 2.14 % Ratio of net expenses to average net assets 2.18 % 2.18 % 2.08 % 2.06 % 2.10 % 2.14 % Ratio of net investment income (loss) to average net assets (1.58 )% (1.65 )% (1.81 )% (1.34 )% (0.98 )% (0.67 )% Portfolio turnover rate 55.04 % 93.49 % 133.92 % 167.94 % 115.08 % 110.37 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 112 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Health Sciences Fund Class Z From 5/28/2015 Six months ended Year ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 10/31/2015 (ii) Net asset value, beginning of period $ 15.92 $ 21.76 $ 25.03 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.04 ) (0.08 ) (0.05 ) Net realized and unrealized gain (loss) on investments 6.16 (2.37 ) (3.22 ) Total from investment operations 6.12 (2.45 ) (3.27 ) Distributions from net realized gains – (3.39 ) – Net asset value, end of period $ 22.04 $ 15.92 $ 21.76 Total return (iv) 38.44 % (13.63 )% (13.06 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 13,113 $ 4,980 $ 6,517 Ratio of gross expenses to average net assets 1.15 % 1.16 % 1.36 % Ratio of expense reimbursements to average net assets (0.16 )% (0.17 )% (0.28 )% Ratio of net expenses to average net assets 0.99 % 0.99 % 1.08 % Ratio of net investment income (loss) to average net assets (0.40 )% (0.45 )% (0.47 )% Portfolio turnover rate 55.04 % 93.49 % 133.92 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 113 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth & Income Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 32.66 $ 33.37 $ 33.56 $ 29.63 $ 24.43 $ 21.74 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.30 0.59 0.59 0.63 0.56 0.44 Net realized and unrealized gain on investments 4.37 0.24 0.81 3.92 5.11 2.60 Total from investment operations 4.67 0.83 1.40 4.55 5.67 3.04 Dividends from net investment income (0.28 ) (0.50 ) (0.51 ) (0.62 ) (0.47 ) (0.35 ) Distributions from net realized gains (0.01 ) (1.04 ) (1.08 ) – – – Net asset value, end of period $ 37.04 $ 32.66 $ 33.37 $ 33.56 $ 29.63 $ 24.43 Total return (iii) 14.35 % 2.62 % 4.26 % 15.53 % 23.45 % 14.02 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 70,488 $ 64,123 $ 70,933 $ 73,674 $ 80,832 $ 73,050 Ratio of gross expenses to average net assets 1.17 % 1.14 % 1.15 % 1.18 % 1.19 % 1.25 % Ratio of net expenses to average net assets 1.17 % 1.14 % 1.15 % 1.18 % 1.19 % 1.25 % Ratio of net investment income (loss) to average net assets 1.68 % 1.85 % 1.76 % 2.00 % 2.07 % 1.87 % Portfolio turnover rate 2.77 % 5.36 % 15.83 % 21.20 % 29.27 % 45.36 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 114 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth & Income Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 32.23 $ 32.95 $ 33.18 $ 29.33 $ 24.22 $ 21.54 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.16 0.35 0.33 0.38 0.34 0.26 Net realized and unrealized gain on investments 4.32 0.24 0.80 3.89 5.08 2.58 Total from investment operations 4.48 0.59 1.13 4.27 5.42 2.84 Dividends from net investment income (0.16 ) (0.27 ) (0.28 ) (0.42 ) (0.31 ) (0.16 ) Distributions from net realized gains (0.01 ) (1.04 ) (1.08 ) – – – Net asset value, end of period $ 36.54 $ 32.23 $ 32.95 $ 33.18 $ 29.33 $ 24.22 Total return (iii) 13.92 % 1.87 % 3.47 % 14.65 % 22.53 % 13.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 23,509 $ 20,790 $ 21,156 $ 19,999 $ 17,173 $ 13,121 Ratio of gross expenses to average net assets 1.92 % 1.88 % 1.90 % 1.93 % 1.96 % 2.01 % Ratio of net expenses to average net assets 1.92 % 1.88 % 1.90 % 1.93 % 1.96 % 2.01 % Ratio of net investment income (loss) to average net assets 0.93 % 1.09 % 0.99 % 1.22 % 1.27 % 1.11 % Portfolio turnover rate 2.77 % 5.36 % 15.83 % 21.20 % 29.27 % 45.36 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 115 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth & Income Fund Class Z From 3/1/2012 Six months ended Year ended Year ended Yearended Year ended ( commencement of operations) to 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 (ii) Net asset value, beginning of period $ 32.69 $ 33.39 $ 33.57 $ 29.64 $ 24.43 $ 23.83 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.34 0.67 0.66 0.63 0.59 0.34 Net realized and unrealized gain on investments 4.37 0.26 0.82 4.00 5.14 0.59 Total from investment operations 4.71 0.93 1.48 4.63 5.73 0.93 Dividends from net investment income (0.33 ) (0.59 ) (0.58 ) (0.70 ) (0.52 ) (0.33 ) Distributions from net realized gains (0.01 ) (1.04 ) (1.08 ) – – – Net asset value, end of period $ 37.06 $ 32.69 $ 33.39 $ 33.57 $ 29.64 $ 24.43 Total return (iv) 14.47 % 2.91 % 4.53 % 15.78 % 23.74 % 3.90 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 15,337 $ 11,422 $ 8,752 $ 8,441 $ 2,306 $ 1,087 Ratio of gross expenses to average net assets 0.89 % 0.87 % 0.91 % 1.05 % 1.36 % 2.92 % Ratio of expense reimbursements to average net assets – – – (0.10 )% (0.41 )% (1.97 )% Ratio of net expenses to average net assets 0.89 % 0.87 % 0.91 % 0.95 % 0.95 % 0.95 % Ratio of net investment income (loss) to average net assets 1.93 % 2.09 % 1.99 % 1.98 % 2.18 % 2.14 % Portfolio turnover rate 2.77 % 5.36 % 15.83 % 21.20 % 29.27 % 45.36 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 116 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds — Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Small Cap Focus Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the “Funds” or individually, each a “Fund”). Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Small Cap Focus Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Alger Growth & Income Fund also normally invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I, Y and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I, Y and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the Fund’s expense other than a Class Expense (not including advisory or custodial fees or other expenses related to the management of the Fund’s assets) to a share class. Alger Small Cap Focus Fund started offering Class Y shares on February 28, 2017. The Class B Shares of each of Alger SMid Cap Growth Fund and Alger Health Sciences Fund were converted into Class A Shares of the relevant Fund on November 29, 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Trust’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. - 117 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Funds are open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments - 118 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, time to exit and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indexes. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Trust’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash, overnight time deposits and money market funds. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the - 119 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Option Contracts: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Funds may also purchase put and call options. Each Fund pays a premium which is included in the Fund’s accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of a Fund’s total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by - 120 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Funds. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. (g) Dividends to Shareholders: Dividends payable to shareholders are recorded on the ex- dividend date. The Funds declare and pay dividends from net investment income annually except that Alger Growth & Income Fund declares and pays such dividends quarterly. With respect to all Funds, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions, or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the differences in tax treatment of net operating losses, foreign currency transactions and premium/discount of debt securities. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds and are designed to present each Fund’s capital accounts on a tax basis. (h) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Funds’ tax returns remains open for the tax years 2013-2016. - 121 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended April 30, 2017, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Capital Appreciation Fund (a) 0.810 % 0.650 % 0.600 % 0.550 % 0.450 % 0.778 % Alger International Growth Fund (b) 0.710 0.600 — — — 0.710 Alger Mid Cap Growth Fund (b) 0.760 0.700 — — — 0.760 Alger SMid Cap Growth Fund (b) 0.810 0.750 — — — 0.810 Alger Small Cap Growth Fund (b) 0.810 0.750 — — — 0.810 Alger Small Cap Focus Fund (d) 0.750 — 0.750 Alger Health Sciences Fund (c) 0.810 0.650 — — — 0.810 Alger Growth & Income Fund (b) 0.585 0.550 — — — 0.585 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 and $3 billion, Tier 3 rate is paid on assets between $3 and $4 billion, Tier 4 rate is paid on assets between $4 and $5 billion, and Tier 5 rate is paid on assets in excess of $5 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. - 122 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (c) Tier 1 rate is paid on assets up to $500 million and Tier 2 rate is paid on assets in excess of $500 million. (d) Tier 1 is based on all assets. Alger Management has established expense caps for several share classes, effective through February 28, 2018, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expense and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR THE SIX MONTHS CLASS ENDED A B C I Y Z APRIL 30, 2017 Alger International Growth Fund – – – 1.15 % – 0.89 % $ 29,174 Alger Mid Cap Growth Fund – 1.05 1,451 Alger Small Cap Growth Fund – 0.99 7,130 Alger Small Cap Focus Fund 1.20 % – 1.95 % 1.20 0.90 % 1.10 2,430 Alger Health Sciences Fund – 0.99 7,210 Fred Alger Management Inc. may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: Class A Shares: The Trust has adopted a Plan of Distribution pursuant to which each Fund pays Fred Alger & Company, Incorporated, the Fund’s distributor (the “Distributor” or “Alger Inc.”) and an affiliate of Alger Management, a fee at the annual rate of 0.25% of the respective average daily net assets of the Class A shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing the Class A shares and shareholder servicing. Fees paid may be more or less than the expenses incurred by Alger Inc. Class B Shares: The Trust has adopted an Amended and Restated Plan of Distribution pursuant to which Class B shares of each Fund issuing such shares reimburse Alger Inc. for costs and expenses incurred by Alger Inc. in connection with advertising, marketing and selling the Class B shares, and shareholder servicing, not to exceed an annual rate of 1% of the respective average daily net assets of the Class B shares of the designated Fund. If in any month, the costs incurred by Alger Inc. relating to the Class B shares are in excess of the distribution fees charged to the Class B shares of the Fund, the excess may be carried forward, with interest, and sought to be reimbursed in future periods. As of April 30, 2017, such excess carried forward was $xxxx, $xxxx, $xxxx, $xxxx, $xxxx and $xxxx, for Class B shares of Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund and - 123 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Health Sciences Fund, respectively. Contingent deferred sales charges imposed on redemptions of Class B shares will reduce the amount of distribution expenses for which reimbursement may be sought. See Note 3(d) below. Class C Shares: The Trust has adopted a Distribution Plan pursuant to which Class C shares of each Fund pay Alger Inc. a fee at the annual rate of 1% of the respective average daily net assets of the Class C shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing the Class C shares and shareholder servicing. The fees paid may be more or less than the expenses incurred by Alger Inc. Class I Shares: The Trust has adopted a Distribution Plan pursuant to which Class I shares of Alger International Growth Fund, Alger SMid Cap Growth Fund and Alger Small Cap Focus Fund each pay Alger Inc. a fee at the annual rate of 0.25% of the average daily net assets of the Fund’s Class I shares to compensate Alger Inc. for its activities and expenses incurred in distributing the Class I shares and shareholder servicing. The fees paid may be more or less than the expenses incurred by Alger Inc. (d) Sales Charges: Purchases and sales of shares of the Funds may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the six months ended April 30, 2017, the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Capital Appreciation Fund $ 5,600 $ 38,567 Alger International Growth Fund 2,873 4,357 Alger Mid Cap Growth Fund 1,220 9,524 Alger SMid Cap Growth Fund 594 929 Alger Small Cap Growth Fund 1,080 9,283 Alger Small Cap Focus Fund 11 6,291 Alger Health Sciences Fund 761 995 Alger Growth & Income Fund 1,619 369 (e) Brokerage Commissions: During the six months ended April 30, 2017, Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Small Cap Focus Fund, Alger Health Sciences Fund and Alger Growth & Income Fund paid Alger Inc. commissions of $185,558, $3,350, $27,667, $52,035, $6,848, $50,064, $9,769 and $2,023 respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A, Class B and - 124 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Class C shares and 0.01% of their respective average daily net assets of the Class I and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Board. For the six months ended April 30, 2017, Alger Management charged back to Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Small Cap Focus Fund, Alger Health Sciences Fund and Alger Growth & Income Fund, $563,659, $37,028, $40,811, $80,557, $25,246, $26,792, $42,363 and $19,927, respectively, for these services, which are included in transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustees’ Fees: Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The term “Alger Fund Complex” refers to the Fund, The Alger Institutional Funds, The Alger Funds II, The Alger Portfolios and Alger Global Fund, each of which is a registered investment company managed by Fred Alger Management, Inc. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex (h) Interfund Trades: The Funds engage in purchase and sale transactions with other funds advised by Alger Management. For the six months ended April 30, 2017, these purchases and sales were as follows: Purchases Sales Realized loss Alger SMid Cap Growth Fund $ – $ 13,470,504 $ 2,783,090 Alger Small Cap Growth Fund 2,687,146 – – Alger Small Cap Focus Fund 1,185,122 – – (i) Interfund Loans: The Funds, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes with the exception of the International Growth Fund which can only borrow for temporary or emergency purposes. To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. As of April 30, 2017, Alger International - 125 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Growth Fund borrowed $504,071, including interest, from Alger Small Cap Focus Fund at a rate of 1.71%, which was callable within seven calendar days. During the six months ended April 30, 2017, Alger Capital Appreciation Fund, Alger International Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund and Alger Health Sciences Fund incurred interfund loan interest expense of $317, $145, $2,021, $36 and $770, respectively and Alger Capital Appreciation Fund, Alger SMid Cap Growth Fund and Alger Small Cap Focus Fund earned interfund loan interest income of $7,956, $413 and $71 respectively. (j) Other Transactions With Affiliates: Certain officers of the Trust are directors and officers of Alger Management and the Distributor. At April 30, 2017, Alger Management and its affiliated entities owned the following shares: SHARE CLASS A C I Y Z Alger Capital Appreciation Fund 62,200 — — — 24,398 Alger International Growth Fund — — 7,454 — 111,246 Alger Mid Cap Growth Fund — 85,681 Alger SMid Cap Growth Fund 158,916 96,218 — — 77,335 Alger Small Cap Growth Fund 62,507 — — — 78,354 Alger Small Cap Focus Fund — — — 773 286,570 Alger Health Sciences Fund — 4,712 Alger Growth & Income Fund — 29,074 NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Trust, other than U.S. Government securities, short-term securities, purchased options and short sales, for the six months ended April 30, 2017: PURCHASES SALES Alger Capital Appreciation Fund $ 1,047,561,346 $ 1,092,873,411 Alger International Growth Fund 128,182,296 145,604,121 Alger Mid Cap Growth Fund 113,646,796 113,595,280 Alger SMid Cap Growth Fund 198,895,992 254,689,892 Alger Small Cap Growth Fund 29,659,280 35,964,352 Alger Small Cap Focus Fund 228,594,977 104,180,066 Alger Health Sciences Fund 64,790,953 62,523,551 Alger Growth & Income Fund 2,815,470 3,692,291 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in the emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. The following table summarizes the Fund’s securities lending agreements by counterparty which are subject to rights of offset as of April 30, 2017. - 126 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Fund Fair Value Securities Cash on Non - Loaned at Collateral Cash Collateral Net Counterparty Value Received(a) Received Amount(b) J.P. Morgan Securities LLC $ 275,633 $ 275,633 — — (a) Collateral with a value of $282,575 has been received in connection with securities lending agreements. (b) The Market value of loaned securities is determined as of April 30, 2017. The net amount would be subject to the borrower default indemnity in the event of default by the counterparty. NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(i). For the six months ended April 30, 2017, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Capital Appreciation Fund $ 20,700 1.54 % Alger International Growth Fund 12,351 1.78 Alger Mid Cap Growth Fund 1,555 2.26 Alger SMid Cap Growth Fund 154,385 1.54 Alger Small Cap Growth Fund 4,198 1.85 Alger Health Sciences Fund 66,101 1.76 The highest amount borrowed during the six months ended April 30, 2017, for each Fund was as follows: HIGHEST BORROWING Alger Capital Appreciation Fund $ 3,880,377 Alger International Growth Fund 1,152,871 Alger Mid Cap Growth Fund 6,379 Alger SMid Cap Growth Fund 6,556,518 Alger Small Cap Growth Fund 873,057 Alger Health Sciences Fund 1,540,000 - 127 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into eight series. Each series is divided into separate classes. The transactions of shares of beneficial interest were as follows: FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Fund Class A: Shares sold 5,649,672 $ 120,043,999 15,687,296 $ 312,919,378 Shares converted from Class B 61,282 1,291,053 138,345 2,805,840 Shares converted from Class C 1,302 26,374 1,881 36,969 Dividends reinvested 449,205 9,145,829 5,111,190 104,063,825 Shares redeemed (12,238,577 ) (259,679,748 ) (26,172,211 ) (521,208,293 ) Net decrease (6,077,116) $ $ Class B: Shares sold 21,616 $ 372,276 71,059 $ 1,160,531 Shares converted to Class A (75,718 ) (1,291,053 ) (168,903 ) (2,805,840 ) Dividends reinvested 9,352 154,115 114,399 1,904,747 Shares redeemed (124,548 ) (2,139,439 ) (336,950 ) (5,485,346 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 853,832 $ 14,605,414 4,518,897 $ 73,901,380 Shares converted to Class A (1,601 ) (26,374 ) (2,296 ) (36,969 ) Dividends reinvested 134,686 2,230,392 1,219,048 20,382,484 Shares redeemed (3,676,211 ) (63,171,037 ) (4,114,364 ) (67,196,998 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 7,952,885 $ 173,513,389 12,133,141 $ 247,827,394 Dividends reinvested 274,934 5,707,638 2,060,384 42,629,342 Shares redeemed (4,547,349 ) (98,419,050 ) (6,268,239 ) (126,650,061 ) Net increase $ $ - 128 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger International Growth Fund Class A: Shares sold 204,115 $ 2,985,882 428,060 $ 6,288,824 Shares converted from Class B 30,045 440,565 57,050 839,382 Shares converted from Class C — — 404 5,744 Dividends reinvested 109,870 1,565,668 3,042 46,449 Shares redeemed (760,907 ) (11,109,295 ) (1,938,462 ) (28,772,583 ) Net decrease ) $ ) ) $ ) Class B: Shares sold 12,457 $ 159,506 27,149 $ 347,798 Shares converted to Class A (34,280 ) (440,565 ) (64,930 ) (839,382 ) Dividends reinvested 20,616 258,111 — — Shares redeemed (191,754 ) (2,451,199 ) (287,366 ) (3,725,605 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 22,615 $ 282,598 153,803 $ 1,968,937 Shares converted to Class A — — (472 ) (5,744 ) Dividends reinvested 8,801 107,543 16,873 221,367 Shares redeemed (237,968 ) (2,979,546 ) (548,419 ) (6,850,872 ) Net decrease ) $ ) ) $ ) Class I: Shares sold 86,746 $ 1,275,804 863,053 $ 12,503,069 Dividends reinvested 13,354 189,629 3,430 52,174 Shares redeemed (619,226 ) (8,991,590 ) (819,147 ) (11,862,325 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 428,804 $ 6,283,312 1,891,889 $ 28,235,200 Dividends reinvested 17,752 254,748 5,881 90,447 Shares redeemed (477,451 ) (7,058,237 ) (1,873,345 ) (27,171,454 ) Net increase (decrease) ) $ ) $ - 129 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Growth Fund Class A: Shares sold 510,807 $ 5,789,791 1,084,526 $ 10,979,693 Shares converted from Class B 91,626 999,221 121,289 1,246,159 Shares redeemed (875,120 ) (9,723,415 ) (2,629,068 ) (26,789,155 ) Net decrease ) $ ) ) $ ) Class B: Shares sold 31,215 $ 279,266 46,923 $ 386,839 Shares converted to Class A (113,602 ) (999,221 ) (149,628 ) (1,246,159 ) Shares redeemed (269,922 ) (2,391,991 ) (606,867 ) (4,950,680 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 66,648 $ 586,323 326,217 $ 2,736,652 Shares redeemed (358,257 ) (3,179,331 ) (808,642 ) (6,618,592 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 149,376 $ 1,706,237 574,450 $ 6,081,886 Shares redeemed (101,891 ) (1,139,769 ) (67,553 ) (687,964 ) Net increase $ $ - 130 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger SMid Cap Growth Fund Class A: Shares sold 659,326 $ 7,081,382 1,457,730 $ 16,428,330 Shares converted from Class B 57,142 646,985 39,432 431,408 Dividends reinvested 808,239 8,163,213 4,172,831 44,649,289 Shares redeemed (2,876,814 ) (30,671,808 ) (7,414,974 ) (86,285,320 ) Net decrease ) $ ) ) $ ) Class B: Shares sold — $ — 15,952 $ 133,355 Shares converted to Class A (73,902 ) (646,985 ) (50,211 ) (431,408 ) Dividends reinvested — — 165,010 1,379,484 Shares redeemed (125,390 ) (1,102,917 ) (220,953 ) (1,948,264 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 166,478 $ 1,284,421 642,040 $ 5,413,882 Dividends reinvested 452,082 3,444,868 1,957,334 16,500,322 Shares redeemed (1,018,042 ) (8,252,809 ) (2,519,607 ) (22,328,867 ) Net increase (decrease) ) $ ) $ ) Class I: Shares sold 531,557 $ 6,081,190 392,587 $ 4,352,261 Dividends reinvested 218,352 2,251,213 1,747,857 19,016,684 Shares redeemed (2,188,412 ) (24,748,017 ) (3,310,494 ) (40,572,658 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 2,051,435 $ 23,890,857 3,415,585 $ 45,335,807 Dividends reinvested 263,184 2,771,328 4,220,629 46,722,362 Shares redeemed (1,884,324 ) (21,223,735 ) (12,804,443 ) (142,417,710 ) Net increase (decrease) $ ) $ ) - 131 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Small Cap Growth Fund Class A: Shares sold 247,978 $ 1,708,999 727,901 $ 4,433,041 Shares converted from Class B 45,477 313,258 89,271 556,042 Dividends reinvested 100 636 3,299,670 20,986,414 Shares redeemed (1,453,499 ) (9,942,142 ) (4,640,378 ) (28,936,820 ) Net decrease ) $ ) ) $ ) Class B: Shares sold 17,378 $ 91,833 25,632 $ 122,745 Shares converted to Class A (59,170 ) (313,258 ) (114,838 ) (556,042 ) Dividends reinvested 168 829 310,086 1,528,725 Shares redeemed (85,489 ) (447,572 ) (163,578 ) (801,673 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 58,732 $ 305,893 220,860 $ 1,051,271 Dividends reinvested — — 549,988 2,634,442 Shares redeemed (370,178 ) (1,884,884 ) (1,010,403 ) (4,699,299 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 327,577 $ 2,292,209 983,036 $ 6,487,482 Dividends reinvested — — 587,321 3,794,092 Shares redeemed (693,870 ) (4,815,119 ) (877,811 ) (5,216,824 ) Net increase (decrease) ) $ ) $ Alger Small Cap Focus Fund Class A: Shares sold 2,126,077 $ 26,053,173 1,580,972 $ 17,237,961 Shares redeemed (657,153 ) (7,988,099 ) (784,484 ) (8,280,213 ) Net increase $ $ Class C: Shares sold 1,458,389 $ 16,378,227 1,016,020 $ 10,265,323 Shares redeemed (191,470 ) (2,131,791 ) (253,728 ) (2,496,236 ) Net increase $ $ Class I: Shares sold 3,360,353 $ 42,588,636 4,555,749 $ 50,270,692 Shares redeemed (3,379,755 ) (42,228,522 ) (1,592,057 ) (17,504,534 ) Net increase (decrease) ) $ $ Class Y: Shares sold 773 $ 10,000 — $ — Net increase $ — $ — Class Z: Shares sold 9,611,179 $ 121,924,386 5,872,255 $ 65,862,734 Shares redeemed (1,216,597 ) (15,587,714 ) (1,467,281 ) (14,974,056 ) Net increase $ $ - 132 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Health Sciences Fund Class A: Shares sold 436,838 $ 8,704,194 570,670 $ 9,965,192 Shares converted from Class B 49,479 832,610 39,317 680,424 Shares converted from Class C — — 6,096 113,325 Dividends reinvested — — 812,450 15,501,550 Shares redeemed (1,061,732 ) (19,529,626 ) (2,736,188 ) (48,136,846 ) Net decrease ) $ ) ) $ ) Class B: Shares sold — $ — 11,426 $ 176,984 Shares converted to Class A (61,433 ) (832,610 ) (48,364 ) (680,424 ) Dividends reinvested — — 48,679 754,035 Shares redeemed (89,753 ) (1,217,246 ) (174,636 ) (2,547,527 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 49,676 $ 818,815 230,392 $ 3,501,663 Shares converted to Class A — — (7,475 ) (113,325 ) Dividends reinvested — — 423,918 6,600,406 Shares redeemed (378,003 ) (5,637,677 ) (1,356,871 ) (19,230,756 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 522,067 $ 10,196,458 311,511 $ 6,202,443 Dividends reinvested — — 51,369 970,367 Shares redeemed (240,109 ) (4,570,470 ) (349,534 ) (5,915,064 ) Net increase $ $ Alger Growth & Income Fund Class A: Shares sold 191,561 $ 6,697,515 238,516 $ 7,617,466 Shares converted from Class C 52 1,711 98 3,268 Dividends reinvested 14,001 495,173 84,971 2,728,977 Shares redeemed (265,543 ) (9,296,860 ) (486,173 ) (15,621,571 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 62,314 $ 2,148,675 153,477 $ 4,821,344 Shares converted to Class A (53 ) (1,711 ) (99 ) (3,268 ) Dividends reinvested 2,646 92,153 22,681 720,305 Shares redeemed (66,482 ) (2,320,985 ) (173,058 ) (5,502,100 ) Net increase (decrease) ) $ ) $ Class Z: Shares sold 163,634 $ 5,715,329 261,707 $ 8,515,819 Dividends reinvested 2,645 93,669 12,088 388,529 Shares redeemed (101,915 ) (3,620,579 ) (186,481 ) (5,947,525 ) Net increase $ $ - 133 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 7 — Income Tax Information: At October 31, 2016, the Funds, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. Alger Capital Alger International Alger Mid Cap Alger SMid Cap Expiration Dates Appreciation Fund Growth Fund Growth Fund Growth Fund POST ACT — $ 11,871,085 $ 3,690,505 — 2017 — 8,458,699 34,620,840 — Total — 20,329,784 38,311,345 — Alger Small Cap Alger Small Cap Alger Health Alger Growth & Expiration Dates Growth Fund Focus Fund Sciences Fund Income Fund POST ACT $ 5,535,262 $ 5,002,500 $ 6,689,167 — Total 5,535,262 5,002,500 6,689,167 — Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds on or after January 1, 2011 (Post Act) will not be subject to expiration. In addition, losses incurred on or after January 1, 20111 must be utilized prior to the utilization of capital loss carryforwards above. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. NOTE 8 — Fair Value Measurements: The following is a summary of the inputs used as of April 30, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 134 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 544,820,660 $ 544,820,660 — — Consumer Staples 100,068,643 100,068,643 — — Energy 48,169,315 48,169,315 — — Financials 109,658,142 109,658,142 — — Health Care 378,104,758 378,104,758 — — Industrials 171,495,216 171,495,216 — — Information Technology 1,133,394,883 1,132,462,928 — 931,955 I Materials 30,891,239 30,891,239 — — Telecommunication Services 32,192,961 32,192,961 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology — I MASTER LIMITED PARTNERSHIP Financials 25,746,651 25,746,651 — — PREFERRED STOCKS Health Care 4,357,071 — — 4,357,071 Information Technology 4,295,976 — — 4,295,976 I TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 45,017,949 45,017,949 — — WARRANTS Information Technology — I TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 11,522,887 — 11,522,887 — Consumer Staples 16,773,469 2,774,594 13,998,875 — Energy 14,524,814 8,096,163 6,428,651 — Financials 40,210,398 8,364,064 31,846,334 — Health Care 13,876,841 1,756,933 12,119,908 — Industrials 23,162,000 — 23,162,000 — Information Technology 28,916,905 9,290,316 19,626,589 — Materials 13,082,628 607,066 12,475,562 — Telecommunication Services 3,557,252 — 3,557,252 — Utilities 1,293,919 — 1,293,919 — TOTAL COMMON STOCKS $ $ $ — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 135 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 27,943,260 27,943,260 — — Consumer Staples 6,089,319 6,089,319 — — Energy 2,379,486 2,379,486 — — Financials 10,979,341 10,979,341 — — Health Care 32,814,516 32,814,516 — — Industrials 21,111,629 21,111,629 — — Information Technology 45,305,771 45,206,205 — 99,566 Materials 7,784,666 7,784,666 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 742,282 — — 742,282 Information Technology 458,967 — — 458,967 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 5,886,751 5,886,751 — — SPECIAL PURPOSE VEHICLE Financials 357,727 — — 357,728 RIGHTS Health Care 1,282,847 — — 1,282,847 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 18,643,206 18,643,206 — — Financials 13,765,236 13,765,236 — — Health Care 24,702,063 24,702,063 — — Industrials 23,822,950 23,822,950 — — Information Technology 49,924,888 49,430,523 — 494,365 Real Estate 7,600,736 7,600,736 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 3,584,574 — — 3,584,574 Information Technology 2,278,845 — — 2,278,845 TOTAL PREFERRED STOCKS $ — — $ RIGHTS Health Care — ii TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 136 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 7,883,342 7,883,342 — — Consumer Staples 2,557,469 2,557,469 — — Energy 2,402,853 2,402,853 — — Financials 5,982,612 5,982,612 — — Health Care 47,452,055 47,452,055 — — Industrials 11,144,436 11,144,436 — — Information Technology 45,225,427 45,225,427 — — Materials 3,371,238 3,371,238 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 171,325 — — 171,325 REAL ESTATE INVESTMENT TRUST Real Estate 1,238,142 1,238,142 — — RIGHTS Health Care 379,994 — — iii 379,994 ii SPECIAL PURPOSE VEHICLE Financials 329,471 — — 329,471 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 6,164,666 6,164,666 — — Energy 6,510,271 6,510,271 — — Financials 23,708,699 23,708,699 — — Health Care 140,646,073 140,646,073 — — Industrials 20,681,361 20,681,361 — — Information Technology 134,028,881 134,028,881 — — Materials 6,883,180 6,883,180 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 43,126 — — 43,126 RIGHTS Health Care 25,883 — — 25,883 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Staples 329,760 329,760 — — Health Care 116,917,173 114,844,746 1,928,708 143,719 TOTAL COMMON STOCKS $ PREFERRED STOCKS Health Care 3,542,488 — — 3,542,488 RIGHTS Health Care 4,254,705 — — iii 4,254,705 ii, iv TOTAL INVESTMENTS IN SECURITIES $ - 137 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 13,412,790 13,412,790 — — Consumer Staples 11,943,469 11,943,469 — — Energy 5,483,105 5,483,105 — — Financials 13,618,503 13,618,503 — — Health Care 14,703,429 14,703,429 — — Industrials 12,387,002 12,387,002 — — Information Technology 23,351,297 23,351,297 — — I Materials 1,530,619 1,530,619 — — Telecommunication Services 3,212,978 3,212,978 — — Utilities 903,143 903,143 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 666,651 666,651 — — CORPORATE BONDS Information Technology — I MASTER LIMITED PARTNERSHIP Energy 517,525 517,525 — — Financials 1,554,336 1,554,336 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Information Technology — I REAL ESTATE INVESTMENT TRUST Financials 685,536 685,536 — — Real Estate 2,765,978 2,765,978 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Information Technology — I TOTAL INVESTMENTS IN SECURITIES $ $ — — i. Alger Capital Appreciation Fund’s and Alger Growth & Income Fund’s shares of Choicestream Inc. common stock, preferred stock, corporate bonds and warrants are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. ii. Alger SMid Cap Growth Fund’s, Alger Small Cap Growth Fund’s and Alger Health Sciences Fund’s holdings of Dyax Corp.’s rights are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. iii. Alger Small Cap Growth Fund’s and Alger Health Sciences Fund’s holdings of Neuralstem, Inc.’s rights are classified as a Level 2 investment and are fair valued at zero as of April 30, 2017. iv. Alger Health Sciences Fund’s holdings of Emmaus Life Sciences Inc.’s rights are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. - 138 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2016 $ 1,172,607 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (240,652 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 931,955 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (240,652 ) Alger Capital Appreciation Fund Corporate Bonds Opening balance at November 1, 2016 $ 387,502 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (387,502 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 – The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (387,502 ) Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2016 $ 10,752,714 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (2,099,667 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 8,653,047 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (2,099,667 ) - 139 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Fund Warrants Opening balance at November 1, 2016 $ 379,752 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (379,752 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (379,752 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2016 $ 125,276 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (25,710 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 99,566 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (25,710 ) Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 2,103,258 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 3,292,351 Included in net unrealized gain (loss) on investments 167,491 Purchases and sales Purchases – Sales (4,361,851 ) Closing balance at April 30, 2017 1,201,249 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 3,459,842 - 140 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Special Purpose Alger Mid Cap Growth Fund Vehicle Opening balance at November 1, 2016 $ 327,271 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 30,456 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 357,727 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 30,456 Alger Mid Cap Growth Fund Rights Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 967,345 Purchases and sales Purchases 315,502 Sales – Closing balance at April 30, 2017 1,282,847 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 967,345 Alger Mid Cap Growth Fund Escrow Receivable Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 331,036 Purchases and sales Purchases 107,968 Sales – Closing balance at April 30, 2017 439,004 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 331,036 - 141 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Common Stocks Opening balance at November 1, 2016 $ 622,021 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (127,656 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 494,365 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (127,656 ) Alger SMid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 6,615,493 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (752,074 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 5,863,419 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (752,074 ) Alger SMid Cap Growth Fund Rights Opening balance at November 1, 2016 $ –* Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 – The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ –* - 142 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) *Alger SMid Cap Growth Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2016 $ 396,005 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 971,747 Included in net unrealized gain (loss) on investments 95,602 Purchases and sales Purchases – Sales (1,292,028 ) Closing balance at April 30, 2017 171,326 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 1,067,349 Alger Small Cap Growth Fund Rights Opening balance at November 1, 2016 $ –* Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 285,511 Purchases and sales Purchases 94,483 Sales – Closing balance at April 30, 2017 379,994 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 285,551 * *Alger Small Cap Growth Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. - 143 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Fund Vehicle Opening balance at November 1, 2016 $ 301,420 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 28,051 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 329,471 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 28,051 Alger Small Cap Growth Fund Escrow Receivable Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 97,705 Purchases and sales Purchases 32,333 Sales – Closing balance at April 30, 2017 130,038 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 97,705 - 144 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 56,319 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 66,189 Included in net unrealized gain (loss) on investments 8,622 Purchases and sales Purchases – Sales (88,004 ) Closing balance at April 30, 2017 43,126 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 74,881 Alger Small Cap Focus Fund Rights Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 19,447 Purchases and sales Purchases 6,436 Sales – Closing balance at April 30, 2017 25,883 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 19,447 - 145 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Focus Fund Escrow Receivable Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 6,655 Purchases and sales Purchases 2,202 Sales – Closing balance at April 30, 2017 8,857 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 6,655 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2016 $ 143,719 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 143,719 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ – Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2016 $ 6,250,448 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 10,926,308 Included in net unrealized gain (loss) on investments 832,292 Purchases and sales Purchases – Sales (14,466,560 ) Closing balance at April 30, 2017 3,542,488 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 11,758,600 - 146 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Health Sciences Fund Rights Opening balance at November 1, 2016 $ –* Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 3,210,332 Purchases and sales Purchases 1,044,373 Sales – Closing balance at April 30, 2017 4,254,705 * The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 3,210,332 *Alger Health Sciences Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. Alger Health Sciences Fund Escrow Receivable Opening balance at November 1, 2016 $ –* Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,098,608 Purchases and sales Purchases 357,397 Sales – Closing balance at April 30, 2017 1,456,005 * The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 1,098,698 - 147 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2016 $ 14,979 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (14,979 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 – The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (14,979 ) Alger Growth & Income Fund Corporate Bonds Opening balance at November 1, 2016 $ 15,285 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (15,285 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (15,285 ) - 148 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2016 $ 52,648 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (52,648 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (52,648 ) Alger Growth & Income Fund Warrants Opening balance at November 1, 2016 $ 14,979 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (14,979 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (14,979 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of April 30, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted April 30, 2017 Methodology Input Input/Range Average Inputs Alger Capital Appreciation Fund Common Stocks $ 0 Income Discount Rate 40% N/A Approach Common Stocks 931,955 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 0.8-2.8 Years - 149 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks 0 Income Discount Rate 40% N/A Approach Preferred Stocks 4,357,071 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 0.5-2.0 Years Volatility 67.8% Preferred Stocks 4,295,976 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 0.8-2.8 Years Warrants 0 Income Discount Rate 40% N/A Approach Corporate Bonds 0 Income Discount Rate 40% N/A Approach Alger Mid Cap Growth Fund Common Stocks 99,566 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 0.8-2.8 Years Preferred Stocks 458,967 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 0.8-2.8 Years Preferred Stocks 742,282 Income Discount Rate 35.5-39.5% N/A Approach Special Purpose Vehicle 327,271 Market Approach Revenue Multiple 2.6x-3.1x N/A Rights 1,282,847 Income Discount Rate 21.5-22.5% N/A Approach Escrow Receivable 439,004 Income Discount Rate 21.5-22.5% N/A Approach Alger SMid Cap Growth Fund Common Stocks 494,365 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 0.8-2.8 Years Preferred Stocks 2,278,845 Income Revenue Multiple 10x-18x N/A Approach Discount Rate 20% Scenario 10-50% Probability Time to Exit 0.8-2.8 Years Preferred Stocks 2,802,192 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 0.5-2.0 Years Volatility 67.8% - 150 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks 782,382 Income Discount Rate 35.5-39.5% N/A Approach Alger Small Cap Growth Fund Preferred Stocks 171,326 Income Discount Rate 35.5-39.5% N/A Approach Special Purpose Vehicle 329,471 Market Approach Market Approach 2.6x-3.1x N/A Rights 379,994 Income Discount Rate 21.5-22.5% N/A Approach Escrow Receivable 130,038 Income Discount Rate 21.5-22.5% N/A Approach Alger Small Cap Focus Fund Preferred Stocks 43,126 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 0.5-2.0 Years Volatility 67.8% Rights 25,883 Income Discount Rate 21.5-22.5% N/A Approach Escrow Receivable 8,857 Income Discount Rate 21.5-22.5% N/A Approach Alger Health Sciences Fund Common Stocks 0 Income Discount Rate 30% N/A Approach Preferred Stocks 3,033,097 Income Discount Rate 35.5-39.5% N/A Approach Preferred Stocks 509,391 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 0.5-2.0 Years Volatility 67.8% Rights 4,254,705 Income Discount Rate 21.5-30% 22 % Approach Escrow Receivable 1,456,005 Income Discount Rate 21.5-22.5% N/A% Approach Alger Growth & Income Fund Common Stocks 0 Income Discount Rate 40 % N/A Approach Preferred Stocks 0 Income Discount Rate 40 % N/A Approach Warrants 0 Income Discount Rate 40 % N/A Approach Corporate Bonds 0 Income Discount Rate 40 % N/A Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements than those noted in the table above. Generally, increases in revenue and EBITDA multiples, decreases in discount rates, and increases in the probabilities of success results in higher fair value measurements, whereas decreases in revenues and EBITDA - 151 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) multiples, increases in discount rates, and decreases in the probabilities of success results in lower fair value measurements. On April 30, 2017, there were no transfers of securities between Level 1 and Level 2. Certain of the Funds’ assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of April 30, 2017, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 17,289,756 — $ 17,289,756 — Alger International Growth Fund 10,871 $ 10,505 366 — Alger Mid Cap Growth Fund 9,139,555 — 9,139,555 — Alger SMid Cap Growth Fund 4,713,066 — 4,713,066 — Alger Small Cap Growth Fund 1,199,082 — 1,199,082 — Alger Small Cap Focus Fund 17,342,151 — 17,342,151 — Alger Health Sciences Fund 2,575,647 — 2,575,647 — Alger Growth & Income Fund 2,869,4299 282,575 2,586,854 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indexes. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended April 30, 2017, options were used in accordance with these objectives. - 152 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no open derivative instruments as of April 30, 2017. NOTE 10 — Principal Risks: As of April 30, 2017 , the Funds invested a significant portion of their assets in securities in the health care and information technology sectors. Changes in economic conditions affecting such sectors would have an impact on the Funds and could affect the value, income and/or liquidity of positions in such securities. In the normal course of business, the Funds invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Funds may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Funds may be exposed to counterparty credit risk, or the risk that an entity with which the Funds have unsettled or open transactions may fail to or be unable to perform on its commitments. The Funds manage counterparty credit risk by entering into transactions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Funds to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Funds’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Funds. The Funds invest in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Funds may also invest in venture capital or private equity funds, direct private equity investments and other investments that may have limited liquidity. There may be no trading market for these securities, and their sale or transfer may be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Funds may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Funds to be less liquid than would otherwise be the case. - 153 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the issuer’s voting securities during all or part of the six months ended April 30, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: - 154 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/ Par at Realized Value at October Purchases/ Sales/ Shares/Par at Interest Gain April 30, Security 31, 2016 Conversion Conversion April 30, 2017 Income (Loss) Alger Capital Appreciation Fund Common Stocks Choicestream, Inc.* 82,955 — — 82,955 — — $ 0 Preferred Stocks Choicestream, Inc., Series A and B* 2,365,288 — — 2,365,288 — — 0 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18* 387,502 — — 387,502 — — 0 Warrants Choicestream, Inc., 6/22/26* 387,502 — — 387,502 — — 0 Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 219,610 — — 219,610 — — 742,282 Tolero Pharmaceuticals, Inc, Series B* 495,000 — 495,000 — — 3,292,351 — Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, Inc., Series D * 231,474 — — 231,474 — — 782,382 Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, Inc., Series D * 50,688 — — 50,688 — — 171,326 Tolero Pharmaceuticals, Inc., Series B* 148,237 — 148,237 — — 971,747 — Alger Small Cap Focus Fund Preferred Stocks Tolero Pharmaceuticals, Inc., Series B* 10,097 — 10,097 — — 66,189 — Alger Health Sciences Fund Preferred Stocks Prosetta Biosciences, Inc., Series D * 897,366 — — 897,366 — — 3,033,097 Tolero Pharmaceuticals, Inc., Series B* 1,638,547 — 1,638,547 — — 10,926,308 — Alger Growth & Income Fund Common Stocks Choicestream, Inc.* 5,064 — — 5,064 — — 0 Preferred Stocks - 155 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/ Par at Realized Value at October Purchases/ Sales/ Shares/Par at Interest Gain April 30, Security 31, 2016 Conversion Conversion April 30, 2017 Income (Loss) Choicestream, Inc., Series A and B* 132,906 — — 132,906 — — 0 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18* 15,285 — — 15,285 — — 0 Warrants Choicestream, Inc., 6/22/26* 15,285 — — 15,285 — — 0 *Non-income producing security. NOTE 12 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to April 30, 2017 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 156 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting November 1, 2016 and ending April 30, 2017. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 157 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2016 April 30, 2017 April 30, 2017 (a) April 30, 2017 (b) Alger Capital Appreciation Fund Class A Actual $ 1,000.00 $ 1,148.29 $ 6.55 1.23 % Hypothetical (c) 1,000.00 1,018.70 6.16 1.23 Class B Actual 1,000.00 1,143.30 10.95 2.06 Hypothetical (c) 1,000.00 1,014.58 10.29 2.06 Class C Actual 1,000.00 1,143.91 10.47 1.97 Hypothetical (c) 1,000.00 1,015.03 9.84 1.97 Class Z Actual 1,000.00 1,149.88 4.74 0.89 Hypothetical (c) 1,000.00 1,020.38 4.46 0.89 Alger International Growth Fund Class A Actual $ 1,000.00 $ 1,077.06 $ 6.95 1.35 % Hypothetical (c) 1,000.00 1,018.10 6.76 1.35 Class B Actual 1,000.00 1,072.83 10.54 2.04 Hypothetical (c) 1,000.00 1,014.63 10.24 2.04 Class C Actual 1,000.00 1,073.21 11.05 2.14 Hypothetical (c) 1,000.00 1,014.13 10.74 2.14 Class I Actual 1,000.00 1,078.52 5.98 1.15 Hypothetical (c) 1,000.00 1,019.04 5.81 1.15 Class Z Actual 1,000.00 1,079.78 4.59 0.89 Hypothetical (c) 1,000.00 1,020.38 4.46 0.89 Alger Mid Cap Growth Fund Class A Actual $ 1,000.00 $ 1,171.57 $ 7.16 1.33 % Hypothetical (c) 1,000.00 1,018.20 6.66 1.33 Class B Actual 1,000.00 1,167.68 10.96 2.04 Hypothetical (c) 1,000.00 1,014.68 10.19 2.04 Class C Actual 1,000.00 1,166.87 11.60 2.16 Hypothetical (c) 1,000.00 1,014.08 10.79 2.16 Class Z Actual 1,000.00 1,173.83 5.61 1.05 Hypothetical (c) 1,000.00 1,019.64 5.21 1.05 Alger SMid Cap Growth Fund Class A Actual $ 1,000.00 $ 1,137.17 $ 7.15 1.35 % Hypothetical (c) 1,000.00 1,018.10 6.76 1.35 Class C Actual 1,000.00 1,131.55 11.47 2.17 Hypothetical (c) 1,000.00 1,014.03 10.84 2.17 Class I Actual 1,000.00 1,136.43 7.57 1.42 Hypothetical (c) 1,000.00 1,017.70 7.15 1.42 Class Z Actual 1,000.00 1,138.65 5.62 1.06 Hypothetical (c) 1,000.00 1,019.54 5.31 1.06 - 158 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2016 April 30, 2017 April 30, 2017 (a) April 30, 2017 (b) Alger Small Cap Growth Fund Class A Actual $ 1,000.00 $ 1,185.37 $ 7.37 1.36 % Hypothetical (c) 1,000.00 1,018.05 6.80 1.36 Class B Actual 1,000.00 1,181.82 11.47 2.12 Hypothetical (c) 1,000.00 1,014.28 10.59 2.12 Class C Actual 1,000.00 1,180.83 11.90 2.20 Hypothetical (c) 1,000.00 1,013.88 10.99 2.20 Class Z Actual 1,000.00 1,186.60 5.37 0.99 Hypothetical (c) 1,000.00 1,019.89 4.96 0.99 Alger Small Cap Focus Fund Class A Actual $ 1,000.00 $ 1,154.12 $ 6.41 1.20 % Hypothetical (c) 1,000.00 1,018.84 6.01 1.20 Class C Actual 1,000.00 1,149.27 10.34 1.95 Hypothetical (c) 1,000.00 1,015.17 9.69 1.95 Class I Actual 1,000.00 1,154.72 6.36 1.19 Hypothetical (c) 1,000.00 1,018.89 5.96 1.19 Class Y Actual 1,000.00 1,030.16 4.53 0.90 Hypothetical (c) 1,000.00 1,020.33 4.51 0.90 Class Z Actual 1,000.00 1,155.25 4.76 0.90 Hypothetical (c) 1,000.00 1,020.38 4.46 0.90 Alger Health Sciences Fund Class A Actual $ 1,000.00 $ 1,382.26 $ 8.21 1.39 % Hypothetical (c) 1,000.00 1,017.90 6.95 1.39 Class C Actual 1,000.00 1,376.73 12.85 2.18 Hypothetical (c) 1,000.00 1,013.98 10.89 2.18 Class Z Actual 1,000.00 1,384.42 5.85 0.99 Hypothetical (c) 1,000.00 1,019.89 4.96 0.99 Alger Growth & Income Fund Class A Actual $ 1,000.00 $ 1,143.51 $ 6.22 1.17 % Hypothetical (c) 1,000.00 1,018.99 5.86 1.17 Class C Actual 1,000.00 1,139.19 10.18 1.92 Hypothetical (c) 1,000.00 1,015.27 9.59 1.92 Class Z Actual 1,000.00 1,144.69 4.73 0.89 Hypothetical (c) 1,000.00 1,020.38 4.46 0.89 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 159 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 12/20/16 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share personal information; the reasons Alger chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For our affiliates’ everyday business No We don’t share purposes — information about your creditworthiness For nonaffiliates to market to you No We don’t share Questions? Call 1-800-342-2186 - 160 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, collect my personal when you: information? • Open an account or • Make deposits or withdrawals from your account or • Give us your contact information or • Provide account information or • Pay us by check. Why can’t I limit all sharing? Federal law gives you the right to limit • sharing for affiliates’ everyday business purposes information about your credit worthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 161 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Fund uses to determine how to vote proxies relating to portfolio securities and the proxy voting record is available, without charge, by calling (800) 992-3863 or online on the Fund’s website at http://www.alger.com or on the SEC’s website at http://www.sec.gov. Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Funds’ portfolio securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Funds. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Funds’ shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Funds) are acceptable. The Funds make their full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Funds’ fiscal quarter. The Funds’ Forms N-Q are available online on the SEC’s website at www. sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Funds make publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www. alger.com and through other marketing communications (including printed advertising/ sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Funds provide portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Funds will communicate with these service providers to confirm that they understand the Funds’ policies and procedures regarding such disclosure. This agreement must be approved by the Funds’ Chief Compliance Officer, President, Secretary or Assistant Secretary. - 162 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) The Board of Trustees periodically reviews a report disclosing the third parties to whom each Fund’s holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Fund and its shareholders. In addition to material the Funds routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Funds. Such information will include, but not be limited to, relative weightings and characteristics of a Fund’s portfolio versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, maximum drawdown, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance, month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992- 3863 to obtain such information. - 163 - THE ALGER FUNDS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266-8480 Custodian Brown Brothers Harriman & Company 50 Post Office Square Boston, MA 02110 This report is submitted for the general information of the shareholders of The Alger Funds. It is not authorized for distribution to prospective investors unless accompanied by an effective Prospectus for the Trust, which contains information concerning the Trust’s investment policies, fees and expenses as well as other pertinent information. - 164 - (This page has been intentionally left blank.) ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a- 2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By: /s/Hal Liebes Hal Liebes President Date: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: June 27, 2017 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: June 27, 2017
